Exhibit 10.2

Execution version

 

 

 

CREDIT AGREEMENT

among

BWAY INTERMEDIATE COMPANY, INC.,

as Holdings

BWAY HOLDING COMPANY,

and its Domestic Subsidiaries listed as Borrowers on the signature pages hereto,

as Borrowers,

VARIOUS LENDERS,

BANK OF AMERICA, N.A.,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT

and

DEUTSCHE BANK TRUST COMPANIES AMERICA,

as CO-COLLATERAL AGENT

 

 

Dated as of November 5, 2012

DEUTSCHE BANK SECURITIES INC.,

as SYNDICATION AGENT

GOLDMAN SACHS BANK USA,

as DOCUMENTATION AGENT

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

DEUTSCHE BANK SECURITIES INC.,

as JOINT LEAD ARRANGERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Terms Generally

     43    SECTION 2.  

AMOUNT AND TERMS OF CREDIT

     44   

2.01

 

Commitments and Borrowing Base Determination

     44   

2.02

 

Loans

     44   

2.03

 

Borrowing Procedure

     45   

2.04

 

Evidence of Debt; Repayment of Loans

     46   

2.05

 

Fees

     46   

2.06

 

Interest on Loans

     47   

2.07

 

Termination and Reduction of Commitments

     48   

2.08

 

Interest Elections

     48   

2.09

 

Optional and Mandatory Prepayments of Loans

     49   

2.10

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     51   

2.11

 

Defaulting Lenders

     52   

2.12

 

Swingline Loans

     52   

2.13

 

Letters of Credit

     54   

2.14

 

Settlement Amongst Lenders

     58   

2.15

 

Revolving Commitment Increase

     59   

2.16

 

Lead Borrower

     60   

2.17

 

Overadvances

     60   

2.18

 

Protective Advances

     61    SECTION 3.  

YIELD PROTECTION, ILLEGALITY AND REPLACEMENT OF LENDERS

     63   

3.01

 

Increased Costs, Illegality, etc.

     63   

3.02

 

Compensation

     64   

3.03

 

Change of Lending Office

     65   

3.04

 

Replacement of Lenders

     65   

3.05

 

Inability to Determine Rates

     66    SECTION 4.  

[RESERVED]

     66    SECTION 5.  

TAXES

     66   

5.01

 

Net Payments

     66    SECTION 6.  

CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE CLOSING DATE

     68   

6.01

 

Closing Date; Credit Documents; Notes

     68   

6.02

 

Officer’s Certificate

     68   

6.03

 

Opinions of Counsel

     68   

6.04

 

Corporate Documents; Proceedings, etc.

     68   

6.05

 

Termination of Existing Credit Agreement

     68   

6.06

 

Equity Financing; Consummation of the Merger

     69   

6.07

 

Company Material Adverse Effect

     69   

6.08

 

Pledge Agreement

     69   

6.09

 

Security Agreements

     69   

6.10

 

Subsidiaries Guaranty

     70   

6.11

 

Financial Statements; Pro Forma Balance Sheets; Projections

     70   

6.12

 

Solvency Certificate

     70   

6.13

 

Fees, etc.

     70   

6.14

 

Closing Date Representation and Warranties

     70   

6.15

 

Patriot Act

     70   

6.16

 

Borrowing Notice

     70   

6.17

 

Inventory Appraisal/Borrowing Base Certificate

     70    SECTION 7.  

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS AFTER THE CLOSING DATE

     71   

7.01

 

Notice of Borrowing

     71   

7.02

 

Availability

     71   

 

-ii-



--------------------------------------------------------------------------------

7.03

 

No Default

     71   

7.04

 

Representations and Warranties

     71    SECTION 8.  

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     71   

8.01

 

Organizational Status

     71   

8.02

 

Power and Authority

     71   

8.03

 

No Violation

     72   

8.04

 

Approvals

     72   

8.05

 

Financial Statements; Financial Condition; Projections

     72   

8.06

 

Litigation

     73   

8.07

 

True and Complete Disclosure

     73   

8.08

 

Use of Proceeds; Margin Regulations

     73   

8.09

 

Tax Returns and Payments

     73   

8.10

 

ERISA

     74   

8.11

 

The Security Documents

     74   

8.12

 

Properties

     75   

8.13

 

Capitalization

     75   

8.14

 

Subsidiaries

     76   

8.15

 

Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA

     76   

8.16

 

Investment Company Act

     76   

8.17

 

[Reserved.]

     76   

8.18

 

Environmental Matters

     76   

8.19

 

Labor Relations

     77   

8.20

 

Intellectual Property

     77   

8.21

 

Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc

     77    SECTION 9.  

AFFIRMATIVE COVENANTS

     77   

9.01

 

Information Covenants

     77   

9.02

 

Books, Records and Inspections

     80   

9.03

 

Maintenance of Property; Insurance

     81   

9.04

 

Existence; Franchises

     81   

9.05

 

Compliance with Statutes, etc.

     82   

9.06

 

Compliance with Environmental Laws

     82   

9.07

 

ERISA

     82   

9.08

 

End of Fiscal Years; Fiscal Quarters

     83   

9.09

 

Performance of Obligations

     83   

9.10

 

Payment of Taxes

     83   

9.11

 

Use of Proceeds

     83   

9.12

 

Additional Security; Further Assurances; etc.

     83   

9.13

 

Post-Closing Actions

     85   

9.14

 

Permitted Acquisitions

     85   

9.15

 

[Reserved]

     85   

9.16

 

Designation of Subsidiaries

     86   

9.17

 

Collateral Monitoring and Reporting

     86    SECTION 10.  

NEGATIVE COVENANTS

     87   

10.01

 

Liens

     87   

10.02

 

Consolidation, Merger, or Sale of Assets, etc.

     91   

10.03

 

Dividends

     95   

10.04

 

Indebtedness

     98   

10.05

 

Advances, Investments and Loans

     100   

10.06

 

Transactions with Affiliates

     103   

10.07

 

Limitations on Payments of Existing OpCo Notes; Modifications of Existing OpCo
Note Documents, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc

     104   

10.08

 

Limitation on Certain Restrictions on Subsidiaries

     105   

10.09

 

Business

     106   

10.10

 

Negative Pledges

     107   

10.11

 

Financial Covenant

     108   



--------------------------------------------------------------------------------

SECTION 11.  

EVENTS OF DEFAULT

     108   

11.01

 

Payments

     108   

11.02

 

Representations, etc.

     108   

11.03

 

Covenants

     109   

11.04

 

Default Under Other Agreements

     109   

11.05

 

Bankruptcy, etc.

     109   

11.06

 

ERISA

     109   

11.07

 

Security Documents

     110   

11.08

 

Guaranties

     110   

11.09

 

Judgments

     110   

11.10

 

Change of Control

     110   

11.11

 

Application of Funds

     110    SECTION 12.  

THE ADMINISTRATIVE AGENT

     111   

12.01

 

Appointment and Authorization

     111   

12.02

 

Delegation of Duties

     112   

12.03

 

Liability of Agents

     112   

12.04

 

Reliance by the Agents

     113   

12.05

 

Notice of Default

     113   

12.06

 

Credit Decision; Disclosure of Information by the Agents

     113   

12.07

 

Indemnification of the Agents

     114   

12.08

 

Administrative Agent in Its Individual Capacity

     114   

12.09

 

Successor Administrative Agent

     114   

12.10

 

Administrative Agent May File Proofs of Claim

     115   

12.11

 

Collateral and Guaranty Matters

     115   

12.12

 

Bank Product Providers

     116   

12.13

 

Administrative Agent and the Co-Collateral Agents

     116    SECTION 13.  

MISCELLANEOUS

     116   

13.01

 

Payment of Expenses, etc.

     116   

13.02

 

Right of Setoff

     117   

13.03

 

Notices

     118   

13.04

 

Benefit of Agreement; Assignments; Participations, etc.

     118   

13.05

 

No Waiver; Remedies Cumulative

     120   

13.06

 

[Reserved.]

     120   

13.07

 

Calculations; Computations

     120   

13.08

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     121   

13.09

 

Counterparts

     122   

13.10

 

[Reserved]

     122   

13.11

 

Headings Descriptive

     122   

13.12

 

Amendment or Waiver; etc.

     122   

13.13

 

Survival

     124   

13.14

 

Domicile of Loans

     124   

13.15

 

Register

     124   

13.16

 

Confidentiality

     124   

13.17

 

USA Patriot Act Notice

     125   

13.18

 

Special Provisions Regarding Pledges of Equity Interests in Persons Not
Organized in Qualified Jurisdictions

     125   

13.19

 

Waiver of Sovereign Immunity

     125   

13.20

 

[Reserved.]

     126   

13.21

 

INTERCREDITOR AGREEMENT

     126   

13.22

 

Absence of Fiduciary Relationship

     126    SECTION 14.  

CREDIT AGREEMENT PARTY GUARANTY

     126   

14.01

 

The Guaranty

     126   

14.02

 

Bankruptcy

     127   

14.03

 

Nature of Liability

     127   

14.04

 

Independent Obligation

     127   



--------------------------------------------------------------------------------

14.05

 

Authorization

     127   

14.06

 

Reliance

     128   

14.07

 

Subordination

     128   

14.08

 

Waiver

     128   

14.09

 

Maximum Liability

     129   

14.10

 

Payments

     129   



--------------------------------------------------------------------------------

SCHEDULE 1.01    Unrestricted Subsidiaries SCHEDULE 1.02    Existing Letters of
Credit SCHEDULE 1.03    Eligible Customer-Sponsored Program SCHEDULE 2.01   
Commitments SCHEDULE 8.12    Real Property SCHEDULE 8.14    Subsidiaries
SCHEDULE 8.19    Labor Matters SCHEDULE 8.21    Legal Names; Types of
Organization (and Whether Registered Organization); Jurisdiction of
Organization, etc. SCHEDULE 9.13    Post-Closing Actions SCHEDULE 9.17   
Deposit Accounts SCHEDULE 10.01(iii)    Existing Liens SCHEDULE 10.04(vii)   
Existing Indebtedness SCHEDULE 10.05(iii)    Existing Investments
SCHEDULE 10.06(x)    Affiliate Transactions EXHIBIT A-1    Form of Notice of
Borrowing EXHIBIT A-2    Form of Notice of Conversion/Continuation EXHIBIT B-1
   Form of Revolving Note EXHIBIT B-2    Form of Swingline Note EXHIBIT C   
Form of U.S. Tax Compliance Certificate EXHIBIT D    [Reserved] EXHIBIT E   
Form of Officers’ Certificate EXHIBIT F    Form of Pledge Agreement EXHIBIT G   
Form of Security Agreement EXHIBIT H    Form of Subsidiaries Guaranty EXHIBIT I
   Form of Solvency Certificate EXHIBIT J    Form of Compliance Certificate
EXHIBIT K    Form of Assignment and Assumption Agreement EXHIBIT L    [Reserved]
EXHIBIT M    Form of Intercreditor Agreement



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of November 5, 2012, among BWAY INTERMEDIATE
COMPANY, INC. (“Holdings”), BWAY HOLDING COMPANY (“BWAY Holding” or the “Lead
Borrower”) and each of the other Borrowers (as hereinafter defined), the Lenders
party hereto from time to time, BANK OF AMERICA, N.A., as the Administrative
Agent (in such capacity the “Administrative Agent”) and Collateral Agent (in
such capacity, the “Collateral Agent”), Deutsche Bank Trust Companies America,
as the Co-Collateral Agent (in such capacity the “Co-Collateral Agent”),
DEUTSCHE BANK SECURITIES INC., as Syndication Agent (in such capacity the
“Syndication Agent”), GOLDMAN SACHS BANK USA, as Documentation Agent (in such
capacity the “Documentation Agent”), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers (in such
capacity, the “Joint Lead Arrangers”). All capitalized terms used herein and
defined in Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, pursuant to the Agreement and Plan of Merger dated as of October 2,
2012 (including all schedules and exhibits thereto, the “Merger Agreement”)
among BWAY Parent, BOE Holding Company and Merger Sub, Merger Sub will merge
with and into BWAY Parent, with BWAY Parent as the surviving corporation of such
of such merger.

WHEREAS, on the Closing Date, Holdings, the Lead Borrower and the other
Borrowers party thereto will enter into the Term Loan Credit Agreement and on
the Closing Date, the Lead Borrower will use the proceeds of borrowings
thereunder to fund a portion of the Transaction.

WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $150,000,000, (b) the Borrowers have requested that the Issuing
Bank issue Letters of Credit in an aggregate stated amount at any time
outstanding not to exceed $30,000,000 and (c) the Borrowers have requested the
Swingline Lender to extend credit in the form of Swingline Loans in an aggregate
principal amount at any time outstanding not to exceed $20,000,000.

NOW THEREFORE, the Lenders are willing to extend such credit to the Borrowers,
the Swingline Lender is willing to make Swingline Loans to the Borrowers and the
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrowers on the terms and subject to the conditions set forth herein.

Section 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights.

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Lead Borrower or (y) 100%
of the Equity Interests of any such Person, which Person shall, as a result of
the respective acquisition, become a Wholly-Owned Subsidiary of the Lead
Borrower (or shall be merged with and into the Lead Borrower or a Wholly-Owned
Subsidiary of the Lead Borrower).

“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Junior
Representatives for holders of Permitted Junior Debt providing that, inter alia,
the Liens on the Collateral (as defined in the Security Documents) in favor of
the Collateral Agent (for the benefit of the Secured Creditors) shall be senior
to such Liens in favor of the Junior Representatives (for the benefit of the
holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof. The Additional Intercreditor
Agreement shall be in a form customary for transactions of the type contemplated
thereby and otherwise reasonably satisfactory to the Administrative Agent and
the Lead Borrower.



--------------------------------------------------------------------------------

“Additional Security Documents” shall have the meaning provided in
Section 9.12(a).

“Adjustment Date” shall mean the first day of January, April, July and October
of each fiscal year.

“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
Revolving Commitments of all Lenders.

“Administrative Agent” shall mean Bank of America, N.A., in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Lead Borrower or any Subsidiary thereof
as a result of this Agreement, the extensions of credit hereunder or its actions
in connection therewith.

“Agents” shall mean the Administrative Agent, the Co-Collateral Agents, the
Syndication Agent and any other agent with respect to the Credit Documents,
including, without limitation, the Joint Lead Arrangers.

“Agent-Related Persons” shall mean the Administrative Agent, the Co-Collateral
Agents, their respective affiliates and the officers, directors, employees,
agents and attorneys-in-fact of the Administrative Agent, the Co-Collateral
Agents and their respective affiliates.

“Aggregate Exposures” shall mean, at any time, the sum of (a) the aggregate
Outstanding Amount of all Loans plus (b) the LC Exposure, each determined at
such time.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Applicable Margin” shall mean with respect to any Type of Revolving Loan, the
per annum margin set forth below, as determined by the Average Availability as
of the most recent Adjustment Date:

 

Level

   Average Availability (per
centage of Line Cap)   Base Rate Loans   LIBO Rate Loans

I

   ³ 66%   0.50%   1.50%

II

   ³ 33% but < 66%   0.75%   1.75%

III

   < 33%   1.00%   2.00%

Until completion of the first full fiscal quarter after the Closing Date, the
Applicable Margin shall be determined as if Level II were applicable.
Thereafter, the Applicable Margin shall be subject to increase or decrease on
the first Business Day of each fiscal quarter based on Average Availability, and
each such increase or decrease in the Applicable Margin shall be effective on
the Adjustment Date occurring immediately after the last day of the fiscal
quarter most recently ended. If the Borrowers fail to deliver any Borrowing Base
Certificate on or before the date required for delivery thereof, then, at the
option of the Required Lenders, the Applicable Margin shall be determined as if
Level III were applicable, from the first day of the calendar month following
the date such Borrowing Base Certificate was required to be delivered until the
date of delivery of such Borrowing Base Certificate.

 

-2-



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.

“Availability” shall mean, as of any applicable date, the amount by which the
Line Cap at such time exceeds the Aggregate Exposures on such date.

“Average Availability” shall mean, at any Adjustment Date, the average daily
Availability for the fiscal quarter immediately preceding such Adjustment Date.

“Average Usage” shall mean the average utilization of Revolving Commitments
during the immediately preceding fiscal quarter.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Borrower or any of its Subsidiaries: (a) Cash Management
Services; (b) products under Swap Contracts; (c) commercial credit card and
merchant card services; and (d) other banking products or services as may be
requested by any Borrower, other than Letters of Credit.

“Bank Product Debt” shall mean Indebtedness and other obligations of a Borrower
or any of its Subsidiaries relating to Bank Products.

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its discretion in respect of
Secured Bank Product Obligations (which shall at all times include a reserve for
the maximum amount of all Noticed Hedges outstanding at that time).

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” at any time shall mean the highest of (i) the Prime Rate, (ii) the
rate which is 1/2 of 1% in excess of the Federal Funds Rate or (iii) the LIBO
Rate for a LIBO Rate Loan with a one-month interest period commencing on such
day plus 1.00%. For purposes of this definition, LIBO Rate shall be determined
using the LIBO Rate as otherwise determined by the Administrative Agent in
accordance with the definition of LIBO Rate, except that (x) if a given day is a
Business Day, such determination shall be made on such day (rather than two
Business Days prior to the commencement of an Interest Period) or (y) if a given
day is not a Business Day, LIBO Rate for such day shall be the rate determined
by the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or such LIBO Rate shall be effective as
of the opening of business on the day of such change in the Prime Rate, the
Federal Funds Rate or such LIBO Rate, respectively.

“Base Rate Loan” shall mean each Revolving Loan which is designated or deemed
designated as a Base Rate Loan by the Lead Borrower at the time of the
incurrence thereof or conversion thereto.

“Borrowers” shall mean (i) the Lead Borrower and (ii) any Subsidiary Borrower.

“Borrowing” shall mean the borrowing of the same Type of Revolving Loan by the
Borrowers from all the Lenders having Commitments on a given date (or resulting
from a conversion or conversions on such date), having in the case of LIBO Rate
Loans, the same Interest Period; provided that Base Rate Loans incurred pursuant
to Section 3.01 shall be considered part of the related Borrowing of LIBO Rate
Loans.

“Borrowing Base” shall mean at any time of calculation, an amount equal to the
sum of, without duplication:

(a) the book value of Eligible Accounts of the Borrowers multiplied by the
advance rate of 85%, plus

 

-3-



--------------------------------------------------------------------------------

(b) the lesser of (i) the Cost of Eligible Inventory of the Borrowers multiplied
by the advance rate of 75% and (ii) the Net Recovery Cost Percentage multiplied
by the Cost of Eligible Inventory of the Borrowers multiplied by the advance
rate of 85%, minus

(c) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

The Administrative Agent shall (i) promptly notify the Lead Borrower in writing
(including via e-mail) whenever it determines that the Borrowing Base set forth
on a Borrowing Base Certificate differs from the Borrowing Base, (ii) discuss
the basis for any such deviation and any changes proposed by the Lead Borrower,
including the reasons for any impositions of or changes in Reserves or any
change in advance rates with respect to Eligible Accounts (in the Administrative
Agent’s Permitted Discretion and subject to the definition thereof) or
eligibility criteria, with the Lead Borrower, (iii) consider, in the exercise of
its Permitted Discretion, any additional factual information provided by the
Lead Borrower relating to the determination of the Borrowing Base and
(iv) promptly notify the Lead Borrower of its decision with respect to any
changes proposed by the Lead Borrower. Pending a decision by the Administrative
Agent to make any requested change, the initial determination of the Borrowing
Base by the Administrative Agent shall continue to constitute the Borrowing
Base.

It is understood that until such time as the Lead Borrower has delivered to the
Administrative Agent the field examination, inventory appraisal, and initial
Borrowing Base Certificate required by Section 6.17(a) hereof, the Borrowing
Base shall be determined based on the Interim Borrowing Base Certificate
delivered pursuant to Section 6.17(b) hereof on or prior to the Closing Date,
and calculated as an amount equal to the sum of, without duplication:

(a) the net book value of Accounts of the Borrowers multiplied by the advance
rate of 50%, plus

(b) the net book value of Inventory of the Borrowers multiplied by the advance
rate of 30%, minus

(c) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Lead Borrower in form and substance satisfactory to the Administrative
Agent.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBO Rate Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in the
New York or London interbank Eurodollar market.

“BWAY Holding” shall have the meaning provided in the first paragraph of this
Agreement.

“BWAY Parent” shall mean BWAY Parent Company, Inc., a Delaware corporation
(successor by merger, on the Closing Date, to Merger Sub).

“Calculation Requirement” shall mean, on the applicable date, if Availability is
less than 30% of the Line Cap for a period of 5 consecutive Business Days, until
such time as Availability is at least 30% of the Line Cap.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with U.S. GAAP and,
without duplication, the amount of Capital Expenditures incurred by such Person;
provided that Capital Expenditures shall not include (i) the purchase price paid
in connection with the Merger or a Permitted Acquisition, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is

 

-4-



--------------------------------------------------------------------------------

reduced by the credit granted by the seller of such equipment for such existing
equipment being traded in at such time, (iii) expenditures made in leasehold
improvements, to the extent reimbursed by the landlord, (iv) expenditures to the
extent that they are actually paid for by a third party (excluding any Credit
Party or any of its Restricted Subsidiaries) and for which no Credit Party or
any of its Restricted Subsidiaries has provided or is required to provide or
incur, directly or indirectly, any consideration or monetary obligation to such
third party or any other Person (whether before, during or after such period)
and (v) property, plant and equipment taken in settlement of accounts.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Bank or the Swingline Lender (as
applicable) and the Lenders, cash as collateral for the LC Exposure, Obligations
in respect of Swingline Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash in accordance
with Section 2.13(j). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” shall mean:

(i) United States dollars, pounds sterling, euros, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business;

(ii) readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least AA- (or the equivalent grade) by Moody’s or Aa3 by S&P;

(iii) marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least AA- (or the equivalent
grade) by Moody’s or Aa3 by S&P;

(iv) securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;

(v) certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding twelve months and overnight bank deposits, in each
case, with any Lender party to this Agreement or any commercial bank or trust
company having, or which is the principal banking subsidiary of a bank holding
company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

(vi) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twelve months after the date
of acquisition; and

 

-5-



--------------------------------------------------------------------------------

(viii) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition.

“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of its Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of the Lead Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change of Control” shall mean, at any time and for any reason whatsoever,
(a) Holdings shall fail to directly or indirectly own 100% on a fully diluted
basis of the Lead Borrower’s Equity Interests or the Equity Interests of BWAY
Corporation and North America Packaging Corporation, (b) prior to any Initial
Public Offering, Permitted Holders shall fail to have, directly or indirectly,
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act) in the aggregate of at least 50.1% on a fully diluted basis of
voting interests in Holdings’ Equity Interests, (c) on and after an Initial
Public Offering, any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act), other than one or more
Permitted Holders (or any one or more Parent Companies in which the Sponsor and
its Sponsor Affiliates, directly or indirectly, owns the largest percentage of
such Parent Company’s voting Equity Interests and in which no other such
“person” or “group,” directly or indirectly, owns or controls (by ownership,
contract or otherwise) more voting Equity Interests of such Parent Company than
owned by Sponsor and its Sponsor Affiliates), shall be the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act) of
Equity Interests having more, directly or indirectly, than 35% of the total
voting power of all outstanding Equity Interests of Holdings in the election of
directors, unless at such time the Permitted Holders (or any one or more Parent
Companies in which the Sponsor and its Sponsor Affiliates, directly or
indirectly, owns the largest percentage of such Parent Company’s voting Equity
Interests and in which no other such “person” or “group,” directly or
indirectly, owns or controls (by ownership, contract or otherwise) more voting
Equity Interests of such Parent Company than owned by Sponsor and its Sponsor
Affiliates) are direct or indirect “beneficial owners” (as so defined) of Equity
Interests of Holdings having a greater percentage of the total voting power of
all outstanding Equity Interests of Holdings in the election of directors than
that owned by each other “person” or “group” described above, (d) after an
Initial Public Offering has occurred, the Board of Directors of Holdings shall
cease to consist of a majority of Continuing Directors or (e) a “change of
control” or similar event shall occur as provided in (I) the Existing OpCo Notes
Indenture or any refinancing of the Existing OpCo Notes Indenture, or (II) any
Refinancing Notes Indentures, any Permitted Junior Debt or any other debt
instrument of a Credit Party, in each case of this clause (II), with an
aggregate principal amount in excess of the Threshold Amount.

“Chattel Paper” shall have the meaning provided in Article 9 of the UCC.

“Closing Date” shall mean November 5, 2012.

“Co-Collateral Agent” has the meaning set forth in the preamble hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents) or will be granted in accordance with requirements set forth on
Schedule 9.13, including, without limitation, all Pledge Agreement Collateral,
all collateral as described in the Security Agreement, all Mortgaged Properties
and all cash and Cash Equivalents.

“Collateral Agent” has the meaning set forth in the preamble hereto.

 

-6-



--------------------------------------------------------------------------------

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Loan Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Company Material Adverse Effect” shall have the meaning provided in the Merger
Agreement as in effect on the Closing Date.

“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Lead Borrower substantially in the form of Exhibit J hereto, and in any
case, in form and substance reasonably satisfactory to the Administrative Agent.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees,
(ii) amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits and
(iii) amortization of intangibles (including goodwill and organizational costs)
(excluding any such adjustment to the extent that it represents an accrual of or
reserve for cash expenditures in any future period except to the extent such
adjustment is subsequently reversed), in each case of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with U.S. GAAP.

“Consolidated EBITDA” shall mean, for any period, (w) Consolidated Net Income
for such period; plus

(x) all of the following, in each case as determined without duplication in
accordance with Section 13.07(a) and, except with respect to clause (ix), to the
extent deducted in calculating Consolidated Net Income for such period:

(i) Interest Expense;

(ii) provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, federal,
foreign, state, franchise and similar taxes and foreign withholding taxes of the
Lead Borrower and its Restricted Subsidiaries paid or accrued during such
period, including (A) payments made pursuant to any tax sharing agreements or
arrangements among the Lead Borrower, its Restricted Subsidiaries and any Parent
Company (so long as such tax sharing payments are attributable to the income of
the Lead Borrower and its Restricted Subsidiaries) and (B) an amount equal to
the tax distributions actually made to any Parent Company in respect of such
period in accordance with Section 10.03 as though such amounts had been paid as
taxes based on income or profits or capital directly by the Lead Borrower or its
Restricted Subsidiaries for such period;

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period;

(iv) other costs or expense pursuant to any management equity plan, supplemental
executive retirement plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of the Lead Borrower or net cash proceeds of
an issuance of common Equity Interests of the Lead Borrower or Qualified
Preferred Stock;

(v) any compensation expense (whether cash or non-cash) resulting from the
repurchase of any Equity Interests of the Lead Borrower from employees,
directors or consultants of the Lead Borrower or any of its Restricted
Subsidiaries, in each case pursuant to the provisions of clause (iii) of
Section 10.03;

(vi) any up-front fees, transaction costs, commissions, expenses, premiums or
charges related to any equity offering, permitted investment, acquisition,
disposal or incurrence, repayment, amendment or modification of Indebtedness
permitted by this Agreement (whether or not successful) and up-front or
financing fees, transaction costs, commissions, expenses, premiums or charges
related to the Transaction (including fees paid to the Sponsor and/or its
Affiliates in connection with the Merger) and any nonrecurring merger or
business acquisition transaction costs incurred during such period (in each case
whether or not successful);

 

-7-



--------------------------------------------------------------------------------

(vii) cash restructuring charges or reserves and business optimization expense,
including any restructuring costs and integration costs incurred in connection
with Permitted Acquisitions after the Closing Date, costs related to the opening
and closure and/or consolidation of facilities, retention charges, contract
termination costs, retention, recruiting, relocation, severance and signing
bonuses and expenses, transaction fees and expenses, future lease commitments,
systems establishment costs, conversion costs and excess pension charges,
consulting fees and any one-time expense relating to enhanced accounting
function, or costs associated with becoming a public company or any other costs
incurred in connection with any of the foregoing; provided that the aggregate
amount of add backs made pursuant to this clause (vii) for any period of four
consecutive fiscal quarters, when added to the aggregate amount of add backs
made pursuant to clause (ix) below for such period of four consecutive fiscal
quarters, shall not exceed an amount equal to 15% of Consolidated EBITDA for
such period of four consecutive fiscal quarters (without giving effect to any
adjustments pursuant to this clause (vii) or clause (ix) below);

(viii) all payments of fees and expenses pursuant to the Sponsor Agreement;

(ix) the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Lead Borrower
in good faith to be realized during such period (calculated on a pro forma basis
as though such items had been realized on the first day of such period) as a
result of actions taken or to be taken in connection with the Transaction or any
acquisition or disposition or operational change by the Lead Borrower or any
Restricted Subsidiary, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated EBITDA
from such actions, provided that (A) a duly completed certificate signed by a
Responsible Officer of the Lead Borrower shall be delivered to the
Administrative Agent with the Compliance Certificate required to be delivered
pursuant to Section 9.01(e), certifying that (x) such cost savings, operating
expense reductions, other operating improvements and synergies are reasonably
expected and factually supportable in the good faith judgment of the Lead
Borrower, and (y) such actions are to be taken within (I) in the case of any
such cost savings, operating expense reductions, other operating improvements
and synergies in connection with the Transaction, 18 months after the Closing
Date and (II) in all other cases, within 18 months after the consummation of the
acquisition, disposition, restructuring or the implementation of an initiative,
which is expected to result in such cost savings, expense reductions, other
operating improvements or synergies, (B) no cost savings, operating expense
reductions, other operating improvements and synergies shall be added pursuant
to this clause (ix) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, (C) to the extent that any cost savings,
operating expense reductions, other operating improvements and synergies are not
associated with the Transaction or any other specified transaction, all steps
shall have been taken for realizing such savings, (D) projected amounts (and not
yet realized) may no longer be added in calculating Consolidated EBITDA pursuant
to this clause (ix) to the extent occurring more than four full fiscal quarters
after the specified action taken in order to realize such projected cost
savings, operating expense reductions and synergies and (E) the aggregate amount
of add backs made pursuant to this clause (ix) for any period of four
consecutive fiscal quarters, when added to the aggregate amount of add backs
made pursuant to clause (vii) above for such period of four consecutive fiscal
quarters, shall not exceed an amount equal to 15% of Consolidated EBITDA for
such period of four consecutive fiscal quarters (without giving effect to any
adjustments pursuant to this clause (ix) or clause (vii) above);

(x) to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Lead Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed or
otherwise paid by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed or otherwise paid within 365 days of the date of such evidence (with
a deduction for any amount so added back to the extent not so reimbursed or
otherwise paid within such 365 days), expenses with respect to liability or
casualty events and expenses or losses relating to business interruption;

 

-8-



--------------------------------------------------------------------------------

(xi) expenses to the extent covered by contractual indemnification or refunding
provisions in favor of the Lead Borrower or a Restricted Subsidiary and actually
paid or refunded, or, so long as the Lead Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be paid or
refunded by the indemnifying party or other obligor and only to the extent that
such amount is (A) not denied by the applicable indemnifying party or obligor in
writing within 90 days and (B) in fact reimbursed within 180 days of the date of
such evidence (with a deduction for any amount so added back to the extent not
so reimbursed within such 180 days);

(xii) the amount of any minority expense; and

(xiii) all non-cash charges and non-cash losses which were included in arriving
at Consolidated Net Income for such period (excluding any such non-cash charges
or non-cash losses to the extent that they represent an accrual or reserve for
potential cash charges or losses in any future period or amortization of a
prepaid cash charge or loss that was paid in a prior period);

minus all non-cash gains to the extent included in Consolidated Net Income for
such period (excluding any non-cash gains to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period);

provided that, notwithstanding the foregoing:

(1) to the extent that any non-cash charge added back to Consolidated Net Income
pursuant to any of the foregoing provisions for any period (including periods
prior to the Closing Date pursuant to the Existing Credit Agreement) shall
become a cash event during any subsequent period, the amount thereof shall be
deducted from Consolidated Net Income in determining Consolidated EBITDA for
such subsequent period, except, (x) in the case of compensation expense
resulting from the repurchase of any Equity Interests of any Parent Company from
employees of the Lead Borrower or any of its Restricted Subsidiaries, to the
extent permitted to be added in determining Consolidated EBITDA pursuant to the
foregoing clause (x)(v), and (y) in the case of restructuring charges, to the
extent permitted to be added in determining Consolidated EBITDA pursuant to the
foregoing clause (x)(vii);

(2) in determining the Consolidated Total Net Leverage Ratio, Consolidated Fixed
Charge Coverage Ratio and the Consolidated Senior Secured Net Leverage Ratio,
Consolidated EBITDA for any period shall be calculated on a Pro Forma Basis to
give effect to any Acquired Entity or Business (other than any Unrestricted
Subsidiary redesignated as a Restricted Subsidiary of the Lead Borrower)
acquired during such period pursuant to a Permitted Acquisition and not
subsequently sold or otherwise disposed of by the Lead Borrower or any of its
Restricted Subsidiaries during such period;

(3) in determining the Consolidated Total Net Leverage Ratio, Consolidated Fixed
Charge Coverage Ratio and the Consolidated Senior Secured Net Leverage Ratio,
Consolidated EBITDA for any period shall be calculated on a Pro Forma Basis to
give effect to any disposition of assets constituting a business, division,
product line, manufacturing facility or distribution facility of any Subsidiary
of the Lead Borrower or of the Equity Interests of any Subsidiary of the Lead
Borrower during such period and not subsequently reacquired by the Lead Borrower
or any of its Restricted Subsidiaries during such period; and

(4) Consolidated EBITDA shall be deemed to be $29,100,000 for the fiscal quarter
ended December 31, 2011, $44,300,000 for the fiscal quarter ended March 31,
2012, and $51,100,000 for the fiscal quarter ended June 30, 2012.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period of four
consecutive fiscal quarters for which financial statements were required to have
been delivered in accordance with Section 9.01, the ratio of (a) Consolidated
EBITDA for such period, minus (x) Capital Expenditures paid in cash (excluding
the proceeds of any Indebtedness (other than Indebtedness hereunder)) for such
period, (y) the amount of cash payments made during such period by Holdings, the
Lead Borrower and its Restricted Subsidiaries in respect of federal, state,
local and foreign income taxes during such period and (z) Dividends permitted by
Section 10.03(xiii) or (xv) paid in cash for such period to (b) Consolidated
Fixed Charges for such period.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” shall mean, for any period of four consecutive
fiscal quarters for which financial statements were required to have been
delivered in accordance with Section 9.01, for Holdings, the Lead Borrower and
its Restricted Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) Consolidated Interest Charges for such period to the extent
paid in cash (or accrued and payable on a current basis in cash) and (b) the
aggregate amount of scheduled amortization payments of principal made during
such period in respect of long-term Consolidated Indebtedness of Holdings, the
Lead Borrower and its Restricted Subsidiaries. Notwithstanding the foregoing,
for purposes of calculating Consolidated Fixed Charges for any period that
includes a fiscal quarter (or portion thereof) prior to the Closing Date,
Consolidated Fixed Charges shall be calculated from the period from the Closing
Date to the date of determination divided by the number of days in such period
and multiplied by 365.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of Holdings, the Lead Borrower and its
Restricted Subsidiaries (on a consolidated basis) as would be required to be
reflected as debt or Capitalized Lease Obligations on the liability side of a
consolidated balance sheet of Holdings and its consolidated Restricted
Subsidiaries in accordance with U.S. GAAP, (ii) all Indebtedness of Holdings,
the Lead Borrower and its Restricted Subsidiaries of the type described in
clause (i)(A) of the definition of Indebtedness and (iii) all Contingent
Obligations of Holdings, the Lead Borrower and its Restricted Subsidiaries in
respect of Indebtedness of any third Person of the type referred to in the
preceding clauses (i) and (ii); provided that Consolidated Indebtedness shall
not include (x) Indebtedness in respect of any Existing OpCo Notes that have
been defeased or satisfied and discharged in accordance with the Existing OpCo
Notes Indenture and (y) Indebtedness in respect of any Refinancing Notes or
Permitted Junior Notes that have been defeased or satisfied and discharged in
accordance with the applicable indenture or with respect to which the required
deposit has been made in connection with a call for repurchase or redemption to
occur within the time period set forth in the applicable indenture, in each case
to the extent such transactions are permitted by Section 10.07.

“Consolidated Interest Charges” shall mean, for any period of four consecutive
fiscal quarters for which financial statements were required to have been
delivered in accordance with Section 9.01, for Holdings, the Lead Borrower and
its Restricted Subsidiaries on a consolidated basis, all cash interest, premium
payments, debt discount, charges and related fees and expenses, net of interest
income, of Holdings, the Lead Borrower and its Restricted Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, excluding (a) up-front or financing fees,
transaction costs, commissions, expenses, premiums or charges, (b) costs
associated with obtaining, or breakage costs in respect of swap or hedging
agreements and (c) amortization of deferred financing costs. Notwithstanding the
foregoing, for purposes of calculating Consolidated Interest Charges for any
period that includes a fiscal quarter (or portion thereof) prior to the Closing
Date (other than as a component of Consolidated EBITDA), Consolidated Interest
Charges shall be calculated from the period from the Closing Date to the date of
determination divided by the number of days in such period and multiplied by
365.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Holdings, the Lead Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis (after any deduction for minority interests),
provided that:

(i) in determining Consolidated Net Income, the net income (or loss) of any
other Person which is not a Restricted Subsidiary of the Lead Borrower or is
accounted for by the Lead Borrower by the equity method of accounting shall be
included (x) in the case of net income, only to the extent of the payment of
dividends, distributions or other payment that are actually paid in cash (or to
the extent converted into cash) by such other Person to the Lead Borrower or a
Restricted Subsidiary thereof during such period, or (y) in the case of net
loss, only to the extent of any losses actually funded (through Investments or
otherwise) by the Lead Borrower or a Restricted Subsidiary thereof during such
period;

(ii) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of extraordinary, non-recurring or unusual gains or losses (less all
fees and expenses relating thereto) or expenses (including relating to the
Transaction and any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses) shall be excluded;

 

-10-



--------------------------------------------------------------------------------

(iii) the net income or loss for such period shall not include the cumulative
effect of a change in accounting principles during such period, whether effected
through a cumulative effect adjustment or a retroactive application, in each
case in accordance with U.S. GAAP;

(iv) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) from disposed, abandoned or discontinued operations and any net
after-tax gains or losses on disposal of disposed, abandoned or discontinued
operations shall be excluded;

(v) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or the sale or other disposition of any
Equity Interests of any Person other than in the ordinary course of business, as
determined in good faith by the Lead Borrower, shall be excluded;

(vi) any effects of purchase accounting (including the effects of such
adjustments pushed down to such Person and its Subsidiaries) in component
amounts required or permitted by U.S. GAAP, resulting from the application of
purchase accounting in relation to the Transaction or any Permitted Acquisition
or Investment that is consummated after the Closing Date, net of taxes, or the
amortization or write-up, writedown or write-off of any amounts thereof, net of
taxes, shall be excluded;

(vii) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) from the early extinguishment of Indebtedness or Bank Products or
other derivative obligations shall be excluded;

(viii) any net after-tax gain or loss resulting from Bank Products or other
derivative instruments and the application of the application of Accounting
Standards Codification No. 815 and their respective related pronouncements and
interpretations shall be excluded;

(ix) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of any impairment charge or asset write-off, write-up or write-down,
in each case pursuant to U.S. GAAP, shall be excluded;

(x) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of noncash compensation expense recorded from grants or periodic
remeasurements of stock appreciation or similar rights, stock options,
restricted stock or other rights or any other issuance of Equity Interests to
employees, directors or consultants of the Lead Borrower or any of its
Restricted Subsidiaries or any compensation expense arising out of the Lead
Borrower’s existing supplemental executive retirement plans shall be excluded;

(xi) any adjustments attributable to foreign currency translations, including
those relating to mark-to-market of Indebtedness denominated in foreign
currencies resulting from the application of U.S. GAAP, including ASC No. 830,
shall be excluded;

(xii) accruals and reserves that are established within 12 months after the
Closing Date that are required to be established as a result of the Transaction
in accordance with U.S. GAAP shall be excluded; and

(xiii) all Dividends paid (or deemed paid pursuant to the last sentence of
Section 10.03) during such period pursuant to clauses (v), (vi) and (vii) of
Section 10.03 shall reduce Consolidated Net Income (except to the extent (x) the
amount paid with such Dividends by the Lead Borrower would not, if the
respective expense or other item had been incurred directly by the Lead
Borrower, have reduced Consolidated Net Income or (y) such Dividend is paid by
the Lead Borrower in respect of an expense or other item that has resulted in,
or will result in, a reduction of Consolidated Net Income, in each case as
calculated pursuant to the provisions of this definition).

 

-11-



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of Holdings or any of its Restricted Subsidiaries less (ii) the aggregate
principal amount of any Indebtedness of Holdings, the Lead Borrower and its
Restricted Subsidiaries at such time that is subordinated in right of payment to
the Obligations less (iii) the aggregate amount of unrestricted cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 10.01 and Liens created under the Term Loan Credit
Agreement and the credit documents related thereto, any Credit Document and any
Permitted Junior Debt Documents (to the extent that such cash and Cash
Equivalents also secure the Indebtedness hereunder on a senior priority basis))
not in excess of $80,000,000 included on the consolidated balance sheet of
Holdings, the Lead Borrower and its Restricted Subsidiaries at such time.

“Consolidated Senior Secured Net Leverage Ratio” shall mean, at any time, the
ratio of (i) Consolidated Senior Secured Debt at such time to (ii) Consolidated
EBITDA for the Test Period then most recently ended for which Section 9.01
Financials were required to have been delivered (or, if no Test Period has
passed, as of the last four quarters of Holdings then ended). If the
Consolidated Senior Secured Net Leverage Ratio is being determined for a given
Test Period, Consolidated Senior Secured Debt shall be measured on the last day
of such Test Period, with Consolidated EBITDA being determined for such Test
Period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Lead Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time minus the aggregate amount of
unrestricted cash and Cash Equivalents (in each case, free and clear of all
Liens, other than nonconsensual Liens permitted by Section 10.01 and Liens
created under the Term Loan Credit Agreement and the credit documents related
thereto, any Credit Document and any Permitted Junior Debt Documents (to the
extent that such cash and Cash Equivalents also secure the Indebtedness
hereunder on a senior priority basis)) not in excess of $80,000,000 included on
the consolidated balance sheet of Holdings, the Lead Borrower and its Restricted
Subsidiaries at such time to (y) Consolidated EBITDA for the Test Period then
most recently ended for which Section 9.01 Financials were required to have been
delivered (or, if no Test Period has passed, as of the last four quarters of
Holdings then ended). If the Consolidated Total Net Leverage Ratio is being
determined for a given Test Period, Consolidated Indebtedness shall be measured
on the last day of such Test Period, with Consolidated EBITDA being determined
for such Test Period.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Continuing Directors” shall mean the directors of Holdings on the date of
consummation of an Initial Public Offering, and each other director if, in each
case, such other director’s nomination for election to the board of directors of
Holdings or the Relevant Public Company, as the case may be, is recommended by
at least a majority of the then Continuing Directors or such other director
receives the affirmative vote or consent of, or is appointed or otherwise
approved by, the Sponsor or any Sponsor Affiliate, or those Permitted Holders
which then hold a majority of the voting Equity Interests in Holdings or the
Relevant Public Company, as the case may be, then held by all Permitted Holders,
in his or her election by the shareholders of Holdings or the Relevant Public
Company, as the case may be.

 

-12-



--------------------------------------------------------------------------------

“Cost” shall mean, as reasonably determined by the Administrative Agent in good
faith, with respect to Inventory, the lower of (a) cost computed on a specific
identification or first in first out basis or (b) market value, provided that
for purposes of the calculation of Borrowing Base, the Cost of Inventory shall
not include (A) the portion of the cost of Inventory equal to the profit earned
by any Affiliate on the sale thereof to any Borrower, or (B) write ups or write
downs in cost with respect to currency exchange rates.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Subsidiaries Guaranty, each Security Document, the Intercreditor Agreement, any
Additional Intercreditor Agreement, and each Incremental Revolving Commitment
Agreement.

“Credit Event” shall mean the making of any Loan.

“Credit Extension” shall mean, as the context may require, (i) a Credit Event or
(ii) the issuance, amendment, extension or renewal of any Letter of Credit by
the Issuing Bank or the amendment, extension or renewal of any Existing Letter
of Credit; provided that “Credit Extensions” shall not include conversions and
continuations of outstanding Loans.

“Credit Agreement Party” shall mean each of Holdings and each of the Borrowers.

“Credit Agreement Party Guaranty” shall mean the guaranty of each Credit
Agreement Party pursuant to Section 14.

“Credit Party” shall mean Holdings, each Borrower and each Subsidiary Guarantor.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any
funding obligations hereunder, or that has failed to pay to the Administrative
Agent, any Issuing Lender, any Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) and, in each case, such
failure is not cured within three Business Days; (b) has notified the
Administrative Agent or the Lead Borrower that such Lender does not intend to
comply with its funding obligations hereunder or has made a public statement to
the effect that it does not intend to comply with its funding obligations
hereunder or under any other credit facility; (c) has failed, within three
Business Days following request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that such Lender will comply
with its funding obligations hereunder; or (d) has, or has a direct or indirect
parent company that has, become the subject of an insolvency proceeding or taken
any action in furtherance thereof; provided, however, that a Lender shall not be
a Defaulting Lender solely by virtue of a Governmental Authority’s ownership of
any equity interest in such Lender or parent company.

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Deposit Account) for the Borrower or any other Credit
Party, in each case as required by and in accordance with the terms of
Section 9.17.

 

-13-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Lead Borrower or one of its Restricted
Subsidiaries in connection with a sale of assets that is so designated as
Designated Non-Cash Consideration pursuant to an officers’ certificate, setting
forth the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Non-Cash
Consideration.

“Dilution” shall mean for any period with respect to any Borrower, the fraction,
expressed as a percentage, the numerator of which is the aggregate amount of
reductions in the Accounts of such Borrower for such period other than by reason
of dollar for dollar cash payment and the denominator of which is the aggregate
dollar amount of the sales of such Borrower for such period.

“Dilution Reserve” means, as of any date of determination, an amount (initially
$0) sufficient to reduce the advance rate against Eligible Accounts by 1
percentage point (or fraction thereof, rounding to the nearest one-tenth of 1
percentage point) for each percentage point (or fraction thereof, rounding to
the nearest one-tenth of 1 percentage point) by which Dilution is in excess of
5%.

“Distribution Conditions” shall mean as to any relevant action contemplated in
this Agreement, (i) no Event of Default has then occurred and is continuing or
would result from any action, (ii) (a) Availability on a Pro Forma Basis
immediately after giving effect to such action would be at least the greater of
(x) 15.0% of the Line Cap and (y) $12.0 million and (b) over the 30 consecutive
days prior to consummation of such action, Availability averaged no less than
the greater of (x) 15.0% of the Line Cap and (y) $12.0 million, also on a Pro
Forma Basis for such action and (iii) if Availability on a Pro Forma Basis
immediately after giving effect to such action is less than 25% of the aggregate
amount of the Revolving Commitments, the Consolidated Fixed Charge Coverage
Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such action.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes.

“Do not Have Unreasonably Small Capital” shall mean for the period from the
Closing Date through the stated maturity of all New Financing, Holdings and its
Subsidiaries taken as a whole after consummation of the Transaction and all
Indebtedness (including the Loans) being incurred or assumed and Liens created
by Holdings and its Subsidiaries in connection therewith, is a going concern and
has sufficient capital to ensure that it will continue to be, and to operate as,
a going concern for such period.

“Dodd-Frank and Basel III” shall have the meaning set forth in Section 3.01(d).

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.

“Dominion Account” shall mean a special concentration account established by the
Lead Borrower at Bank of America, N.A. or another bank reasonably acceptable to
the Administrative Agent, over which the Administrative Agent has exclusive
control for withdrawal purposes pursuant to the terms and provisions of this
Agreement and the other Credit Documents.

“Effective Yield” shall mean, as to any Revolving Loans, the effective yield on
such Revolving Loans as determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the Weighted Average Life to
Maturity of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant Lenders and customary consent fees paid
generally to consenting Lenders.

 

-14-



--------------------------------------------------------------------------------

“Eligible Accounts” shall mean, on any date of determination of the Borrowing
Base, all of the Accounts owned by all Borrowers and reflected in the most
recent Borrowing Base Certificate delivered by the Lead Borrower to the
Administrative Agent shall be “Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. In addition, the Administrative Agent reserves the right,
at any time and from time to time after the Closing Date, to adjust any of the
criteria set forth below, to establish new criteria with respect to Eligible
Accounts and to adjust the advance rates, in each case, in its Permitted
Discretion, subject to the approval of the Supermajority Lenders in the case of
adjustments, new criteria or increases in advance rates which have the effect of
making more credit available than would have been available if the standards in
effect on the Closing Date had continued to be in effect. Eligible Accounts
shall not include any of the following Accounts:

(i) any Account in which the Collateral Agent, on behalf of the Secured
Creditors, does not have a first priority perfected Lien (except such Liens as
permitted by Section 10.01(i) hereof);

(ii) any Account that is not owned by a Borrower;

(iii) any Account due from an Account Debtor that is not domiciled in the United
States or Canada and (if not a natural person) organized under the laws of the
United States or Canada or any political subdivision thereof in the aggregate
unless, in each case, such Account is backed by a letter of credit acceptable to
the Administrative Agent which is in the possession of, is directly drawable by
the Administrative Agent and, with respect to which the Administrative Agent has
“control” as defined in Section 9-107 of the Uniform Commercial Code;

(iv) any Account that is payable in any currency other than Dollars or Canadian
Dollars;

(v) any Account that does not arise from the sale of goods or the performance of
services by such Borrower in the ordinary course of its business;

(vi) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(vii) any Account (A) as to which a Borrower’s right to receive payment is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied, (B) as to which a Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial or
administrative process, (C) that represents a progress billing consisting of an
invoice for goods sold or used or services rendered pursuant to a contract under
which the Account Debtor’s obligation to pay that invoice is subject to a
Borrower’s completion of further performance under such contract or is subject
to the equitable lien of a surety bond issuer, or (D) that arises with respect
to goods that are delivered on a bill-and-hold, cash-on-delivery basis or placed
on consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is or may be conditional except that Accounts arising from
sales which are on a cash-on-delivery basis (to the extent such cash-on-delivery
is in the ordinary course of business) shall not be deemed ineligible pursuant
to this definition until 14 days after the shipment of the goods relating
thereto;

(viii) to the extent that any defense, counterclaim or dispute arises, or the
Account is, or is reasonably likely to become, subject to any right of set-off
by the Account Debtor, to the extent of the amount of such set-off, it being
understood that the remaining balance of the Account shall be eligible;

(ix) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(x) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance, has not been sent on a timely basis
to the applicable Account Debtor according to the normal invoicing and timing
procedures of the Borrowers;

 

-15-



--------------------------------------------------------------------------------

(xi) any Account that arises from a sale to any director, officer, other
employee or Affiliate of a Borrower (other than any portfolio company of the
Sponsor to the extent such Account is on terms and conditions not less favorable
to the applicable Borrower as would reasonably be obtained by such Borrower at
that time in a comparable arm’s-length transaction with a Person other than a
portfolio company of the Sponsor);

(xii) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default at any time
upon the occurrence of any of the following; provided further that, in
calculating delinquent portions of Accounts under clause (xii)(A)(i) below,
credit balances will be excluded:

(A) such Account (i) is not paid and is more than 60 days past due according to
its original terms of sale or if no payment date is specified, more than 90 days
after the date of the original invoice therefor, or (ii) with dated terms of
more than 120 days from the invoice date, or (iii) which has been written off
the books of the Borrowers or otherwise designated as uncollectible; or

(B) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors, fails to pay its debts
generally as they come due, or is classified by the Lead Borrower and its
Subsidiaries as “cash only, bad check,” as determined by the Lead Borrower and
its Subsidiaries in the ordinary course of business consistent with
past-practice; or

(C) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors; provided that so long as an order exists permitting
payment of trade creditors specifically with respect to such Account Debtor and
such Account Debtor has obtained adequate post-petition financing to pay such
Accounts, the Accounts of such Account Debtor shall not be deemed ineligible
under the provisions of this clause (C) to the extent the order permitting such
financing allows the payment of the applicable Account;

(xiii) any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the dollar amount of all Accounts owing by such
Account Debtor are ineligible under the criteria set forth in clause
(xii) above;

(xiv) any Account as to which any of the representations or warranties in the
Credit Documents are untrue in any material respect (to the extent such
materiality relates to the amount owing on such Account);

(xv) any Account which is evidenced by a judgment, Instrument or Chattel Paper
and such Instrument or Chattel Paper is not pledged and delivered to the
Administrative Agent under the Security Documents;

(xvi) any Account on which the Account Debtor is a Governmental Authority,
unless the applicable Borrower has assigned its rights to payment of such
Account to the Administrative Agent pursuant to the Assignment of Claims Act of
1940, as amended, in the case of a federal Governmental Authority, and pursuant
to applicable law, if any, in the case of any other Governmental Authority, and
such assignment has been accepted and acknowledged by the appropriate government
officers;

 

-16-



--------------------------------------------------------------------------------

(xvii) any Account arising on account of a supplier rebate, unless the Borrower
has received a waiver of offset from the supplier in form and substance
reasonably satisfactory to the Administrative Agent;

(xviii) any Account which is owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to the Borrowers exceeds, in the case of Sherwin-Williams, 35%, and in the case
of all other Account Debtors, 15% of the aggregate Eligible Accounts of all
Borrowers;

(xix) any Account which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Borrower;

(xx) any Account which is owing in respect of interest and late charges or fees
in respect of Indebtedness; or

(xxi) any Account as to which the contract or agreement underlying such Account
is governed by (or, if no governing law is expressed therein, is deemed to be
governed by) the laws of any jurisdiction other than the United States, any
state thereof, the District of Columbia, Canada or any province thereof.

“Eligible Customer-Sponsored Program” shall mean an agreement between the Lead
Borrower or a Restricted Subsidiary thereof and a commercial bank identified on
Schedule 1.03 (as such schedule may be supplemented from time to time by notice
to the Administrative Agent) (1) that is entered into at the request of a
customer and (2) pursuant to which (a) the Lead Borrower or the Restricted
Subsidiary, as applicable, agrees to sell to such commercial bank accounts
receivable owing by such customer on a non-recourse basis at a maximum discount,
for each such account receivable, not to exceed 5.0% of the face value thereof,
and (b) the obligations of the Lead Borrower or the Restricted Subsidiary, as
applicable, thereunder are non-recourse (except for customary (as determined by
the Lead Borrower or the applicable Restricted Subsidiary in good faith)
representations, warranties, covenants and indemnities made with respect to such
accounts receivable) to the Lead Borrower and its Restricted Subsidiaries.

“Eligible Inventory” shall mean, subject to adjustment as set forth below, items
of Inventory of any Borrower held for sale in the ordinary course (excluding
packing or shipping materials or maintenance supplies). Eligible Inventory shall
exclude any Inventory to which any of the exclusionary criteria set forth below
applies. The Administrative Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Inventory from time to time in its Permitted
Discretion. In addition, the Administrative Agent reserves the right, at any
time and from time to time after the Closing Date, to adjust any of the criteria
set forth below, to establish new criteria with respect to Eligible Inventory
and to adjust advance rates, in each case, in its Permitted Discretion, subject
to the approval of the Supermajority Lenders in the case of adjustments, new
criteria or increases in the advance rates which have the effect of making more
credit available than would have been available if the standards in effect on
the Closing Date had continued to be in effect. Eligible Inventory shall not
include any Inventory of the Borrowers that:

(i) is not solely owned by a Borrower, or is leased by or is on consignment to a
Borrower, or the Borrowers do not have title thereto;

(ii) the Collateral Agent, on behalf of the Secured Creditors, does not have a
first priority (except such Liens as permitted by Section 10.01(i) hereof)
perfected Lien upon;

(iii)(A) is stored at a location not owned by a Borrower unless (x) the
Administrative Agent has given its prior consent thereto, (y) a reasonably
satisfactory Landlord Lien Waiver and Access Agreement has been delivered to the
Administrative Agent, or (z) Landlord Lien Reserves reasonably satisfactory to
the Administrative Agent have been established with respect thereto, or (B) is
stored with a bailee or warehouseman unless either (x) a reasonably satisfactory
acknowledged bailee waiver letter has been received by the Administrative Agent,
or (y) Landlord Lien Reserves reasonably satisfactory to the Administrative
Agent have been established with respect thereto, it being understood that in
each case, during the 120-day period immediately following the Closing Date,
such location or warehouse need not be subject to a Landlord Lien Waiver and
Access Agreement or bailee waiver letter, and the lack thereof shall not
otherwise deem the applicable Inventory to be ineligible;

 

-17-



--------------------------------------------------------------------------------

(iv) (A) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Administrative Agent is in place with respect to such
Inventory or (B) is in transit (except to the extent such Inventory (x) is
purchased under documentary Letters of Credit and is in transit from (1) any
location in the United States for receipt by a Borrower within fifteen (15) days
of the date of determination or (2) any location outside of the United States
for receipt by a Borrower within 60 days of the date of determination), for
which the document of title, to the extent applicable, reflects a Borrower as
consignee (along with delivery to such Borrower of the documents of title, to
the extent applicable, with respect thereto), and as to which the Administrative
Agent has control over the documents of title, to the extent applicable, which
evidence ownership of the subject Inventory, or (y) is in transit between
locations leased, owned or occupied by a Borrower);

(v) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except Liens in favor of landlords, carriers, bailees and
warehousemen if clause (iii) has been complied with;

(vi) is unsalable, shopworn, seconds, damaged or unfit for sale, in each case,
as determined in the ordinary course of business by the Borrowers;

(vii) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory (other than Work-In-Process) or parts (other
than Parts);

(viii) is not of a type held for sale in the ordinary course of the Borrowers’,
as applicable, business;

(ix) except as otherwise agreed by the Administrative Agent, does not conform in
all material respects to the representations or warranties pertaining to
Inventory set forth in the Credit Documents;

(x) is subject to any licensing arrangement or any other Intellectual Property
or other proprietary rights of any Person, the effect of which would be to limit
the ability of the Administrative Agent, or any Person selling the Inventory on
behalf of the Administrative Agent, to sell such Inventory in enforcement of the
Administrative Agent’s Liens without further consent or payment to the licensor
or such other Person (unless such consent has then been obtained);

(xi) is not covered by casualty insurance maintained as required by
Section 9.03;

(xii) is acquired by a Borrower after the Closing Date (other than from another
Borrower) and has a fair market value (a) taken together with all other assets
concurrently acquired, of $15.0 million or more, or (b) taken together with all
other assets acquired after the Closing Date and to become eligible pursuant to
this clause (xii), of $45.0 million or more, unless and until such time as the
Administrative Agent shall have received or conducted (1) appraisals, from
appraisers reasonably satisfactory to the Administrative Agent, of such
Inventory acquired in such acquisition and (2) a commercial finance examination
and such other due diligence as the Administrative Agent may reasonably require
in order to determine the appropriate advance rate against such Inventory, all
of the results of the foregoing to be reasonably satisfactory to the
Administrative Agent;

(xiii) which is located at any location where the aggregate value of all
Eligible Inventory of the Borrowers at such location is less than $50,000; or

(xiv) is Inventory of another type deemed ineligible per the initial inventory
appraisal.

 

-18-



--------------------------------------------------------------------------------

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) (other than a natural person) but in any event excluding, the
Sponsor, Holdings, each Borrower and their respective Subsidiaries and
Affiliates.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, investigation, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the Environment due to the presence of
Hazardous Materials, including any Release or threat of Release of any Hazardous
Materials.

“Environmental Law” shall mean any Federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials,
including, without limitation, CERCLA; the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; the Clean Water Act, 33 U.S.C. § 1251 et seq.; and any state,
provincial and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“Equipment” shall have the meaning provided in the Security Agreement.

“Equity Financing” shall have the meaning given to that term in Section 6.06(a).

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Lead Borrower or a Restricted Subsidiary of the Lead
Borrower would be deemed to be a “single employer” within the meaning of
Section 414(b) or (c) of the Code and solely with respect to Section 412 of the
Code, Sections 414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan,
(c) the incurrence by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
(including under Section 4062(e) of ERISA) of any of the Lead Borrower, a
Restricted Subsidiary of the Lead

 

-19-



--------------------------------------------------------------------------------

Borrower, or an ERISA Affiliate from any Plan or Multiemployer Plan, (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 of ERISA, or the receipt by the Lead Borrower,
a Restricted Subsidiary of the Lead Borrower, or an ERISA Affiliate from the
PBGC or a plan administrator of any notice of intent to terminate any Plan or
Multiemployer Plan or to appoint a trustee to administer any Plan, (e) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to the Code, ERISA or other applicable law, (f) the receipt by the Lead
Borrower, a Restricted Subsidiary of the Lead Borrower, or an ERISA Affiliate of
any notice concerning statutory liability arising from the withdrawal or partial
withdrawal of the Lead Borrower, a Restricted Subsidiary of the Lead Borrower,
or an ERISA Affiliate from a Multiemployer Plan or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (g) the occurrence of any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to which the Lead Borrower or any
Restricted Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Lead Borrower or any
Restricted Subsidiary could reasonably be expected to have liability, (h) the
occurrence of any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of any Plan or the appointment of a
trustee to administer any Plan, (i) the filing of any request for or receipt of
a minimum funding waiver under Section 412(c) of the Code with respect to any
Plan or Multiemployer Plan, (j) a determination that any Plan is in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (k) the receipt by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower or any ERISA Affiliate of any notice, that a Multiemployer Plan is, or
is expected to be, in endangered or critical status under Section 305 of ERISA
or, (l) any other extraordinary event or condition with respect to a Plan or
Multiemployer Plan which could reasonably be expected to result in a Lien or any
acceleration of any statutory requirement to fund all or a substantial portion
of the unfunded accrued benefit liabilities of such plan.

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Deposit Account” shall mean (x) a Deposit Account (i) which is used
for the sole purpose of making payroll and withholding tax payments related
thereto and other employee wage and benefit payments and accrued and unpaid
employee compensation (including salaries, wages, benefits and expense
reimbursements), (ii) which is used for paying taxes, including sales taxes,
(iii) which is used as an escrow account or as a fiduciary or trust account,
(iv) is a zero balance Deposit Account or (v) which, individually or together
with any other Deposit Accounts that are Excluded Deposit Accounts pursuant to
this clause (v), has an average daily balance for any fiscal month of less than
$5,000,000.

“Excluded Subsidiary” shall mean any Subsidiary of the Lead Borrower (other than
a Borrower) that is (a) a Foreign Subsidiary, (b) an Unrestricted Subsidiary,
(c) a FSHCO, (d) not a Wholly-Owned Subsidiary of the Lead Borrower or one or
more of its Wholly-Owned Restricted Subsidiaries, (e) an Immaterial Subsidiary
that is designated as such by the Lead Borrower in a certificate of a
Responsible Officer of the Lead Borrower delivered to the Administrative Agent,
(f) established or created pursuant to Section 10.05(xi) and meeting the
requirements of the proviso thereto; provided that such Subsidiary shall only be
an Excluded Subsidiary for the period immediately prior to such acquisition,
(g) prohibited by applicable Law from guaranteeing the Facilities, or which
would require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee in each case, unless, such consent,
approval, license or authorization has been received, in each case so long as
the Administrative Agent shall have received a certification from the Lead
Borrower’s general counsel or a Responsible Officer of the Lead Borrower as to
the existence of such prohibition or consent, approval, license or authorization
requirement, (h) prohibited from guaranteeing the Obligations by any contractual
obligation in existence (x) on the Closing Date or (y) at the time of the
acquisition of such Subsidiary after the Closing Date (to the extent such
prohibition was not entered into in contemplation of such acquisition), (i) a
Subsidiary with respect to which a guarantee by it of the Obligations would
result in a material adverse tax consequence to Holdings, the Lead Borrower or
the Restricted Subsidiaries, as reasonably determined by the Lead Borrower in a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent, (j) a not-for-profit Subsidiary, (k) any other Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Lead Borrower), the cost or other
consequences (including any adverse tax consequences) of guaranteeing the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom and (l) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC; provided that, notwithstanding
the above, (x) if a Subsidiary executes the Subsidiaries Guaranty as a
“Subsidiary Guarantor” then it shall not constitute an “Excluded Subsidiary”
(unless released from its obligations under the Subsidiaries Guaranty as a
“Subsidiary

 

-20-



--------------------------------------------------------------------------------

Guarantor” in accordance with the terms hereof and thereof) and (y) if a
Subsidiary serves as a guarantor under (I) the Existing OpCo Notes or any
refinancing of the Existing OpCo Notes, (II) Refinancing Notes, Permitted Junior
Debt or any other Indebtedness incurred by any Borrower or any Guarantor, in
each case of this clause (II), with a principal amount in excess of the
Threshold Amount or (III) the Term Loan Credit Agreement, then it shall not
constitute an “Excluded Subsidiary” (unless released from its obligations under
the Subsidiaries Guaranty as a “Subsidiary Guarantor” in accordance with the
terms hereof and thereof).

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, either pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) or as a result of any other present or former
connection between it and the jurisdiction imposing such Tax (other than a
connection arising from such Administrative Agent, Lender or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (b) any branch
profits Taxes under Section 884(a) of the Code or any similar Tax imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee pursuant to a request by the Lead Borrower under Section 3.04),
any withholding Tax that (i) is imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Credit Parties with respect to such
withholding tax pursuant to Section 5.01(a) or (ii) is attributable to such
recipient’s failure to comply with Section 5.01(b) or Section 5.01(c), (d) any
withholding Taxes under FATCA and (e) U.S. federal backup withholding Taxes
pursuant to Code Section 3406.

“Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of February 23, 2011, among BWAY Intermediate Company, Inc.,
BWAY Holding Company, ICL Industrial Containers ULC/ICL, Contenants Industriels
ULC, certain lenders party thereto and Deutsche Bank Trust Companies America, as
the Administrative Agent (as amended, restated or otherwise modified from time
to time prior to the Closing Date).

“Existing Indebtedness” shall have the meaning provided in Section 10.04(vii).

“Existing Letters of Credit” shall mean those Letters of Credit issued under the
Existing Credit Agreement described on Schedule 1.02 hereto.

“Existing OpCo Notes” shall mean BWAY Holding’s 10.0% Senior Notes due 2018
issued pursuant to the Existing OpCo Notes Indenture.

“Existing OpCo Note Documents” shall mean the Existing OpCo Notes, the Existing
OpCo Notes Indenture and all other documents executed and delivered with respect
to the Existing OpCo Notes or Existing OpCo Notes Indenture, as in effect on the
Closing Date and as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.

“Existing OpCo Notes Indenture” shall mean the Indenture, dated as of June 16,
2010, between BWAY Holdings, as issuer, and The Bank of New York Mellon Trust
Company, N.A., as trustee, as modified, amended or supplemented through the
Closing Date and as the same may be modified, amended or supplemented from time
to time after the Closing Date in accordance with the terms hereof and thereof.

“Existing Revolving Loans” has the meaning assigned to such term in
Section 2.19.

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.19.

 

-21-



--------------------------------------------------------------------------------

“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.19.

“Extension Election” has the meaning provided in Section 2.19.

“Extension Request” has the meaning provided in Section 2.19.

“Extension Series” has the meaning provided in Section 2.19.

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of Holdings and its Subsidiaries taken as a
whole would change hands between an independent willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations thereunder or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code as of the date of this
Agreement (or any such amended or successor version).

“FCPA” shall have the meaning provided in Section 8.15(c).

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 2.05.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Lead Borrower or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Lead
Borrower or such Restricted Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“Foreign Subsidiaries” shall mean each Subsidiary of the Lead Borrower that is
not a Domestic Subsidiary.

“Fronting Exposure” means a Defaulting Lender’s Pro Rata Share of LC Exposure or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 2.11.

“FSHCO” shall mean any Subsidiary substantially all of the assets of which
consist of Equity Interests in one or more Foreign Subsidiaries.

 

-22-



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent and the Lenders and (y) the Administrative Agent,
any Lender and any Affiliate of the Administrative Agent or any Lender (even if
the Administrative Agent or such Lender subsequently ceases to be the
Administrative Agent or a Lender under this Agreement for any reason) so long as
the Administrative Agent, such Lender or such Affiliate served such purposes at
the time of entry into a particular Secured Bank Product Obligation and their
subsequent assigns, if any, whether now in existence or hereafter arising.

“Guaranteed Obligations” shall mean (i) in the case of Holdings, (x) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of the unpaid principal and interest on each Note issued by, and all
Loans made to, the Borrowers under this Agreement, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed or allowable claim in any such
proceeding) thereon) of the Borrowers to the Lenders, the Administrative Agent
and the Collateral Agent now existing or hereafter incurred under, arising out
of or in connection with this Agreement and each other Credit Document (other
than the Intercreditor Agreement) to which any of the Borrowers is a party and
the due performance and compliance by the Borrowers with all the terms,
conditions and agreements contained in this Agreement and in each such other
Credit Document (other than the Intercreditor Agreement) and (y) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of the Lead Borrower or any of its
Restricted Subsidiaries owing under any Secured Bank Product Obligation and the
due performance and compliance with all terms, conditions and agreements
contained therein, (ii) in the case of a Borrower, (x) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of the unpaid principal and interest on each Note issued by, and all Loans made
to each other Borrower under this Agreement, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed or allowable claim in any such
proceeding) thereon) of each other Borrower to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the Intercreditor Agreement) to which each other Borrower is a party
and the due performance and compliance by the Borrowers with all the terms,
conditions and agreements contained in this Agreement and in each such other
Credit Document (other than the Intercreditor Agreement) and (y) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of such Borrower or any of its
Restricted Subsidiaries owing under any Secured Bank Product Obligation and the
due performance and compliance with all terms, conditions and agreements
contained therein and (iii) the Obligations of the Subsidiary Guarantors under
the Subsidiary Guaranty.

“Guarantor” shall mean and include Holdings, each Borrower and each Subsidiary
Guarantor.

“Guaranty” shall mean and include each of the Credit Agreement Party Guaranty
and the Subsidiaries Guaranty.

 

-23-



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
regulated under any Environmental Law.

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
Holdings and its Subsidiaries taken as a whole after giving effect to the
Transaction (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities).

“Immaterial Subsidiary” shall mean any Subsidiary of the Lead Borrower that, as
of the date of the most recent financial statements required to be delivered
pursuant to Section 9.01(a) or (b), does not have (a) assets in excess of 2.5%
of Consolidated Total Assets; provided that when taken together, the assets of
all Immaterial Subsidiaries shall not exceed 5.0% of Consolidated Total Assets;
or (b) revenues for the period of four consecutive fiscal quarters ending on
such date in excess of 2.5% of the combined revenues of Holdings, the Lead
Borrower and the Restricted Subsidiaries for such period; provided that when
taken together, the revenues of all Immaterial Subsidiaries shall not exceed
5.0% of the combined revenues of Holdings, the Lead Borrower and the Restricted
Subsidiaries for such period.

“Incremental Revolving Commitment Agreement” shall have the meaning provided in
Section 2.15(d).

“Incremental Term Loan” shall mean any additional loans made by lenders to loans
under the Term Loan Credit Agreement provided by such lender pursuant to
Section 2.15 of the Term Loan Credit Agreement.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person,
(vi) all obligations under any Swap Contracts and any Bank Product Debt or under
any similar type of agreement and (vii) all Off-Balance Sheet Liabilities of
such Person. Notwithstanding the foregoing, Indebtedness shall not include
(a) trade payables and accrued expenses incurred by any Person in accordance
with customary practices and in the ordinary course of business of such Person
or (b) earn-outs and other contingent payments in respect of acquisitions except
to the extent that the liability on account of any such earn-outs or contingent
payment becomes fixed and is required by U.S. GAAP to be reflected as a
liability on the consolidated balance sheet of Holdings, the Lead Borrower and
its Restricted Subsidiaries.

“Indemnified Liabilities” shall have the meaning provided in Section 13.01.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Indemnified Taxes” shall mean Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.

 

-24-



--------------------------------------------------------------------------------

“Initial Public Offering” shall mean the issuance by any Parent Company of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act, as amended.

“Instrument” shall have the meaning provided in Article 9 of the UCC.

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement in the
form of Exhibit M, dated as of the Closing Date, by and among the Administrative
Agent and Deutsche Bank Trust Company Americas, as collateral agent under the
Term Loan Credit Agreement (as same may be amended or modified from time to time
in accordance with the terms thereof).

“Interest Determination Date” shall mean, with respect to any LIBO Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Loan.

“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of Holdings, the Lead Borrower and its Restricted
Subsidiaries in respect of Indebtedness determined on a consolidated basis in
accordance with U.S. GAAP, including amortization or original issue discount on
any Indebtedness and amortization of all fees payable in connection with the
incurrence of such Indebtedness, including, without limitation, the interest
portion of any deferred payment obligation and the interest component of any
Capitalized Lease Obligations, and, to the extent not included in such interest
expense, any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations, and costs of surety bonds in
connection with financing activities.

“Interest Period” shall mean, as to any Borrowing of a LIBO Rate Loan, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three or six month months thereafter, as the Lead Borrower may elect,
or the date any Borrowing of a LIBO Rate Loan is converted to a Borrowing of a
Base Rate Loan in accordance with Section 2.08 or repaid or prepaid in
accordance with Section 2.07 or Section 2.09; provided, that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

“Interim Borrowing Base Certificate” shall mean an interim borrowing base
certificate in the form previously agreed to between the Administrative Agent
and the Lead Borrower or otherwise reasonably satisfactory to the Administrative
Agent.

“Interim Period” shall have the meaning assigned to such term in
Section 10.11(b).

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights, including, for the avoidance of doubt,
Parts and Work-in-Process.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Bank” shall mean, as the context may require, (a) Bank of America, N.A.
with respect to Letters of Credit issued by it; (b) any other Lender that may
become an Issuing Bank pursuant to Sections 2.13(i) and 2.13(k), with respect to
Letters of Credit issued by such Lender; (c) with respect to the Existing
Letters of Credit, the Lender which issued each such Letter of Credit, or
(d) collectively, all of the foregoing.

 

-25-



--------------------------------------------------------------------------------

“Joint Lead Arrangers” shall have the meaning provided in the first paragraph to
this Agreement.

“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Lead Borrower (i) in which the Lead Borrower or any of its Restricted
Subsidiaries holds or acquires an ownership interest (by way of ownership of
Equity Interests or other evidence of ownership) and (ii) which is engaged in a
business permitted by Section 10.09.

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“Landlord Lien Reserve” shall mean an amount equal to three months’ rent for all
of the leased locations of the Borrowers at which Eligible Inventory is stored,
other than leased locations with respect to which the Administrative Agent has
received a Landlord Lien Waiver and Access Agreement.

“Landlord Lien Waiver and Access Agreement” shall mean a Landlord Lien Waiver
and Access Agreement, in a form reasonably approved by the Administrative Agent.

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Creditors, in accordance with the provisions of Section 2.13.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.13.

“LC Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Documents” shall mean all documents, instruments and agreements delivered by
the Lead Borrower or any other Person to the Issuing Bank or the Administrative
Agent in connection with any Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time. The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.

“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the Borrowers for any drawings under Letters of Credit (including any
bankers’ acceptances or other payment obligations arising therefrom); and
(b) the stated amount of all outstanding Letters of Credit.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c)(i).

“LC Request” shall mean a request by the Lead Borrower in accordance with the
terms of Section 2.13(b) in form and substance satisfactory to the Issuing Bank.

“Lead Borrower” shall have the meaning provided in the preamble hereto.

“Letter of Credit” shall mean any letters of credit issued or to be issued by an
Issuing Bank for the account of the Lead Borrower or any of its Subsidiaries
pursuant to Section 2.13, including each Existing Letter of Credit.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 13.04(b).

 

-26-



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” shall mean the date which is five
(5) Business Days prior to the Maturity Date.

“LIBO Rate” shall mean, for each Interest Period, the offered rate per annum for
deposits of Dollars that appears on Reuters Screen LIBOR01 Page as of 11:00 A.M.
(London, England time) on the applicable Interest Determination Date. If no such
offered rate exists, such rate will be the rate of interest per annum, as
determined by the Administrative Agent, at which deposits of Dollars in
immediately available funds are offered at 11:00 A.M. (London, England time) on
the applicable Interest Determination Date to first class banks in the London
interbank Eurodollar market for such Interest Period for the applicable
principal amount on such date of determination.

“LIBO Rate Loan” shall mean each Revolving Loan designated as such by the Lead
Borrower at the time of the incurrence thereof or conversion thereto.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).

“Line Cap” shall mean equal to an amount that is the lesser of (a) the Aggregate
Commitments and (b) the then applicable Borrowing Base.

“Liquidity Event” shall mean the occurrence of a date when (a) Availability
shall have been less than the greater of (i) 10% of the Line Cap and
(ii) $14,000,000, in either case for five consecutive Business Days, until such
date as (b) (x) Availability shall have been at least equal to the greater of
(i) 10% of the Line Cap and (ii) $14,000,000 for 30 consecutive calendar days.

“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Deposit Account) is
maintained directing such bank or other depository (a) to remit all funds in
such Deposit Account to a Dominion Account, or in the case of a Dominion
Account, to the Administrative Agent on a daily basis, and (b) to cease
following directions or instructions given to such bank or other depository by
any Credit Party regarding the disbursement of funds from such Deposit Account
(other than any Excluded Deposit Account), and (c) to follow all directions and
instructions given to such bank or other depository by the Administrative Agent
in each case, pursuant to the terms of any Deposit Account Control Agreement in
place.

“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.

“Loans” shall mean advances made to or at the instructions of the Borrower
pursuant to Section 2 hereof and may constitute Revolving Loans, Swingline Loans
or Overadvance Loans.

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York.

“Management Investors” shall mean the collective reference to each Person who is
an officer or otherwise a member of management of the BWAY Parent or any of its
Subsidiaries.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (a) on or prior to the Closing Date, a
Company Material Adverse Effect and (b) after the Closing Date (i) a material
adverse effect on the assets, business, operations, liabilities or financial
condition of the Lead Borrower and its Restricted Subsidiaries taken as a whole
or (ii) a material adverse effect (x) on the material rights or remedies of the
Lenders or the Administrative Agent hereunder or under any other Credit Document
or (y) on the ability of the Credit Parties, taken as a whole, to perform their
payment obligations to the Lenders or the Administrative Agent hereunder or
under any other Credit Document.

 

-27-



--------------------------------------------------------------------------------

“Material Real Property” shall mean each parcel of Real Property that is now or
hereafter owned in fee by any Credit Party that (together with any other parcels
constituting a single site or operating property) has a fair market value (as
determined by the Lead Borrower in good faith) of at least $10,000,000.

“Maturity Date” shall mean the date that is four years and six months after the
Closing Date.

“Merger” shall mean the acquisition by Merger Sub of all of the Equity Interests
of BWAY Parent by way of a one-step merger of Merger Sub with and into BWAY
Parent (with BWAY Parent as the surviving corporation of such merger), all in
accordance with, and pursuant to the terms of, the Merger Agreement.

“Merger Agreement” shall have the meaning set forth in the recitals hereto.

“Merger Agreement Representations” shall mean those representations made by BWAY
Holding, its Subsidiaries and businesses in the Merger Agreement as are material
to the interests of the Lenders, but only to the extent that BOE Holding Company
has the right to terminate its obligations under the Merger Agreement, or to
decline to consummate the Merger pursuant to the Merger Agreement, as a result
of a breach of such representations in the Merger Agreement.

“Merger Documents” shall mean the collective reference to the Merger Agreement
and all other agreements and documents relating to the Merger, as same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

“Merger Sub” shall mean BOE Merger Corporation, a Delaware corporation.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
Collateral Agent for the benefit of the Secured Creditors, as the same may be
amended, modified, restated and/or supplemented from time to time.

“Mortgaged Property” shall mean any Material Real Property of the Lead Borrower
or any of its Restricted Subsidiaries which will be encumbered (or required to
be encumbered) by a Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under which the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower has any obligation
or liability, including on account of an ERISA Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the blended
recovery on the aggregate amount of the Eligible Inventory at such time on a
“net orderly liquidation value” basis as set forth in the most recent inventory
appraisal received by the Administrative Agent in accordance with
Section 9.02(b), net of operating expenses, liquidation expenses and commissions
reasonably anticipated in the disposition of such assets, and (b) the
denominator of which is the original Cost of the aggregate amount of the
Eligible Inventory subject to appraisal.

“New Financing” shall mean the Indebtedness incurred or to be incurred by
Holdings and its Subsidiaries under the Credit Documents (assuming the full
utilization of the Revolving Commitments) and all other financings contemplated
by the Credit Documents, in each case after giving effect to the Transaction and
the incurrence of all financings in connection therewith.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

-28-



--------------------------------------------------------------------------------

“Note” shall mean each Revolving Note or Swingline Note, as applicable.

“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
A-1 hereto.

“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-2 hereto.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 300 Galleria Parkway, Suite 800, Atlanta, GA
30339, Attention: Loan Administration Manager, Telephone No.: (404) 607-3238,
Telecopier No.: (404) 607-3277, and (ii) for operational notices, the office of
the Administrative Agent located at located at 101 S. Tryon Street, Charlotte,
NC 28255-0001, Attention: Operations Manager, Telephone No.: (980) 388-2504,
Telecopier No.: (704) 719-8437; or such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“Noticed Hedge” shall mean any Secured Bank Product Obligations arising under a
Swap Contract with respect to which the Lead Borrower and the Secured Bank
Product Provider thereof have notified the Administrative Agent of the intent to
include such Secured Bank Product Obligations as a Noticed Hedge hereunder and
with respect to which a Bank Products Reserve has subsequently been established
in the maximum amount thereof.

“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
any Lender, Agent or Indemnified Person by any Credit Party arising out of this
Agreement or any other Credit Document (other than the Intercreditor Agreement),
including, without limitation, all obligations to repay principal or interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding) on the Loans, and to pay interest, fees, costs, charges,
expenses, professional fees, and all sums chargeable to the Borrowers or for
which any Borrower is liable as indemnitor under the Credit Documents, whether
or not evidenced by any note or other instrument and (y) all Secured Bank
Product Obligations. Notwithstanding anything to the contrary contained above,
(x) obligations of any Credit Party under any Secured Bank Product Obligations
shall be secured and guaranteed pursuant to the Credit Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (y) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Secured Bank Product Obligations.

“OFAC” shall have the meaning provided in Section 8.15(b).

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Officers’ Certificate” shall mean a certificate of a Responsible Officer of the
Lead Borrower substantially in the form of Exhibit E hereto, and in any case, in
form and substance reasonably satisfactory to the Administrative Agent.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.04) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan.

 

-29-



--------------------------------------------------------------------------------

“Overadvance” shall have the meaning of such term assigned to such term in
Section 2.17.

“Overadvance Loan” shall mean a Base Rate Loan made when an Overadvance exists
or is caused by the funding thereof.

“Outstanding Amount” shall mean with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Parent Company” shall mean any direct or indirect parent company of the Lead
Borrower (other than non-corporate investment funds that are Sponsor
Affiliates).

“Participant Register” shall have the meaning provided in Section 13.04(a).

“Parts” shall mean work-in-process consisting of parts that would otherwise
constitute Eligible Inventory other than on account of being parts, and that
Administrative Agent determines in its reasonable judgment are readily saleable
in their current state of manufacturing, and only to the extent similarly
situated parts were included in the initial asset appraisal provided to the
Administrative Agent in connection herewith.

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from any action, (ii) (a) Availability on a Pro Forma Basis immediately
after giving effect to such action would be at least the greater of (x) 12.5% of
the Line Cap and (y) $12.0 million and (b) over the 30 consecutive days prior to
consummation of such action, Availability averaged no less than the greater of
(x) 12.5% of the Line Cap and (y) $12.0 million, also on a Pro Forma Basis for
such action and (iii) if Availability on a Pro Forma Basis immediately after
giving effect to such action is less than 25% of the aggregate amount of the
Revolving Commitments, the Consolidated Fixed Charge Coverage Ratio would be at
least 1.0 to 1.0 on a Pro Forma Basis for such action.

“Payment Office” shall mean the office of the Administrative Agent located at
101 S. Tryon Street, Charlotte, NC 28255-0001, Attention: Operations Manager,
Telephone No.: (980) 388-2504, Telecopier No.: (704) 719-8437, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean the acquisition by the Lead Borrower or any
of its Restricted Subsidiaries of an Acquired Entity or Business; provided that
(in each case) (A) the Acquired Entity or Business acquired is in a business
permitted by Section 10.09 and (B) all applicable requirements of Sections 9.14
are satisfied.

“Permitted Discretion” shall mean reasonable credit judgment in accordance with
customary business practices for comparable asset-based lending transactions,
and as it relates to the establishment of reserves or the imposition of
exclusionary criteria shall require that (x) such establishment, adjustment or
imposition after the Closing Date be based on the analysis of facts or events
first occurring or first discovered by the Administrative Agent after the
Closing Date or are materially different from the facts or events occurring or
known to the Administrative Agent on the Closing Date, unless the Lead Borrower
and the Administrative Agent otherwise agree in writing, (y) the contributing
factors to the imposition of any reserves shall not duplicate (i) the
exclusionary criteria set forth in the definitions of eligible accounts or
eligible inventory as applicable (and vice versa) or (ii) any reserves deducted
in computing book value and (z) the amount of any such reserve so established or
the effect of any adjustment or imposition of exclusionary criteria be a
reasonable quantification of the incremental dilution of the Borrowing Base
attributable to such contributing factors.

 

-30-



--------------------------------------------------------------------------------

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.

“Permitted Holders” shall mean (i) the Sponsor and Sponsor Affiliates, (ii) any
Person making an Investment in BWAY Parent concurrently with the Sponsor and/or
Sponsor Affiliates on or following the Closing Date, (iii) any Management
Investor, (iv) any Permitted Transferee of any of the foregoing Persons, and
(v) any “group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act or any successor provision) of which any of the
foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group,” such
Persons specified in clauses (i), (ii), (iii) or (iv) above, collectively, have
beneficial ownership, directly or indirectly, of more than 50% of the total
voting power of the voting Equity Interests of BWAY Parent or any of its direct
or indirect parent entities held by such “group,” and provided further that, in
no event shall the Sponsor and Sponsor Affiliates own a lesser percentage of
voting Equity Interests than any other Person or group referred to in clauses
(ii), (iii) or (iv) (other than, with respect to clause (iv), Permitted
Transferees of the Sponsor).

“Permitted Junior Debt” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Junior Loans.

“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents.

“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Permitted Junior Loans” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
in any event, unless the Required Lenders otherwise expressly consent in writing
prior to the issuance thereof, (i) except as provided in clause (v) below, no
such Indebtedness, to the extent incurred by any Credit Party, shall be secured
by any asset of the Lead Borrower or any of its Subsidiaries, (ii) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than Holdings, the Borrowers or a Subsidiary Guarantor,
(iii) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date (as defined in the Term Loan Credit
Agreement), (iv) any “asset sale” mandatory prepayment provision or offer to
prepay covenant included in the agreement governing such Indebtedness, to the
extent incurred by any Credit Party, shall provide that the Lead Borrower or the
respective Subsidiary shall be permitted to repay obligations, and terminate
commitments, under this Agreement before prepaying or offering to prepay such
Indebtedness, (v) in the case of any such Indebtedness incurred by a Credit
Party that is secured (a) such Indebtedness is secured by only assets comprising
Collateral (as defined in the Security Documents) on a junior-lien basis
relative to the Liens on such Collateral securing the Obligations of the Credit
Parties, and not secured by any property or assets of the Lead Borrower or any
of its Subsidiaries other than the Collateral (as defined in the Security
Documents), (b) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (c) a Junior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Additional Intercreditor Agreement; provided that if such
Indebtedness is the initial incurrence of Permitted Junior Debt by the Lead
Borrower that is secured by assets of the Lead Borrower or any of other Credit
Party, then Holdings, the Lead Borrower, the Subsidiary Borrowers and the
Subsidiary Guarantors, the Administrative Agent, the Collateral Agent and the
Junior Representative for such Indebtedness shall have executed and delivered
the Additional Intercreditor Agreement and (vi) in respect of any such
Indebtedness of a Credit Party, the representations and warranties, covenants,
and events of default, taken as a whole, shall be no more onerous in any
material respect than the related provisions contained in this Agreement;
provided that any such terms may be more onerous to the extent they take effect
after the Latest Maturity Date (as defined in the Term Loan Credit Agreement)
(provided that a certificate of a Responsible Officer of the Lead Borrower
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Lead Borrower
has determined in good faith that such terms and

 

-31-



--------------------------------------------------------------------------------

conditions satisfy the requirement set out in the foregoing clause (vi), shall
be conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Lead Borrower of an
objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)). The incurrence of Permitted
Junior Loans shall be deemed to be a representation and warranty by the Lead
Borrower that all conditions thereto have been satisfied in all material
respects and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.

“Permitted Junior Notes” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary evidenced by senior notes and incurred pursuant to one or
more issuances of such senior notes; provided that in any event, unless the
Required Lenders otherwise expressly consent in writing prior to the issuance
thereof, (i) except as provided in clause (viii) below, no such Indebtedness, to
the extent incurred by any Credit Party, shall be secured by any asset of the
Lead Borrower or any of its Subsidiaries, (ii) no such Indebtedness, to the
extent incurred by any Credit Party, shall be guaranteed by any Person other
than Holdings, the Borrowers or any Subsidiary Guarantor, (iii) no such
Indebtedness shall be subject to scheduled amortization or have a final
maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date, (as defined in the Term Loan Credit
Agreement) (iv) any “asset sale” offer to purchase covenant included in the
indenture governing such Indebtedness, to the extent incurred by any Credit
Party, shall provide that the Lead Borrower or the respective Subsidiary shall
be permitted to repay obligations, and terminate commitments, under this
Agreement before offering to purchase such Indebtedness, (v) the indenture
governing such Indebtedness shall not include any financial maintenance
covenants, (vii) the “default to other indebtedness” event of default contained
in the indenture governing such Indebtedness shall provide for a
“cross-acceleration” rather than a “cross-default,” (viii) in the case of any
such Indebtedness incurred by a Credit Party that is secured (a) such
Indebtedness is secured by only assets comprising Collateral (as defined in the
Security Documents) on a junior-lien basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of the Lead Borrower or any of its Subsidiaries other
than the Collateral (as defined in the Security Documents), (b) such
Indebtedness (and the Liens securing the same) are permitted by the terms of the
Additional Intercreditor Agreement (to the extent the Additional Intercreditor
Agreement is then in effect), (c) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(d) a Junior Representative acting on behalf of the holders of such Indebtedness
shall have become party to the Additional Intercreditor Agreement; provided that
if such Indebtedness is the initial issue of Permitted Junior Notes by the Lead
Borrower that is secured by assets of the Lead Borrower or any of other Credit
Party, then the Lead Borrower, the Subsidiary Guarantors, the Administrative
Agent, the Collateral Agent and the Junior Representative for such Indebtedness
shall have executed and delivered the Additional Intercreditor Agreement, and
(ix) to the extent incurred by any Credit Party, the covenants and defaults,
taken as a whole, contained in the indenture governing such Indebtedness shall
not be more onerous in any material respect than those contained in the
corresponding provisions of the Existing OpCo Notes Indenture, except, in the
case of any such Indebtedness that is secured as provided in preceding clause
(viii), with respect to covenants and defaults relating to the Collateral
(provided that a certificate of a Responsible Officer of the Lead Borrower
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Lead Borrower
has determined in good faith that such terms and conditions satisfy the
requirement set out in the foregoing clause (ix), shall be conclusive evidence
that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of an objection during
such five Business Day period (including a reasonable description of the basis
upon which it objects)). The issuance of Permitted Junior Notes shall be deemed
to be a representation and warranty by the Lead Borrower that all conditions
thereto have been satisfied in all material respects and that same is permitted
in accordance with the terms of this Agreement, which representation and
warranty shall be deemed to be a representation and warranty for all purposes
hereunder, including, without limitation, Sections 7 and 11.

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.

 

-32-



--------------------------------------------------------------------------------

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Transferees” shall mean (a) in the case of the Sponsor, (i) any
Sponsor Affiliate, (ii) any managing director, general partner, limited partner,
director, officer or employee of the Sponsor or any Sponsor Affiliate
(collectively, the “Sponsor Associates”), (iii) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any Sponsor
Associate and (iv) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Sponsor
Associate, his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and stepchildren) and/or direct lineal
descendants; and (b) in the case of any Management Investor, (i) his or her
executor, administrator, testamentary trustee, legatee or beneficiaries,
(ii) his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and stepchildren) and/or direct lineal
descendants or (iii) a trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Management
Investor and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) the Lead
Borrower or a Restricted Subsidiary of the Lead Borrower or with respect to
which the Lead Borrower, a Restricted Subsidiary of the Lead Borrower has, or
may have, any liability, including, for greater certainty, liability arising
from an ERISA Affiliate.

“Pledge Agreement” shall have the meaning provided in Section 6.08.

“Pledge Agreement Collateral” shall mean all of the “Collateral” as defined in
the Pledge Agreement and all other Equity Interests or other property similar to
that pledged (or purported to have been pledged) pursuant to the Pledge
Agreement and which is pledged (or purported to be pledged) pursuant to one or
more Additional Security Documents.

“Pledgee” shall have the meaning provided in the Pledge Agreement.

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
Holdings and its Subsidiaries taken as a whole are sold as a going concern with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises insofar as such conditions can
be reasonably evaluated.

“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
by the Administrative Agent, which may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial term, the calculation thereof after giving effect on a pro
forma basis to (w) the incurrence of any Indebtedness (other than revolving
Indebtedness, except to the extent same is incurred to refinance other
outstanding Indebtedness or to finance a Permitted Acquisition) after the first
day of the relevant Test Period as if such Indebtedness had been incurred (and
the proceeds thereof applied) on the first day of the relevant Test Period,
(x) the permanent repayment of any Indebtedness (other than revolving
Indebtedness except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period as if such
Indebtedness had been

 

-33-



--------------------------------------------------------------------------------

retired or redeemed on the first day of the relevant Test Period, (y) any
disposition of assets constituting a business, division, product line,
manufacturing facility or distribution facility of any Subsidiary of the Lead
Borrower or of the Equity Interests of any Subsidiary of the Lead Borrower
and/or (z) the Permitted Acquisition, if any, then being consummated as well as
any other Permitted Acquisition consummated after the first day of the Test
Period most recently ended prior to the date of any such Permitted Acquisition
for which Section 9.01 Financials are available and on or prior to the date of
the Permitted Acquisition then being effected, as the case may be, with the
following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Test Period (whether incurred to finance a Permitted Acquisition, to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of the respective
Test Period and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period shall be deemed to have been
retired or redeemed on the first day of the respective Test Period and remain
retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Test Period, in the case of
floating rate Indebtedness (although interest expense with respect to any
Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding);

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any disposition of assets constituting a business, division, product
line, manufacturing facility or distribution facility of the Lead Borrower or
any Restricted Subsidiary of the Lead Borrower or of the Equity Interests of any
Subsidiary of the Lead Borrower consummated during the periods described above,
with such Consolidated EBITDA to be determined as if such disposition (or the
relevant portion thereof) was consummated on the first day of the relevant Test
Period. Pro forma calculations for any fiscal period ending on or prior to the
first anniversary of a disposition of assets constituting a business, division,
product line, manufacturing facility or distribution facility of the Lead
Borrower or any Restricted Subsidiary of the Lead Borrower or of the Equity
Interests of any Subsidiary of the Lead Borrower may offset operating expense
reductions or other operating improvements or synergies reasonably expected to
result from a disposition (less the amount of costs reasonably expected to be
incurred by the Lead Borrower and its Restricted Subsidiaries to achieve such
cost savings) against reductions in Consolidated EBITDA attributable to such a
disposition, to the extent that the Lead Borrower delivers to the Administrative
Agent, (i) a certificate of the Chief Financial Officer of the Lead Borrower
setting forth such operating expense reductions and the costs to achieve such
reductions and (ii) information and calculations supporting in reasonable detail
such estimated operating expense reductions and the costs to achieve such
reductions; provided that any increase in Consolidated EBITDA as a result of
cost savings, operating expense reductions, other operating improvements and
synergies shall be subject to the limitations set forth in the definition of
Consolidated EBITDA;

(iv) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Permitted Acquisition consummated during the periods described
above (excluding that portion of the assets or business acquired pursuant to any
Permitted Acquisition which has been sold or disposed of thereafter and prior to
the date of the respective determination), with such Consolidated EBITDA to be
determined as if such Permitted Acquisition (or the relevant portion thereof)
was consummated on the first day of the relevant Test Period. Pro forma
calculations for any fiscal period ending on or prior to the first anniversary
of a Permitted Acquisition may include adjustments to reflect operating expense
reductions or other operating improvements or synergies reasonably expected to
result from such Permitted Acquisition, less the amount of costs reasonably
expected to be incurred by the Lead Borrower and its Restricted Subsidiaries to
achieve such cost savings, to the extent that the Lead Borrower delivers to the
Administrative Agent, (i) a certificate of the Chief Financial Officer of the
Lead Borrower setting forth such operating expense

 

-34-



--------------------------------------------------------------------------------

reductions and the costs to achieve such reductions and (ii) information and
calculations supporting in reasonable detail such estimated operating expense
reductions and the costs to achieve such reductions; provided that any increase
in Consolidated EBITDA as a result of cost savings, operating expense
reductions, other operating improvements and synergies shall be subject to the
limitations set forth in the definition of Consolidated EBITDA; and

(v) in making any determination of the Consolidated Fixed Charge Coverage Ratio,
in the event that the Lead Borrower or any of its Restricted Subsidiaries
incurs, assumes, guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than in the case of revolving credit
borrowings, in which case interest expense will be computed based upon the
average daily balance of such Indebtedness during the Test Period), and solely
for purposes of Section 10.11, in a principal amount in excess of $5,000,000, in
each case, subsequent to the commencement of the period for which the
Consolidated Fixed Charge Coverage Ratio is being calculated and on or prior to
the date on which the event for which the calculation of the Consolidated Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Consolidated
Fixed Charge Coverage Ratio will be calculated on a Pro Forma Basis as if such
incurrence, assumption, guarantee, repayment, repurchase, redemption, defeasance
or other discharge of Indebtedness, and the use of the proceeds therefrom, had
occurred at the beginning of the Test Period.

For purposes of this definition, if any Indebtedness bears a floating rate of
interest and is being calculated on a Pro Forma Basis, the interest on such
Indebtedness will be calculated as if the rate in effect on the Calculation Date
had been the applicable rate for the entire period (taking into account any
hedging obligations applicable to such Indebtedness if such hedging obligations
have a remaining term in excess of 12 months as of the Calculation Date). For
purposes of this definition, interest on a Capitalized Lease Obligation will be
deemed to accrue at an interest rate reasonably determined by a Responsible
Officer of the Lead Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with U.S. GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis will be computed based
upon the average daily balance of such Indebtedness during the applicable
period. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, will be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Lead Borrower may designate.

“Projections” shall mean the detailed projected consolidated financial
statements of the Lead Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.

“Pro Rata Share” shall mean, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Exposure of such Lender at such time and
the denominator of which is the aggregate amount of all Exposures at such time.
The initial Pro Rata Shares of each Lender are set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Qualified Preferred Stock” shall mean any preferred capital stock of the Lead
Borrower so long as the terms of any such preferred capital stock (x) do not
contain any mandatory put, redemption, repayment, sinking fund or other similar
provision prior to November 5, 2017, or, if later, the 91st day after the then
Latest Maturity Date (as defined in the Term Loan Credit Agreement) then in
effect other than (i) provisions requiring payment solely in the form of common
Equity Interests of the Lead Borrower or any Parent Company or Qualified
Preferred Stock, (ii) provisions requiring payment solely as a result of a
change of control or asset sale, so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale are subject to the
payment in full of all Obligations in cash (other than unasserted contingent
indemnification obligations) or such payment is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)) and
(iii) with respect to preferred capital stock issued to any plan for the benefit
of employees of the Lead Borrower or its Subsidiaries or by any such plan to
such employees, provisions requiring the repurchase thereof in order to satisfy
applicable statutory or regulatory obligations and (y) do not require the cash
payment of dividends or distributions at any time that such cash payment is not
permitted under this Agreement or would result in a Default or Event of Default
hereunder.

 

-35-



--------------------------------------------------------------------------------

“Ratio-Based Incremental Facility” shall have the meaning assigned to such term
in the Term Loan Credit Agreement.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Recovery Event” shall mean the receipt by the Lead Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries (but not by reason of any loss of
revenues or interruption of business or operations caused thereby) and
(ii) under any policy of insurance required to be maintained under Section 9.03,
in each case to the extent such proceeds or awards do not constitute
reimbursement or compensation for amounts previously paid by the Lead Borrower
or any of its Restricted Subsidiaries in respect of any such event.

“Refinancing” shall mean the repayment of all of the outstanding indebtedness
(and termination of all commitments) under the Existing Credit Agreement as
provided in Section 6.05.

“Refinancing Effective Date” shall have the meaning provided in the Term Loan
Credit Agreement.

“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as in effect on
Refinancing Effective Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.

“Refinancing Note Holder” shall have the meaning provided in the Term Loan
Credit Agreement.

“Refinancing Notes” shall have the meaning provided in the Term Loan Credit
Agreement.

“Refinancing Notes Indenture” shall have the meaning provided in the Term Loan
Credit Agreement.

“Refinancing Term Loans” shall have the meaning provided in the Term Loan Credit
Agreement.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into, through or upon the Environment
or within, from or into any building, structure, facility or fixture.

 

-36-



--------------------------------------------------------------------------------

“Relevant Guaranteed Obligations” shall mean (i) in the case of Holdings,
(x) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on each Note
issued by, and all Loans made to, the Borrowers under this Agreement, together
with all the other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
indebtedness and liabilities (including, without limitation, indemnities, fees
and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) thereon) of the Borrowers to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the Intercreditor Agreement) to which any of the Borrowers is a
party and the due performance and compliance by the Borrowers with all the
terms, conditions and agreements contained in this Agreement and in each such
other Credit Document (other than the Intercreditor Agreement) and (y) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of the Lead Borrower or any of its
Restricted Subsidiaries owing under any Secured Bank Product Obligation and the
due performance and compliance with all terms, conditions and agreements
contained therein, (ii) in the case of a Borrower, (x) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of the unpaid principal and interest on each Note issued by, and all Loans made
to each other Borrower under this Agreement, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed or allowable claim in any such
proceeding) thereon) of each other Borrower to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the Intercreditor Agreement) to which each other Borrower is a party
and the due performance and compliance by the Borrowers with all the terms,
conditions and agreements contained in this Agreement and in each such other
Credit Document (other than the Intercreditor Agreement) and (y) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of such Borrower or any of its
Restricted Subsidiaries owing under any Secured Bank Product Obligation and the
due performance and compliance with all terms, conditions and agreements
contained therein.

“Relevant Guaranteed Party” shall mean (i) with respect to the Lead Borrower,
each Subsidiary Borrower and (ii) with respect to any Subsidiary Borrower, the
Lead Borrower and any other Subsidiary Borrower.

“Relevant Public Company” shall mean the Parent Company that is the registrant
with respect to an Initial Public Offering.

“Replaced Lender” shall have the meaning provided in Section 3.04.

“Replacement Lender” shall have the meaning provided in Section 3.04.

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represent
greater than 50% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time.

“Requirement of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

-37-



--------------------------------------------------------------------------------

“Reserves” shall mean, without duplication of any items that are otherwise
addressed or excluded through eligibility criteria, such reserves as the
Administrative Agent, from time to time determines in its Permitted Discretion,
including Dilution Reserves and Landlord Lien Reserves, plus any Bank Product
Reserves.

Notwithstanding anything to the contrary in this Agreement, (i) such Reserves
shall not be established or changed except upon not less than five (5) Business
Days’ prior written notice to the Lead Borrower, which notice shall include a
reasonably detailed description of such Reserve being established (during which
period (a) the Administrative Agent shall, if requested, discuss any such
Reserve or change with the Lead Borrower and (b) the Lead Borrower may take such
action as may be required so that the event, condition or matter that is the
basis for such Reserve or change thereto no longer exists or exists in a manner
that would result in the establishment of a lower Reserve or result in a lesser
change thereto, in a manner and to the extent reasonably satisfactory to the
Administrative Agent), and (ii) the amount of any Reserve established by the
Administrative Agent, and any change in the amount of any Reserve, shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such Reserve or such change. Notwithstanding clause (i) of the
preceding sentence, changes to the Reserves solely for purposes of correcting
mathematical or clerical errors shall not be subject to such notice period, it
being understood that no Default or Event of Default shall be deemed to result
therefrom, if applicable, for a period of six (6) Business Days.

“Responsible Officer” shall mean, with respect to any Person, its chief
executive officer, president, or any vice president, managing director,
treasurer, controller or other officer of such Person having substantially the
same authority and responsibility; provided that, with respect to compliance
with financial covenants, “Responsible Officer” shall mean the chief financial
officer, treasurer or controller of the Lead Borrower, or any other officer of
the Lead Borrower having substantially the same authority and responsibility.

“Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower other
than any Unrestricted Subsidiary. The Subsidiary Borrowers shall at all times
constitute Restricted Subsidiaries.

“Returns” shall have the meaning provided in Section 8.09.

“Revolver Priority Collateral” shall have the meaning assigned to the term “ABL
Collateral” in the Intercreditor Agreement.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule 2.01, or in the Assignment and Assumption Agreement pursuant
to which such Lender assumed its Revolving Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $150,000,000.

“Revolving Commitment Increase” shall have the meaning provided in
Section 2.15(a)

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such of such Lender’s Swingline Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean advances made to or at the instructions of the
Borrower pursuant to Section 2 hereof and may constitute Revolving Loans,
Swingline Loans or Overadvance Loans

 

-38-



--------------------------------------------------------------------------------

“Revolving Note” shall mean each revolving note substantially in the form of
Exhibit B-1 hereto.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Lead Borrower or any of its Restricted
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Lead Borrower or such Restricted Subsidiary to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
in connection therewith.

“SEC” shall have the meaning provided in Section 9.01(g).

“Section 9.01 Financials” shall mean the quarterly and annual financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).

“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider, up to the maximum amount (in the case of any
Secured Bank Product Provider other than Bank of America, N.A. and its
Affiliates) specified by such provider in writing to the Administrative Agent,
which amount may be established or increased (by further written notice by the
Lead Borrower to the Administrative Agent from time to time) as long as no
Default or Event of Default then exists and no Overadvance would result from
establishment of a Bank Product Reserve for such amount and all other Secured
Bank Product Obligations.

“Secured Bank Product Provider” means, at the time of entry into a Bank Product
(or, if such Bank Product exists on the Closing Date, as of the Closing Date)
the Administrative Agent, any Lender or any of their respective Affiliates that
is providing a Bank Product; provided such provider delivers written notice to
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, by the later of the Closing Date or ten (10) days
following creation of the Bank Product, (i) describing the Bank Product and
setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.12. It is hereby understood that a Person may not be a Secured
Bank Product Provider to the extent it is similarly treated as such under the
Term Loan Credit Agreement in respect of such Bank Product.

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Agreement” shall have the meaning provided in Section 6.09.

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Lead Borrower and its Restricted
Subsidiaries on the Closing Date (after giving effect to the Transaction) or any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.

“Specified Event of Default” shall mean any Event of Default arising under
Section 11.01, 11.03(i) (solely relating to a failure to comply with
Section 9.17(c)), 11.03(ii) or 11.05.

 

-39-



--------------------------------------------------------------------------------

“Specified Representations” shall mean each representation and warranty, with
respect to Holdings and the Lead Borrower, contained in any of Sections 8.01(i),
8.02, 8.03(iii), 8.05(b), 8.08(c), 8.11 (other than, to the extent such
representation and warranty relates to perfection of a security interest in any
Collateral referred to therein, if (x) such Collateral may not be perfected by
the filing of a financing statement under the Uniform Commercial Code or taking
possession of a stock certificate to the extent related to a material,
wholly-owned Domestic Subsidiary and (y) perfection of the Collateral Agent’s
security interest in such Collateral described in preceding clause (x) may not
be accomplished prior to or on the Closing Date after using commercially
reasonable efforts), 8.15(a), 8.15(b) and 8.16.

“Sponsor” shall mean Platinum Equity Advisors, LLC.

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

“Sponsor Agreement” shall mean that certain Corporate Advisory Services
Agreement dated as of November 5, 2012 among BOE Holding Corporation and
Platinum Equity Advisors, LLC.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with U.S. GAAP) of Holdings and
its Subsidiaries taken as a whole, as of the Closing Date after giving effect to
the consummation of the Transaction, determined in accordance with U.S. GAAP
consistently applied, together with the principal amount of all New Financing.

“Stockholders Agreement” shall mean the Stockholders Agreement dated as of
November 5, 2012 by and among (a) BOE Holding Corporation, (b) Platinum Equity
Capital Partners III, L.P., Platinum Equity Capital Partners-A III, L.P.,
Platinum Equity Capital Partners-B III, L.P., and Platinum BOE Principals, LLC,
and (c) the persons identified as “Management Stockholders” on the signature
pages thereto, as the same may be amended, amended and restated, modified or
supplemented from time to time.

“Subsidiaries Guaranty” shall have the meaning provided in Section 6.10.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Borrower” shall mean any Domestic Subsidiaries of the Lead Borrower
that own any assets included in the Borrowing Base and that execute a
counterpart hereto and to any other applicable Credit Document as a Borrower.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Lead Borrower
(other than the Subsidiary Borrowers) in existence on the Closing Date (after
giving effect to the Transaction) other than any Excluded Subsidiary, as well as
each Domestic Subsidiary of the Lead Borrower established, created or acquired
after the Closing Date which becomes a party to the Subsidiaries Guaranty in
accordance with the requirements of this Agreement or the provisions of the
Subsidiaries Guaranty.

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66-2/3%.”

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap

 

-40-



--------------------------------------------------------------------------------

transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.12, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.12.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Bank of America, N.A.

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.12.

“Swingline Note” shall mean each swingline note substantially in the form of
Exhibit B-2 hereto.

“Syndication Date” shall mean such date as has been agreed to in a separate
writing among the Joint Lead Arrangers and Holdings.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.

“Term Agent” shall mean Deutsche Bank Trust Company Americas, in its capacity as
administrative agent and collateral agent under the Term Documents.

“Term Documents” shall mean the Term Loan Credit Agreement, any guarantees
issued thereunder and the collateral and security documents (and intercreditor
agreements) entered into in connection therewith.

“Term Facility Debt” shall mean Indebtedness in respect of the Term Loan Credit
Agreement.

“Term Loan Credit Agreement” shall mean (i) the Term Loan Credit Agreement
entered into as of the Closing Date by and among the Lead Borrower, Holdings,
the subsidiary borrowers party thereto, the lenders party thereto in their
capacities as lenders thereunder, the Term Agent and the other agents and
parties party thereto from time to time, and (ii) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to extend (subject to the
limitations set forth herein and in the Intercreditor Agreement) or refinance in
whole or in part the Indebtedness and other obligations outstanding under
(x) the credit agreement referred to in clauses (i) or (y) any subsequent Term
Loan Credit Agreement, unless such agreement or instrument expressly provides
that it is not intended to be and is not a Term Loan Credit Agreement hereunder.
Any reference to the Term Loan Credit Agreement hereunder shall be deemed a
reference to any Term Loan Credit Agreement then in existence.

“Term Loans” shall mean the term loans borrowed under the Term Loan Credit
Agreement.

 

-41-



--------------------------------------------------------------------------------

“Test Period” shall mean each period of four consecutive fiscal quarters of
Holdings (in each case taken as one accounting period).

“Term Priority Collateral” shall have the meaning assigned to the term “Fixed
Asset Collateral” in the Intercreditor Agreement.

“Threshold Amount” shall mean $25,000,000.

“Transaction” shall mean, collectively, (i) the consummation of the Merger,
(ii) the consummation of the Refinancing, (iii) the consummation of the Equity
Financing, (iv) the entering into of the Credit Documents and the incurrence of
Loans on the Closing Date, (v) the entering into of the Term Loan Credit
Agreement and (vi) the payment of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums and expenses payable by
Holdings and its Subsidiaries in connection with the transactions described in
clauses (i) through (v) of the definition of “Transaction” and/or the concurrent
issuance of notes by Merger Sub.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBO Rate Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) each Subsidiary of the Lead Borrower
listed on Schedule 1.01 and (ii) any Subsidiary of the Lead Borrower designated
by the board of directors of the Lead Borrower as an Unrestricted Subsidiary
pursuant to Section 9.16 subsequent to the Closing Date; provided, however, that
no Subsidiary Borrower shall be designated as an Unrestricted Subsidiary.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.01(c).

“Unused Line Fee Rate” shall mean (i) initially, 0.50% per annum on the average
daily unused Availability, calculated based upon the actual number of days
elapsed over a 360-day year payable quarterly in arrears and (ii) from and after
the delivery by the Lead Borrower to the Administrative Agent of the Borrowing
Base Certificate for the first full fiscal quarter completed after the Closing
Date, determined by reference to the following grid on a per annum basis based
on the Average Usage as a percentage of the Revolving Commitments during the
immediately preceding fiscal quarter:

 

Average Usage

  

Unused Line Fee Rate

< 50%

   0.50%

³ 50%

   0.375%

 

-42-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Lead Borrower
and its Subsidiaries under applicable law).

“Will be Able To Pay their Stated Liabilities and Identified Contingent
Liabilities as they Mature” shall mean for the period from the Closing Date
through the stated maturity of all New Financing, Holdings and its Subsidiaries
taken as a whole will have sufficient assets and cash flow to pay their
respective Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or (in the case of contingent liabilities) otherwise become
payable.

“Work-In-Process” shall mean work-in-process (other than Parts) that would
otherwise constitute Eligible Inventory other than on account of being
work-in-process, and that Administrative Agent determines in its reasonable
judgment is readily saleable in its current state of manufacturing, and only to
the extent similarly situated work-in-process was included in the initial asset
appraisal provided to the Administrative Agent in connection herewith.

1.02 Terms Generally. The definitions in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The words “herein,”
“hereof’ and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and Schedules
shall be deemed references to Articles, Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Unless otherwise expressly provided herein, (a) all
references to documents, instruments and other agreements (including the Credit
Documents and organizational documents) shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, amendments and restatements, supplements and other modifications
are not prohibited by any Credit Document and (b) references to any law,
statute, rule or regulation shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

 

-43-



--------------------------------------------------------------------------------

Section 2. Amount and Terms of Credit.

2.01 Commitments.

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make Revolving Loans to the Borrowers, at any time and from time to time on and
after the Closing Date until the earlier of one Business Day prior to the
Maturity Date and the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Exposure exceeding the lesser of
(A) such Lender’s Revolving Commitment, and (B) such Lender’s Pro Rata
Percentage multiplied by the Borrowing Base then in effect. Within the limits
set forth above and subject to the terms, conditions and limitations set forth
herein, the Borrowers may borrow, pay or prepay and reborrow Revolving Loans.
All Borrowers shall be jointly and severally liable as borrowers for all Loans
regardless of which Borrower receives the proceeds thereof.

2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.02(f), Loans (other
than Swingline Loans) comprising any Borrowing shall be in an aggregate
principal amount that is (i) (A) in the case of Base Rate Loans, not less than
$500,000 and (B) in the case of LIBO Rate Loans, an integral multiple of
$250,000 and not less than $1,000,000, or (ii) equal to the remaining available
balance of the applicable Revolving Commitments.

(b) Subject to Section 3.01, each Borrowing shall be comprised entirely of Base
Rate Loans or LIBO Rate Loans as the Lead Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any LIBO Rate Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement or
cause the Borrowers to pay additional amounts pursuant to Section 3.01.
Borrowings of more than one Type may be outstanding at the same time; provided
further that the Borrowers shall not be entitled to request any Borrowing that,
if made, would result in more than ten Borrowings of LIBO Rate Loans outstanding
hereunder at any one time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 3:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by the Lead
Borrower in the applicable Notice of Borrowing maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met or waived, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Lead Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Lead Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds (which determination
shall be conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

 

-44-



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, the Lead Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

(f) If the Issuing Bank shall not have received from the Lead Borrower the
payment required to be made by Section 2.13(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
a Base Rate Loan of such Lender, and such payment shall be deemed to have
reduced the LC Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from the Revolving Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Lead Borrower pursuant to Section 2.13(e) prior to the time that
any Revolving Lender makes any payment pursuant to this paragraph (f); any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear. If
any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, such
Lender and the Lead Borrower severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this paragraph (f) to but excluding the date such amount is
paid, to the Administrative Agent for the account of the Issuing Bank at (i) in
the case of the Lead Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Rate, and for each day
thereafter, the Base Rate.

2.03 Borrowing Procedure. To request a Revolving Borrowing, the Lead Borrower
shall notify the Administrative Agent of such request by telecopy or electronic
transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed) or telephone (promptly confirmed by telecopy) (i) in the
case of a Borrowing of LIBO Rate Loans, not later than 1:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing or (ii) in
the case of a Borrowing of Base Rate Loans (other than Swingline Loans), not
later than 1:00 p.m., New York City time, on the Business Day of the proposed
Borrowing. Each such telephonic Notice of Borrowing shall be irrevocable,
subject to Sections 2.09 and 3.01, and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Notice of
Borrowing in a form approved by the Administrative Agent and signed by the Lead
Borrower. Each such telephonic and written Notice of Borrowing shall specify the
following information in compliance with Section 2.02:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be a Borrowing of Base Rate Loans or a
Borrowing of LIBO Rate Loans;

(d) in the case of a Borrowing of LIBO Rate Loans, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

(e) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02; and

(f) that the conditions set forth in Section 6 or Section 7, as applicable, are
satisfied or waived as of the date of the notice.

 

-45-



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of Base Rate Loans. If no Interest Period is
specified with respect to any requested Borrowing of LIBO Rate Loans, then the
Lead Borrower shall be deemed to have selected an Interest Period of one month’s
duration (subject to the proviso in clause (d) above). Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

2.04 Evidence of Debt; Repayment of Loans.

(a) Each Borrower, jointly and severally, hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Revolving Lender, the
then unpaid principal amount of each Revolving Loan of such Lender on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Lead Borrower shall be entitled to review records
of such accounts with prior reasonable notice during normal business hours.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrowers to such Lender. The Lead
Borrower shall be entitled to review records of such accounts with prior
reasonable notice during normal business hours.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall promptly prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B-1 or Exhibit B-2, as applicable.

2.05 Fees.

(a) Unused Line Fee. The Borrowers shall, jointly and severally, pay to the
Administrative Agent, for the Pro Rata benefit of the Lenders (other than any
Defaulting Lender), a fee equal to the Unused Line Fee Rate multiplied by the
amount by which the Revolving Commitments (other than Revolving Commitments of a
Defaulting Lender) exceed the average daily balance of outstanding Revolving
Loans (other than Swingline Loans) and stated amount of outstanding Letters of
Credit during any fiscal quarter (such fee, the “Unused Line Fee”). Such fee
shall accue commencing on the Closing Date, and will be payable in arrears, on
the first day of each fiscal quarter, commencing January 1, 2013.

(b) Administrative Agent Fees. The Borrowers, jointly and severally, agree to
pay to the Administrative Agent, for its own account, the fees set forth in the
Fee Letter or such other fees payable in the amounts and at the times separately
agreed upon between the Lead Borrower and the Administrative Agent (the
“Administrative Agent Fees”).

 

-46-



--------------------------------------------------------------------------------

(c) LC and Fronting Fees. The Borrowers, jointly and severally, agree to pay
(i) to the Administrative Agent for the account of each Revolving Lender a
participation fee (“LC Participation Fee”) with respect to its participations in
Letters of Credit, which shall accrue at a rate equal to the Applicable Margin
from time to time used to determine the interest rate on LIBO Rate Loans
pursuant to Section 2.06, on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s standard and
reasonable fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder as agreed among the
Lead Borrower and the Issuing Bank from time to time. LC Participation Fees and
Fronting Fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand (including
documentation reasonably supporting such request). Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
written demand (together with backup documentation supporting such reimbursement
request). All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to the Issuing Bank. Once paid, none of the fees shall be
refundable under any circumstances.

2.06 Interest on Loans.

(a) Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of Base Rate Loans, including each Swingline Loan, shall bear interest
at a rate per annum equal to the Base Rate plus the Applicable Margin in effect
from time to time.

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2% plus the rate otherwise applicable to such Loan or (ii) in the case of
any other amount, 2% plus the rate applicable to Base Rate Loans (in each case,
the “Default Rate”).

(d) Accrued interest on each Loan shall be payable in arrears on each Adjustment
Date, commencing with January 1, 2013, for such Loan and, in the case of
Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section 2.06 shall be
payable on demand and, absent demand, on each Adjustment Date and upon
termination of the Revolving Commitments, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate Loan prior to the
end of the Revolving Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBO Rate Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 365/366
days, except that interest computed by reference to the LIBO Rate (other than
Base Rate Loans determined by reference to the LIBO Rate) and all fees shall be
computed on the basis of a year of 360 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Base Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

 

-47-



--------------------------------------------------------------------------------

2.07 Termination and Reduction of Commitments.

(a) The Revolving Commitments, the Swingline Commitment, and the LC Commitment
shall automatically terminate on the Maturity Date.

(b) The Lead Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments; provided that (i) any such reduction shall be in an
amount that is an integral multiple of $1,000,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.09,
the Aggregate Exposures would exceed the Aggregate Commitments.

(c) The Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section 2.07 at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Lead Borrower pursuant to this Section 2.07 shall be irrevocable except that, to
the extent delivered in connection with a refinancing of the Obligations, such
notice shall not be irrevocable until such refinancing is closed and funded. Any
effectuated termination or reduction of the Aggregate Commitments shall be
permanent. Each reduction of the Aggregate Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.

2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of LIBO Rate
Loans, shall have an initial Interest Period as specified in such Notice of
Borrowing. Thereafter, the Lead Borrower may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a Borrowing
of LIBO Rate Loans, may elect Interest Periods therefor, all as provided in this
Section 2.08. The Lead Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, the Lead Borrower
shall not be entitled to request any conversion or continuation that, if made,
would result in more than ten Borrowings of LIBO Rate Loans outstanding
hereunder at any one time. This Section 2.08 shall not apply to Swingline Loans,
which may not be converted or continued.

(b) To make an election pursuant to this Section 2.08, the Lead Borrower shall
notify the Administrative Agent of such election by telephone or electronic
transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld, delayed
or conditioned) by the time that a Notice of Borrowing would be required under
Section 2.03 if the Lead Borrower was requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election, subject to Section 3.05. Each such telephonic Notice of
Conversion/Continuation shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Notice of Conversion/Continuation
substantially in the form of Exhibit A-2, unless otherwise agreed to by the
Administrative Agent and the Lead Borrower.

(c) Each telephonic and written Notice of Conversion/Continuation shall specify
the following information in compliance with Section 2.02:

(i) the Borrowing to which such Notice of Conversion/Continuation applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

-48-



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Borrowing of Base Rate Loans or
a Borrowing of LIBO Rate Loans; and

(iv) if the resulting Borrowing is a Borrowing of LIBO Rate Loans, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans but does not specify an Interest Period, then the Lead Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If a Notice of Conversion/Continuation with respect to a Borrowing of LIBO
Rate Loans is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Borrowing
of Base Rate Loans. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Lead Borrower, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Borrowing of LIBO
Rate Loans and (ii) unless repaid, each Borrowing of LIBO Rate Loans shall be
converted to a Borrowing of Base Rate Loans at the end of the Interest Period
applicable thereto.

2.09 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. The Lead Borrower shall have the right at any time and
from time to time to prepay, without premium or penalty, any Borrowing, in whole
or in part, subject to the requirements of this Section 2.09; provided that each
partial prepayment shall be in an amount that is an integral multiple of
$100,000.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, the Lead
Borrower shall, on the date of such termination, repay or prepay all the
outstanding Revolving Borrowings and all outstanding Swingline Loans and Cash
Collateralize or backstop on terms reasonably satisfactory to the Administrative
Agent the LC Exposure in accordance with Section 2.13(j).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(A) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Lead Borrower and the Revolving Lenders of the Aggregate
Exposures after giving effect thereto and (B) if the Aggregate Exposures would
exceed the Line Cap then in effect, after giving effect to such reduction, then
the Lead Borrower shall, on the date of such reduction (or, if such reduction is
due to the imposition of new Reserves or a change in the methodology of
calculating existing Reserves, within five Business Days following such notice),
first, repay or prepay all Swingline Loans, second, repay or prepay Revolving
Borrowings and third, replace or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess.

(iii) In the event that the Aggregate Exposures at any time exceeds the Line Cap
then in effect, the Lead Borrower shall, immediately after demand (or, if such
overadvance is due to the imposition of new Reserves or a change in the
methodology of calculating existing Reserves, or change in eligibility
standards, within five Business Days following notice), apply an amount equal to
such excess to prepay the Loans and any interest accrued thereon, in accordance
with this Section 2.09(b)(iii). The Lead Borrower shall, first, repay or prepay
all Swingline Loans, second, repay or prepay Revolving Borrowings, and third,
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.

 

-49-



--------------------------------------------------------------------------------

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, the Lead Borrower shall, without notice or demand, immediately
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.

(c) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Lead Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(i) of this Section 2.09(c). Unless during a Liquidity Period, except as
provided in Section 2.09(b)(iii) hereof, all mandatory prepayments shall be
applied as follows: first, to fees and reimbursable expenses of the
Administrative Agent then due and payable pursuant to the Credit Documents;
second, to interest then due and payable on the Borrowers’ Swingline Loans;
third, to the principal balance of the Swingline Loan outstanding until the same
has been prepaid in full; fourth, to interest then due and payable on the
Revolving Loans and other amounts due pursuant to Sections 3.02 and 5.01; fifth,
to the principal balance of the Revolving Loans until the same have been prepaid
in full; sixth, to Cash Collateralize all LC Exposure plus any accrued and
unpaid interest thereon (to be held and applied in accordance with
Section 2.13(j) hereof); seventh, to all other Obligations pro rata in
accordance with the amounts that such Lender certifies is outstanding; and
eighth, as required by the Intercreditor Agreement or, in the absence of any
such requirement, returned to the Lead Borrower or to such party as otherwise
required by law.

(ii) Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Loans. Any amounts remaining after each such application shall be
applied to prepay LIBO Rate Loans. Notwithstanding the foregoing, if the amount
of any prepayment of Loans required under this Section 2.09 shall be in excess
of the amount of the Base Rate Loans at the time outstanding, only the portion
of the amount of such prepayment that is equal to the amount of such outstanding
Base Rate Loans shall be immediately prepaid and, at the election of the Lead
Borrower, the balance of such required prepayment shall be either (A) deposited
in the LC Collateral Account and applied to the prepayment of LIBO Rate Loans on
the last day of the then next-expiring Interest Period for LIBO Rate Loans (with
all interest accruing thereon for the account of the Lead Borrower) or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.10. Notwithstanding any such deposit in the LC Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

(d) Notice of Prepayment. The Lead Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Borrowing of LIBO Rate Loans, not later than 1:00 p.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of a Borrowing of Base Rate Loans, not later than 4:00 p.m.,
New York City time, on the date of prepayment or (iii) in the case of prepayment
of a Swingline Loan, not later than 1:00 p.m., New York City time, on the date
of prepayment. Each such notice shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Each notice of prepayment pursuant to this Section shall be
irrevocable, except that the Lead Borrower may, by subsequent notice to the
Administrative Agent, revoke any such notice of prepayment if such notice of
revocation is received not later than 10:00 a.m. (New York City time) on the day
on which such prepayment is scheduled to occur and, provided that (i) the Lead
Borrower reimburses each Lender pursuant to Section 3.02 for any funding losses
within five Business Days after receiving written demand therefor and (ii) the
amount of Loans as to which such revocation applies shall be deemed converted to
(or continued as, as applicable) Base Rate Loans in accordance with the
provisions of Section 2.08 as of the date of notice of revocation (subject to
subsequent conversion in accordance with the provisions of this Agreement).
Promptly following receipt of any such notice (other than a notice relating

 

-50-



--------------------------------------------------------------------------------

solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.

2.10 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.02 and 5.01 or otherwise) at or before the time expressly required hereunder
or under such other Credit Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the reasonable discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 3.01, 3.02, 5.01
and 13.01 shall be made to the Administrative Agent for the benefit of to the
Persons entitled thereto and payments pursuant to other Credit Documents shall
be made to the Administrative Agent for the benefit of the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Credit Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Credit Document shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 11.11 hereof, as applicable,
ratably among the parties entitled thereto.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Lead Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Lead
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Credit Parties rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of a Credit
Party in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the Lead
Borrower will not make such payment, the Administrative Agent may assume that
the Lead Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Lead Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally

 

-51-



--------------------------------------------------------------------------------

agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

2.11 Defaulting Lenders.

(a) Reallocation of Pro Rata Share; Amendments. For purposes of determining the
Lenders’ obligations to fund or acquire participations in Loans or Letters of
Credit, the Administrative Agent may exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata Shares. A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Credit Document, except as provided in Section 13.12.

(b) Payments; Fees. The Administrative Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Credit Documents,
and a Defaulting Lender shall be deemed to have assigned to the Administrative
Agent such amounts until all Obligations owing to the Administrative Agent,
Non-Defaulting Lenders and other Secured Creditors have been paid in full. The
Administrative Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to the Lead Borrower hereunder. A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the Commitment Fee under
Section 2.05(a). To the extent any LC Obligations owing to a Defaulted Lender
are reallocated to other Lenders, LC Participation Fees attributable to such LC
Obligations under Section 2.05(c) shall be paid to such other Lenders. The
Administrative Agent shall be paid all LC Participation Fees attributable to LC
Obligations that are not so reallocated.

(c) Cure. The Lead Borrower, Administrative Agent and Issuing Bank may agree in
writing that a Lender is no longer a Defaulting Lender. At such time, Pro Rata
Shares shall be reallocated without exclusion of such Lender’s Commitments and
Loans, and all outstanding Loans, LC Obligations and other exposures under the
Commitments shall be reallocated among Lenders and settled by the Administrative
Agent (with appropriate payments by the reinstated Lender) in accordance with
the readjusted Pro Rata Shares. Unless expressly agreed by the Lead Borrower,
Administrative Agent and Issuing Bank, no reinstatement of a Defaulting Lender
shall constitute a waiver or release of claims against such Lender. The failure
of any Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform its obligations hereunder shall not relieve any other
Lender of its obligations, and no Lender shall be responsible for default by
another Lender.

2.12 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender may, but shall not be obligated to, make Swingline Loans to
the Lead Borrower from time to time during the Revolving Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$20,000,000 or (ii) the Aggregate Exposures exceeding the lesser of (A) the
Aggregate Commitments and (B) the Borrowing Base then in effect; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Lead Borrower may borrow, repay and
reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, the Lead Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 4:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Lead Borrower. The Swingline Lender shall

 

-52-



--------------------------------------------------------------------------------

make each Swingline Loan available to the Lead Borrower by means of a credit to
the general deposit account of the Lead Borrower with the Swingline Lender (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.13(e), by remittance to the Issuing Bank)
by 5:00 p.m., New York City time, on the requested date of such Swingline Loan.
The Lead Borrower shall not request a Swingline Loan if at the time of and
immediately after giving effect to such request a Default has occurred and is
continuing. Swingline Loans shall be made in minimum amounts of $100,000.

(c) Prepayment. The Lead Borrower shall have the right at any time and from time
to time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written, or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire. All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

(d) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments or whether an Overadvance exists or is
created thereby, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (provided that such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment). Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02(f) with respect to Loans made by such Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Lead Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Lead Borrower (or other party on behalf of the Lead Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve any Borrower of any default in the
payment thereof.

(e) If the Maturity Date shall have occurred at a time when Extended Revolving
Loan Commitments are in effect, then on the Maturity Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date); provided that, if on the occurrence of the
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.13(o)), there shall exist sufficient unutilized Extended Revolving
Loan Commitments so that the respective outstanding Swingline Loans could be
incurred pursuant to the Extended Revolving Loan Commitments which will remain
in effect after the occurrence of the Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the Extended
Revolving Loan Commitments and such Swingline Loans shall not be so required to
be repaid in full on the Maturity Date.

 

-53-



--------------------------------------------------------------------------------

2.13 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Lead
Borrower may request the issuance of Letters of Credit for the Lead Borrower’s
account or the account of a Subsidiary of the Lead Borrower in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period (provided that the
Lead Borrower shall be a co-applicant with respect to each Letter of Credit
issued for the account of or in favor of a Subsidiary). All Existing Letters of
Credit shall be deemed, without further action by any party hereto, to have been
issued on the Closing Date pursuant to this Agreement, and the Lenders shall
thereupon acquire participations in the Existing Letters of Credit as if so
issued without further action by any party hereto, to be acquired by the Lenders
hereto. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Lead Borrower to, or entered
into by the Lead Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Lead Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) a LC Request to the Issuing
Bank and the Administrative Agent not later than 1:00 p.m. on the second
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is reasonably acceptable to the
Issuing Bank). A request for an initial issuance of a Letter of Credit shall
specify in form and detail reasonably satisfactory to the Issuing Bank: (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the amount thereof; (iii) the expiry date thereof; (iv) the
name and address of the beneficiary thereof; (v) the documents to be presented
by such beneficiary in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, and (vii) such other matters as the Issuing Bank may reasonably
require. A request for an amendment, renewal or extension of any outstanding
Letter of Credit shall specify in form and detail reasonably satisfactory to the
Issuing Bank (w) the Letter of Credit to be amended, renewed or extended;
(x) the proposed date of amendment, renewal or extension thereof (which shall be
a Business Day), (y) the nature of the proposed amendment, renewal or extension,
and (z) such other matters as the Issuing Bank may reasonably require. If
requested by the Issuing Bank, the Lead Borrower also shall submit a letter of
credit application substantially on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Lead Borrower shall be deemed
to represent and warrant (solely in the case of (w) and (x)) that, after giving
effect to such issuance, amendment, renewal or extension (A) the LC Exposure
shall not exceed $30,000,000, (B) the total Revolving Exposures shall not exceed
the lesser of (1) the total Revolving Commitments and (2) the Borrowing Base
then in effect and (C) if a Defaulting Lender exists, either such Lender or the
Lead Borrower has entered into arrangements satisfactory to the Administrative
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. Unless the Issuing Bank shall otherwise agree, no Letter of Credit shall
be denominated in a currency other than Dollars.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of the date which is one year after the date of the
issuance of such Letter of Credit (or such other longer period of time as the
Administrative Agent and the applicable Issuing Bank may agree and, in the case
of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless Cash Collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case the expiry may extend no longer than twelve months after the
Letter of Credit Expiration Date) the Letter of Credit Expiration Date. Each
Letter of Credit may, upon the request of the Lead Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of twelve (12) months or less (but, subject to the
foregoing, not beyond the date that is after the Letter of Credit Expiration
Date) unless the applicable Issuing Bank notifies the beneficiary thereof at
least thirty (30) days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount

 

-54-



--------------------------------------------------------------------------------

available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Pro Rata Percentage of each LC Disbursement made
by the Issuing Bank and not reimbursed by the Lead Borrower on the date due as
provided in paragraph (e) of this Section 2.13, or of any reimbursement payment
required to be refunded to the Lead Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitments or whether or not an Overadvance exists or is created thereby, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Lead Borrower shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the Business Day after receiving notice
from the Issuing Bank of such LC Disbursement; provided that, whether or not the
Lead Borrower submits a Notice of Borrowing, the Lead Borrower shall be deemed
to have requested (except to the extent the Lead Borrower makes payment to
reimburse such LC Disbursement when due) a Borrowing of Base Rate Loans in an
amount necessary to reimburse such LC Disbursement. If the Lead Borrower fails
to make such payment when due, the Issuing Bank shall notify the Administrative
Agent and the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Lead Borrower in
respect thereof and such Lender’s Pro Rata Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Pro Rata Percentage of the unreimbursed LC Disbursement
in the same manner as provided in Section 2.02(f) with respect to Loans made by
such Lender, and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Lead Borrower
pursuant to this paragraph, the Administrative Agent shall, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, distribute such payment to such Lenders and the Issuing Bank as
their interests may appear. Any payment made by a Revolving Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of Base Rate Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Lead Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute.

(i) Subject to the limitations set forth below, the obligation of the Lead
Borrower to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.13 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, setoff, defense or other right which
the Lead Borrower may have at any time against a beneficiary of any Letter of
Credit, or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.13, constitute a legal or equitable discharge of, or provide a right
of setoff against, the obligations of the Lead Borrower hereunder; provided that
the Lead Borrower shall have no obligation to reimburse the Issuing Bank to the
extent that such payment was made in error due to the gross negligence, bad
faith, or willful misconduct of the Issuing Bank (as determined by a court of
competent jurisdiction or another independent tribunal having jurisdiction).
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Lead Borrower to

 

-55-



--------------------------------------------------------------------------------

the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Lead Borrower to the extent permitted
by applicable law) suffered by the Lead Borrower that are caused by the Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence, willful
misconduct, or bad faith on the part of the Issuing Bank (as determined by a
court of competent jurisdiction or another independent tribunal having
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(ii) The Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by the Lead Borrower or other Person of any
obligations under any LC Document. The Issuing Bank does not make to the Lenders
any express or implied warranty, representation or guaranty with respect to the
Collateral, such documents or any Credit Party. The Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Document; the validity,
genuineness, enforceability, collectibility, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Credit Party.

(iii) No Issuing Bank or any of its Affiliates, and their respective officers,
directors, employees, agents and investment advisors shall be liable to any
Lender or other Person for any action taken or omitted to be taken in connection
with any LC Documents except as a result of its actual gross negligence or
willful misconduct as determined by court of competent jurisdiction in a final
nonappealable judgment. The Issuing Bank shall not have any liability to any
Lender if the Issuing Bank refrains from any action under any Letter of Credit
or such LC Documents until it receives written instructions from the Required
Lenders.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Lead Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Lead Borrower of its obligation to reimburse
the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement (other than with respect to the timing of such reimbursement
obligation set forth in Section 2.13(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Lead Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Lead Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Loans; provided
that, if the Lead Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.13, then Section 2.06(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section 2.13 to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and the Lead Borrower. The Issuing Bank
may be replaced at any time by agreement between the Lead Borrower and the
Administrative Agent, provided that so long as no Default or Event of Default
exists, such successor Issuing Bank shall be reasonably acceptable to the Lead
Borrower. One or more Lenders may be appointed as additional Issuing Banks in
accordance with subsection (k) below. The Administrative Agent shall notify the
Lenders of any such replacement

 

-56-



--------------------------------------------------------------------------------

of the Issuing Bank or any such additional Issuing Bank. At the time any such
resignation or replacement shall become effective, the Lead Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or such addition or to any previous Issuing Bank, or to such
successor or such additional Issuing Bank and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. If at any time there is more than one Issuing Bank hereunder,
the Lead Borrower may, in its discretion, select which Issuing Bank is to issue
any particular Letter of Credit.

(j) Cash Collateralization.

(i) If any Specified Event of Default shall occur and be continuing, on the
Business Day that the Lead Borrower receives notice from the Administrative
Agent (acting at the request of the Required Lenders) demanding the deposit of
Cash Collateral pursuant to this paragraph, the Lead Borrower shall deposit in
the LC Collateral Account, in the name of the Administrative Agent and for the
benefit of the Secured Creditors, an amount in cash equal to 102.00% of the LC
Exposure as of such date. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Lead Borrower under this Agreement, but shall be immediately released and
returned to the Lead Borrower (in no event later than two (2) Business Days)
once all Specified Events of Default are cured or waived. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of the Lead Borrower and at the Lead Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Lead Borrower for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of the Lead Borrower.

(ii) The Lead Borrower shall, on demand by the Issuing Bank or the
Administrative Agent from time to time, Cash Collateralize the Fronting Exposure
associated with any Defaulting Lender.

(k) Additional Issuing Banks. The Lead Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Credit Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.

(l) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or

 

-57-



--------------------------------------------------------------------------------

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

(m) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(n) LC Collateral Account.

(i) The Administrative Agent is hereby authorized to establish and maintain at
the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “The
Lead Borrower LC Collateral Account”. Each Credit Party shall deposit into the
LC Collateral Account from time to time the Cash Collateral required to be
deposited under Section 2.13(j) hereof.

(ii) The balance from time to time in such LC Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first for the liabilities in respect of
Letters of Credit outstanding from time to time and second for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of Letters of Credit have been
paid in full. All funds in “The Lead Borrower LC Collateral Account” may be
invested in accordance with the provisions of Section 2.13(j).

(o) Extended Commitments. If the Maturity Date shall have occurred at a time
when Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Section 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments, up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Extended Revolving Loan Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.13(j). Except to the extent of reallocations
of participations pursuant to the prior sentence, the occurrence of the Maturity
Date with respect to Existing Revolving Loans shall have no effect upon (and
shall not diminish) the percentage participations of the Lenders of Extended
Revolving Loans in any Letter of Credit issued before the Maturity Date.

2.14 Settlement Amongst Lenders.

(a) The Swingline Lender may, at any time (but, in any event shall weekly), on
behalf of the Lead Borrower (which hereby authorizes the Swingline Lender to act
on its behalf in that regard) request the Administrative Agent to cause the
Lenders to make a Revolving Loan (which shall be a Base Rate Loan) in an amount
equal to such Lender’s Pro Rata Percentage of the Outstanding Amount of
Swingline Loans, which request may be made regardless of whether the conditions
set forth in Section 7 have been satisfied. Upon such request, each Lender shall
make available to the Administrative Agent the proceeds of such Revolving Loan
for the account of the Swingline Lender. If the Swingline Lender requires a
Revolving Loan to be made by the Lenders and the request therefor is received
prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 Noon, then no later than 3:00 p.m. on
the next Business Day. The obligation of each such Lender to transfer such funds
is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate.

 

-58-



--------------------------------------------------------------------------------

(b) The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender with respect to Revolving Loans to the Borrowers (including Swingline
Loans) shall be equal to such Lender’s applicable Pro Rata Percentage of
Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 Noon on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 Noon, then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Rate.

2.15 Revolving Commitment Increase.

(a) Subject to the terms and conditions set forth herein, after the Closing
Date, the Lead Borrower shall have the right to request, by written notice to
the Administrative Agent, an increase in the Revolving Commitments (a “Revolving
Commitment Increase”) in an aggregate amount not to exceed (x) $100,000,000 less
(y) the amount of any Incremental Term Loans incurred by the Borrowers after the
Closing Date (excluding Incremental Term Loans incurred under the Ratio-Based
Incremental Facility); provided that (a) the Lead Borrower shall only be
permitted to request 3 Revolving Commitment Increases during the term of this
Agreement and (b) any Revolving Commitment Increase shall be in a minimum amount
of $25,000,000.

(b) Each notice submitted pursuant to this Section 2.15 (a “Revolving Commitment
Increase Notice”) requesting a Revolving Commitment Increase shall specify the
amount of the increase in the Revolving Commitments being requested. Upon
receipt of a Revolving Commitment Increase Notice, the Administrative Agent may
(at the direction of the Lead Borrower) promptly notify the Lenders and each
Lender may (subject to the Lead Borrower’s consent) have the right to elect to
have its Revolving Commitment increased by its Pro Rata share (it being
understood and agreed that a Lender may elect to have its Revolving Commitment
increased in excess of its Pro Rata share in its discretion if any other Lender
declines to participate in the Revolving Commitment Increase) of the requested
increase in Revolving Commitments; provided that (i) each Lender may elect or
decline, in its sole discretion, to have its Revolving Commitment increased in
connection with any requested Revolving Commitment Increase, it being understood
that no Lender shall be obligated to increase its Revolving Commitment unless
it, in its sole discretion, so agrees and, if a Lender fails to respond to any
Revolving Commitment Increase Notice within five (5) Business Days after such
Lender’s receipt of such request, such Lender shall be deemed to have declined
to participate in such Revolving Commitment Increase, (ii) if any Lender
declines to participate in any Revolving Commitment Increase and, as a result,
commitments from additional financial institutions are required in connection
with the Revolving Commitment Increase, any Person or Persons providing such
commitment shall be subject to the written consent of the Administrative Agent,
the Swingline Lender and the Issuing Bank (such consent not to be unreasonably
withheld or delayed), if such consent would be required pursuant to the
definition of Eligible Transferee and (iii) in no event shall a Defaulting
Lender be entitled to participate in such Revolving Commitment Increase. In the
event that any Lender or other Person agrees to participate in any Revolving
Commitment Increase (each an “Increase Loan Lender”), such Revolving Commitment
Increase shall become effective on such date as shall be mutually agreed upon by
the Increase Loan Lenders and the Lead Borrower, which date shall be as soon as
practicable after the date of receipt of the Revolving Commitment Increase
Notice (such date, the “Increase Date”); provided that the

 

-59-



--------------------------------------------------------------------------------

establishment of such Revolving Commitment Increase shall be subject to the
satisfaction of each of the following conditions: (1) no Event of Default would
exist after giving effect thereto; (2) the Revolving Commitment Increase shall
be effected pursuant to one or more joinder agreements executed and delivered by
the Lead Borrower, the Administrative Agent, and the Increase Loan Lenders, each
of which shall be reasonably satisfactory to the Lead Borrower, the
Administrative Agent, and the Increase Loan Lenders; (3) Credit Parties shall
execute and deliver or cause to be executed and delivered to the Administrative
Agent such amendments to the Credit Documents, legal opinions and other
documents as the Administrative Agent may reasonably request in connection with
any such transaction, which amendments, legal opinions and other documents shall
be reasonably satisfactory to the Administrative Agent; and (4) the Borrowers
shall have paid to the Administrative Agent and the Lenders such additional fees
as may be agreed to be paid by the Borrowers in connection therewith.

(c) On the Increase Date, upon fulfillment of the conditions set forth in this
Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans among the Lenders that will reflect the adjustments
to the Revolving Commitments of the Lenders as a result of the Revolving
Commitment Increase, (ii) the Administrative Agent shall notify the Lenders and
Loan Parties of the occurrence of the Revolving Commitment Increase to be
effected on the Increase Date, (iii) Schedule 2.01 shall be deemed modified to
reflect the revised Revolving Commitments of the affected Lenders and (iv) Notes
will be issued, at the expense of the Borrowers, to any Lender participating in
the Revolving Commitment Increase and requesting a Note.

(d) The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments and, for purposes
of this Agreement and the other Credit Documents, all Revolving Loans made under
the Revolving Commitment Increase shall be deemed to be Revolving Loans. Without
limiting the generality of the foregoing, (i) the rate of interest applicable to
the Revolving Commitment Increase shall be the same as the rate of interest
applicable to the existing Revolving Loans, (ii) unused line fees applicable to
the Revolving Commitment Increase shall be calculated using the same Unused Line
Fee Rates applicable to the existing Revolving Loans, (iii) the Revolving
Commitment Increase shall share ratably in any mandatory prepayments of the
Revolving Loans, (iv) after giving effect to such Revolving Commitment
Increases, Revolving Commitments shall be reduced based on each Lender’s Pro
Rata Percentage, and (v) the Revolving Commitment Increase shall rank pari passu
in right of payment and security with the existing Revolving Loans. Each joinder
agreement and any amendment to any Credit Document requested by the
Administrative Agent in connection with the establishment of the Revolving
Commitment Increase may, without the consent of any of the Lenders, effect such
amendments to this Agreement (an “Incremental Revolving Commitment Agreement”)
and the other Credit Documents as may be reasonably necessary or appropriate, in
the opinion of the Administrative Agent and the Lead Borrower, to effect the
provisions of this Section 2.15.

2.16 Lead Borrower. Each Borrower hereby designates the Lead Borrower as its
representative and agent for all purposes under the Credit Documents, including
requests for Revolving Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the
Credit Documents (including in respect of compliance with covenants), and all
other dealings with the Administrative Agent, the Issuing Bank or any Lender.
The Lead Borrower hereby accepts such appointment. The Administrative Agent and
the Lenders shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice or communication (including any Notice of Borrowing)
delivered by the Lead Borrower on behalf of any Borrower. The Administrative
Agent and the Lenders may give any notice or communication with a Borrower
hereunder to the Lead Borrower on behalf of such Borrower. Each of the
Administrative Agent, the Issuing Bank and the Lenders shall have the right, in
its discretion, to deal exclusively with the Lead Borrower for any or all
purposes under the Credit Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by the Lead Borrower shall be binding upon and enforceable against it.

2.17 Overadvances. If the aggregate Revolving Loans outstanding exceed the Line
Cap (an “Overadvance”) at any time, the excess amount shall be payable by the
Borrowers on demand by the Administrative Agent, but all such Revolving Loans
shall nevertheless constitute Obligations secured by the Collateral and entitled
to all benefits of the Credit Documents. The Administrative Agent may require
the Lenders to honor requests for Overadvance Loans and to forbear from
requiring the Borrowers to cure an Overadvance, (a) when no other Event of
Default is known to the Administrative Agent, as long as (i) the Overadvance
does not continue for more than 30 consecutive days (and no Overadvance may
exist for at least five consecutive days thereafter before further Overadvance

 

-60-



--------------------------------------------------------------------------------

Loans are required) and (ii) the aggregate amount of all Overadvances and
Protective Advances is not known by the Administrative Agent to exceed 10% of
the Borrowing Base, (b) regardless of whether an Event of Default exists, if the
Administrative Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $500,000, and (ii) does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be required that would
cause the aggregate outstanding Revolving Loans and LC Obligations to exceed the
aggregate Revolving Commitments. The making of any Overadvance shall not create
nor constitute a Default or Event of Default; it being understood that the
making or continuance of an Overadvance shall not constitute a waiver by the
Administrative Agent or the Lenders of the then existing Event of Default. In no
event shall any Borrower or other Credit Party be permitted to require any
Overadvance Loan to be made.

2.18 Protective Advances. The Administrative Agent shall be authorized, in its
discretion, following notice to and consultation with the Lead Borrower, at any
time, to make Base Rate Loans (“Protective Advances”) (a) in an aggregate
amount, together with the aggregate amount of all Overadvance Loans, not to
exceed 10% of the Borrowing Base, if the Administrative Agent deems such
Protective Advances necessary or desirable to preserve and protect the
Collateral, or to enhance the collectability or repayment of the Obligations; or
(b) to pay any other amounts chargeable to Credit Parties under any Credit
Documents, including costs, fees and expenses; provided that, the aggregate
amount of outstanding Protective Advances plus the outstanding amount of
Revolving Loans and LC Obligations shall not exceed the aggregate Revolving
Commitments. Each Lender shall participate in each Protective Advance in
accordance with its Pro Rata Percentage. Required Lenders may at any time revoke
the Administrative Agent’s authority to make further Protective Advances under
clause (a) by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. The Administrative Agent
may use the proceeds of such Protective Advances to (a) protect, insure,
maintain or realize upon any Collateral; or (b) defend or maintain the validity
or priority of the Administrative Agent’s Liens in any Collateral, including any
payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien; provided that
the Administrative Agent shall use reasonable efforts to notify the Lead
Borrower after paying any such amount or taking any such action and shall not
make payment of any item that is being Properly Contested.

2.19 Extended Loans. (a) Notwithstanding anything to the contrary in this
Agreement, subject to the terms of this Section 2.19, the Lead Borrower may at
any time and from time to time when no Event of Default then exists request that
all or a portion of the Revolving Loans (the “Existing Revolving Loans”),
together with any related outstandings, be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or any portion
of the principal amount (and related outstandings) of such Revolving Loans (any
such Revolving Loans which have been so converted, “Extended Revolving Loans”)
and to provide for other terms consistent with this Section 2.19. In order to
establish any Extended Revolving Loans, the Lead Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders) (each, an “Extension Request”) setting forth the proposed terms of
the Extended Revolving Loans to be established, which shall (x) be identical as
offered to each Lender (including as to the proposed interest rates and fees
payable) and (y) be identical to the Existing Revolving Loans, except that:
(i) repayments of principal of the Extended Revolving Loans may be delayed to
later dates than the Maturity Date; (ii) the Effective Yield with respect to the
Extended Revolving Loans (whether in the form of interest rate margin, upfront
fees, original issue discount or otherwise) may be different than the Effective
Yield for the Existing Revolving Loans to the extent provided in the applicable
Extension Amendment; and (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Maturity Date that
is in effect on the effective date of the Extension Amendment (immediately prior
to the establishment of such Extended Revolving Loans); provided, however, that
(A) in no event shall the final maturity date of any Extended Revolving Loans at
the time of establishment thereof be earlier than the then Maturity Date of any
other Revolving Loans hereunder and (B) the Weighted Average Life to Maturity of
any Extended Revolving Loans at the time of establishment thereof shall be no
shorter than the remaining Weighted Average Life to Maturity of any other
Revolving Loans then outstanding. Any Extended Revolving Loans converted
pursuant to any Extension Request shall be designated a series (each, an
“Extension Series”) of Extended Revolving Loans, as applicable, for all purposes
of this Agreement; provided that any Extended Revolving Loans converted from
Existing Revolving Loans may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Revolving Loans.

 

-61-



--------------------------------------------------------------------------------

(b) With respect to any Extended Revolving Loans, subject to the provisions of
Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Loan Commitments and/or Extended Revolving Loan
Commitments in accordance with their Pro Rata Share of the Aggregate Commitments
(and, except as provided in Sections Sections 2.12(e) and 2.13(o), without
giving effect to changes thereto on the Maturity Date with respect to Swingline
Loans and Letters of Credit theretofore incurred or issued) and all borrowings
under the Aggregate Commitments and repayments thereunder shall be made on a pro
rata basis (except for (x) payments of interest and fees at different rates on
Extended Revolving Loan Commitments (and related outstandings) and
(y) repayments required upon any Maturity Date of any Revolving Commitments or
Extended Revolving Loan Commitments).

(c) The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Revolving Loans, are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.19. No
Lender shall have any obligation to agree to have any of its Existing Revolving
Loans converted into Extended Revolving Loans pursuant to any Extension Request.
Any Lender (each, an “Extending Lender”) wishing to have all or a portion of its
Existing Revolving Loans subject to such Extension Request converted into
Extended Revolving Loans shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Existing Revolving Loans which it has elected to
request be converted into Extended Revolving Loans (subject to any minimum
denomination requirements imposed by the Administrative Agent). Any Lender that
does not respond to the Extension Request on or prior to the date specified
therein shall be deemed to have rejected such Extension. In the event that the
aggregate principal amount of Existing Revolving Loans subject to Extension
Elections relating to a particular Extension Request exceeds the amount of
Extended Revolving Loans requested pursuant to such Extension Request, Revolving
Loans subject to such Extension Elections shall be converted to Extended
Revolving Loans, on a pro rata basis based on the aggregate principal amount of
Revolving Loans included in each such Extension Elections or to the extent such
option is expressly set forth in the respective Extension Request, the Lead
Borrower shall have the option to increase the amount of Extended Revolving
Loans so that such excess does not exist.

(d) Extended Revolving Loans shall be established pursuant to an amendment
(each, a “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.

(e) With respect to any Extension consummated by a Borrower pursuant to this
Section 2.19, (i) such Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement, (ii) with respect to
Extended Revolving Loan Commitments, if the aggregate amount extended is less
than (A) the LC Commitment, the LC Commitment shall be reduced upon the date
that is five (5) Business Days prior to the Maturity Date (to the extent needed
so that the LC Commitment does not exceed the aggregate Revolving Commitment
which would be in effect after the Maturity Date, and, if applicable, the
Borrowers shall Cash Collateralize obligations under any issued Letters of
Credit in an amount equal to 102% of the stated amount of such Letters of
Credit, or (B) the Swingline Commitment, the Swingline Commitment shall be
reduced upon the date that is five (5) Business Days prior to the Maturity Date
(to the extent needed so that the Swingline Commitment does not exceed the
aggregate Revolving Commitment which would be in effect after the Maturity Date,
and, if applicable, the Borrowers shall prepay any outstanding Swingline Loans.
The Administrative Agent and the Lenders hereby consent to each Extension and
the other transactions contemplated by this Section 2.19 (including, for the
avoidance of doubt, payment of any interest or fees in respect of any Extended
Revolving Loan Commitments on such terms as may be set forth in the Extension
Request) and hereby waive the requirements of any provision of this Credit
Agreement or any other Credit Document that may otherwise prohibit any Extension
or any other transaction contemplated by this Section 2.19, provided that such
consent shall not be deemed to be an acceptance of the Extension Request.

 

-62-



--------------------------------------------------------------------------------

(f) Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Revolving Loans incurred
pursuant thereto, (ii) establish new tranches or sub-tranches in respect of
Revolving Loan Commitments so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and
(iii) effect such other amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section, and the Required Lenders hereby expressly authorize the Administrative
Agent to enter into any such Extension Amendment. Notwithstanding the foregoing,
the Administrative Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.19 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrowers in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrowers unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrowers by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders.
Without limiting the foregoing, in connection with any Extension, the respective
Credit Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Mortgage that has a maturity date prior to the
Latest Maturity Date so that such maturity date is extended to the Latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent).

Section 3. Yield Protection, Illegality and Replacement of Lenders.

3.01 Increased Costs, Illegality, etc.

(a) In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of LIBO Rate;

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBO Rate Loan
because of any change since the Closing Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the official interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, order, official guideline or request, such as, but not limited to:
(A) any additional Tax imposed on any Lender (except Indemnified Taxes or Other
Taxes indemnified under Section 5.01 or any Excluded Taxes) or (B) a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the LIBO Rate;
or

(iii) at any time, that the making or continuance of any LIBO Rate Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the interbank Eurodollar market;

 

-63-



--------------------------------------------------------------------------------

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Lead Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBO Rate Loans shall no longer
be available until such time as the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion/Continuation given by the Lead Borrower with respect to LIBO Rate
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrowers, (y) in the case of clause (ii) above, each
Borrower, jointly and severally, agrees to pay to such Lender, upon such
Lender’s written request therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice setting forth the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, shall be submitted to the Lead Borrower by such Lender and
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto), (z) in the case of clause (iii) above, the Borrowers shall take
one of the actions specified in Section 3.01(b) as promptly as possible and, in
any event, within the time period required by law.

(b) At any time that any LIBO Rate Loan is affected by the circumstances
described in Section 3.01(a)(ii), the Lead Borrower may, and in the case of a
LIBO Rate Loan affected by the circumstances described in Section 3.01(a)(iii),
the Lead Borrower shall, either (x) if the affected LIBO Rate Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Lead Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 3.01(a)(ii) or (iii) or (y) if the affected LIBO Rate
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such LIBO Rate
Loan into a Base Rate Loan, provided that if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 3.01(b).

(c) If any Lender determines that after the Closing Date the introduction of or
any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then each Borrower, jointly and severally, agrees to pay
to such Lender, upon its written demand therefor, such additional amounts as
shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 3.01(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 3.01(c),
will give prompt written notice thereof to the Lead Borrower, which notice shall
show in reasonable detail the basis for calculation of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III ((x) and (y) collectively referred to as
“Dodd-Frank and Basel III”), shall be deemed to be a change after the Closing
Date in a Requirement of Law or government rule, regulation or order, regardless
of the date enacted, adopted, issued or implemented (including for purposes of
this Section 3.01).

3.02 Compensation. Each Borrower, jointly and severally, agrees to compensate
each Lender, upon its written request (which request shall set forth in
reasonable detail the basis for requesting such compensation and the calculation
of the amount of such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBO Rate Loans but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of,

 

-64-



--------------------------------------------------------------------------------

or conversion from or into, LIBO Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the applicable Borrower or deemed withdrawn pursuant to
Section 3.01(a)); (ii) if any prepayment or repayment (including any termination
or reduction of Commitments made pursuant to Section 2.07 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
LIBO Rate Loans occurs on a date which is not the last day of an Interest Period
with respect thereto; (iii) if any prepayment of any LIBO Rate Loans is not made
on any date specified in a notice of termination or reduction given by the Lead
Borrower; or (iv) as a consequence of (x) any other default by any Borrower to
repay its LIBO Rate Loans when required by the terms of this Agreement or any
Note held by such Lender or (y) any election made pursuant to Section 3.01(b).

3.03 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 3.01(a)(ii) or (iii),
Section 3.01(c) or Section 5.01 with respect to such Lender, it will, if
requested by the Lead Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 3.03
shall affect or postpone any of the obligations of the Borrowers or the right of
any Lender provided in Sections 3.01 and 5.01.

3.04 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 5.01 with respect to
such Lender or (z) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Lead Borrower shall have the right, if
no Event of Default then exists (or, in the case of preceding clause (z), will
exist immediately after giving effect to such replacement), to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Transferees, none
of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 3.04, the Replacement Lender shall
enter into one or more Assignment and Assumption Agreements pursuant to
Section 13.04(b) (and with all fees payable pursuant to said Section 13.04(b) to
be paid by the Replacement Lender and/or the Replaced Lender (as may be agreed
to at such time by and among the Lead Borrower, the Replacement Lender and the
Replaced Lender) pursuant to which the Replacement Lender shall acquire all of
the Commitments and outstanding Loans of, the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (I) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the respective Replaced Lender and (II) an
amount equal to all accrued, but theretofore unpaid, fees owing to the Replaced
Lender pursuant to Section 2.05 and (ii) all obligations of each Borrower due
and owing to the Replaced Lender at such time (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Lender concurrently with such replacement. Upon receipt by the Replaced Lender
of all amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption Agreement on behalf of such Replaced
Lender, and any such Assignment and Assumption Agreement so executed by the
Administrative Agent and the Replacement Lender shall be effective for purposes
of this Section 3.04 and Section 13.04. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above, recordation of the assignment on the Register
pursuant to Section 13.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the applicable Borrower, (x) the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 3.01, 3.02, 5.01, 12.07 and 13.01),
which shall survive as to such Replaced Lender. In connection with any
replacement of Lenders pursuant to, and as contemplated by, this Section 3.04,
each Borrower hereby irrevocably authorizes Holdings to take all necessary
action, in the name of such Borrower, as described above in this Section 3.04 in
order to effect the replacement of the respective Lender or Lenders in
accordance with the preceding provisions of this Section 3.04.

 

-65-



--------------------------------------------------------------------------------

3.05 Inability to Determine Rates. If the Required Lenders determine in good
faith that for any reason (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan, or (c) that the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Lead Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain LIBO Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the LIBO Rate component of the Base Rate, the
utilization of the LIBO Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of LIBO Rate Loans in the
amount specified therein.

Section 4. [Reserved].

Section 5. Taxes.

5.01 Net Payments.

(a) All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Indemnified Taxes
are required to be withheld or deducted from such payments, then the Credit
Parties jointly and severally agree that (i) to the extent such deduction or
withholding is on account of an Indemnified Tax or Other Tax, the sum payable
shall be increased as necessary so that after making all required deductions or
withholding (including deduction or withholdings applicable to additional sums
payable under this Section 5.01), the Administrative Agent or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, (ii) the applicable withholding agent
will make such deductions or withholdings, and (iii) the applicable withholding
agent shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. The Credit Parties will furnish to
the Administrative Agent within 45 days after the date the payment by any of
them of any Indemnified Taxes or Other Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the applicable
Credit Party. The Credit Parties jointly and severally agree to indemnify and
hold harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent and each Lender, within 10 days of written request
therefor, for the amount of any Indemnified Taxes (including any Indemnified
Taxes imposed on amounts payable under this Section 5.01) payable or paid by the
Administrative Agent or such Lender or required to be withheld or deducted from
a payment to the Administrative Agent or such Lender, and any Other Taxes, and
any reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.

(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Lead Borrower and the Administrative Agent, at the time or times reasonably
requested by the Lead Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Lead Borrower
or the Administrative Agent, certifying as to any entitlement of such Lender to
an exemption from, or a reduce rate of, withholding Tax. In addition, each
Lender shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times reasonably requested by the Lead Borrower or the Administrative
Agent, such other documentation prescribed by applicable law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether such Lender is
subject to backup withholding or information reporting requirements. Each Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documents required below in
Section 5.01(c)) expired, obsolete or inaccurate in any respect, deliver
promptly to the Lead Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Lead Borrower or the Administrative Agent) or promptly notify the Lead
Borrower and the Administrative Agent in writing of its inability to do so.

 

-66-



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing: (x) Each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Lead Borrower and the Administrative Agent on or
prior to the Closing Date or, in the case of a Lender that is a Lender to the
Lead Borrower and that is an assignee or transferee of an interest under this
Agreement pursuant to Section 3.04 or 13.04(b) (unless the relevant Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party or Form W-8ECI (or successor form), or
(ii) in the case of a Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a certificate substantially in the form of Exhibit C (any
such certificate, a “U.S. Tax Compliance Certificate”) and two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from U.S. withholding tax with respect to payments of
interest to be made under this Agreement and under any Note; or (iii) to the
extent a Lender is not the beneficial owner (for example, where the Lender is a
partnership or a participating Lender), two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY (or successor form) of the
Lender, accompanied by Form W-8ECI, Form W-8BEN, U.S. Tax Compliance
Certificate, Form W-8IMY, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under
this Section 5.01(c) if such beneficial owner were a Lender (provided that, if
the Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more beneficial owners are claiming the
portfolio interest exemption), the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such beneficial owners); (y) Each Lender to
the Lead Borrower that is a United States person, as defined in
Section 7701(a)(30) of the Code, shall deliver to the Lead Borrower and the
Administrative Agent, at the times specified in Section 5.01(b), two accurate
and complete original signed copies of Internal Revenue Service Form W-9, or any
successor form that such Person is entitled to provide at such time, in order to
qualify for an exemption from United States back-up withholding requirements;
and (z) if any payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times prescribed by applicable law and at such time or times reasonably
requested by the Lead Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower or the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA or to determine, if necessary, the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 5.01(c)(z), “FATCA” shall include any amendment made to FATCA after the
Closing Date.

Notwithstanding any other provision of this Section 5.01, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to
Section 5.01(a), it shall pay to the relevant Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under Section 5.01(a) with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the relevant Credit Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.01(d), in no event will the Administrative Agent or any Lender
be required to pay any amount to any Credit Party pursuant to this
Section 5.01(d) to the extent that such payment would place the Administrative
Agent or such Lender in a less favorable position (on a net after-Tax basis)
than such party would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. Nothing in this
Section 5.01(d) shall be construed to obligate the Administrative Agent or any
Lender to disclose its Tax returns or any other information regarding its Tax
affairs or computations to any Person or otherwise to arrange its Tax affairs in
any manner other than as it determines in its sole discretion.

 

-67-



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, for purposes of Section 5.01, the term “Lender”
shall include any Issuing Bank.

Section 6. Conditions Precedent to Credit Events on the Closing Date.

The Administrative Agent, Swingline Lenders, the Issuing Bank and the Lenders
shall not be required to fund any Revolving Loans or Swingline Loans, or arrange
for the issuance of any Letters of Credit on the Closing Date, until the
following conditions are satisfied or waived.

6.01 Closing Date; Credit Documents; Notes. On or prior to the Closing Date,
Holdings, the each Borrower, the Administrative Agent and each of the Lenders on
the date hereof shall have signed a counterpart of this Agreement (whether the
same or different counterparts) and shall have delivered (by electronic
transmission or otherwise) the same to the Administrative Agent or, in the case
of the Lenders, shall have given to the Administrative Agent telephonic
(confirmed in writing), written or telex notice (actually received) at such
office that the same has been signed and mailed to it.

6.02 Officer’s Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate, dated the Closing Date and signed on behalf of the
Lead Borrower (and not in any individual capacity) by a Responsible Officer of
the Lead Borrower, certifying on behalf of the Lead Borrower that all of the
conditions in Sections 6.06, 6.07 and 6.14 have been satisfied on such date.

6.03 Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received (i) from Latham & Watkins LLP, special counsel to the Credit
Parties, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date in form and substance reasonably satisfactory
to the Administrative Agent and (ii) from local counsel to the Credit Parties
reasonably satisfactory to the Administrative Agent practicing in those
jurisdictions in which the Credit Parties are organized (if organized other than
under the laws of Delaware and New York) which opinions shall be in form and
substance reasonably satisfactory to the Administrative Agent.

6.04 Corporate Documents; Proceedings, etc.

(a) On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and attested to by the Secretary or
any Assistant Secretary of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(b) On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, for the
Credit Parties which the Administrative Agent or either Joint Lead Arranger
reasonably may have requested, certified by proper governmental authorities.

6.05 Termination of Existing Credit Agreement. The Lead Borrower and its
Subsidiaries shall have repaid in full all Indebtedness outstanding under the
Existing Credit Agreement, together with all accrued but unpaid interest, fees
and other amounts owing thereunder (other than contingent indemnification
obligations not yet due and payable and Existing Letters of Credit rolled over
on the Closing Date pursuant to the terms of this Agreement) and (i) all
commitments to lend or make other extensions of credit thereunder shall have
been terminated and (ii) all security interests in respect of, and Liens
securing, the Indebtedness and other obligations thereunder created pursuant to
the security documentation relating thereto shall have been terminated and
released (or arrangements therefor reasonably satisfactory to the Administrative
Agent shall have been made), and the Administrative Agent shall have received
all such releases as may have been reasonably requested by the Administrative
Agent, which releases shall be in form and substance reasonably satisfactory to
Administrative Agent, including, without limiting the foregoing, (a) proper
termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the UCC or equivalent

 

-68-



--------------------------------------------------------------------------------

statute or regulation of each jurisdiction where a financing statement or
application for registration (Form UCC-1 or the appropriate equivalent) was
filed with respect to BWAY Holding or any of its Subsidiaries in connection with
the security interests created with respect to the Existing Credit Agreement and
(b) terminations or reassignments of any security interest in, or Lien on, any
patents, trademarks, copyrights, or similar interests of BWAY Holding or any of
its Subsidiaries and (iii) the Lead Borrower and its Subsidiaries shall have
made arrangements reasonably satisfactory to the Administrative Agent for the
cancellation of any letters of credit outstanding thereunder.

6.06 Equity Financing; Consummation of the Merger.

(a) On or prior to the Closing Date, Merger Sub shall have received indirectly
from the Sponsor (or its Affiliates), certain members of management of the Lead
Borrower, certain co-investors reasonably satisfactory to the Joint Lead
Arrangers, a cash equity contribution (the “Equity Financing”) in an amount not
less than 22.5% of the total pro forma consolidated capitalization of Merger Sub
and its Restricted Subsidiaries after giving effect to the Transaction.

(b) Substantially concurrently with the occurrence of the Closing Date, the
Merger shall have been consummated pursuant to, and in accordance with, the
terms and conditions of the Merger Agreement.

(c) On the Closing Date, (x) the Administrative Agent shall have received true
and correct copies of all material Merger Documents, certified as such by an
appropriate officer of Holdings, and (y) the Merger Agreement (including all
schedules and exhibits thereto) shall be in full force and effect.

6.07 Company Material Adverse Effect. Since October 2, 2012, there shall not
have occurred a Company Material Adverse Effect.

6.08 Pledge Agreement. On the Closing Date, each Credit Party shall have duly
authorized, executed and delivered the Pledge Agreement substantially in the
form of Exhibit F (as amended, modified, restated and/or supplemented from time
to time, the “Pledge Agreement”) and shall have delivered to the Collateral
Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral (in the
case of Equity Interests), if any, referred to therein and then owned by such
Credit Party together with executed and undated endorsements for transfer in the
case of Equity Interests constituting certificated Pledge Agreement Collateral,
along with evidence that all other actions necessary, to perfect (to the extent
required in the Pledge Agreement) the security interests in Equity Interests
purported to be created by the Pledge Agreement have been taken.

6.09 Security Agreements. On the Closing Date, each Credit Party shall have duly
authorized, executed and delivered the Security Agreement substantially in the
form of Exhibit G (as amended, modified, restated and/or supplemented from time
to time, the “Security Agreement”) covering all of such Credit Party’s present
and future Collateral referred to therein, and shall have delivered:

(i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be reasonably necessary or desirable to perfect the security interests
purported to be created by the Security Agreement; and

(ii) certified copies, each of a recent date, of (x) requests for information or
copies (Form UCC-1), or equivalent reports as of a recent date, listing all
effective financing statements that name Holdings, BWAY Holding or any other
Credit Party as debtor and that are filed in the jurisdictions referred to in
clause (i) above, together with copies of such other financing statements that
name Holdings, BWAY Holding or any other Credit Party as debtor (none of which
shall cover any of the Collateral except to the extent evidencing Permitted
Liens, (y) United States Patent and Trademark Office and United States Copyright
Office searches reasonably requested by the Administrative Agent and (z) reports
as of a recent date listing all effective tax and judgment liens with respect to
Holdings, BWAY Holding or any other Credit Party in each jurisdiction as the
Agents may reasonably require.

 

-69-



--------------------------------------------------------------------------------

6.10 Subsidiaries Guaranty. On the Closing Date, each Subsidiary Guarantor shall
have duly authorized, executed and delivered the Subsidiaries Guaranty
substantially in the form of Exhibit H (as amended, modified or supplemented
from time to time, the “Subsidiaries Guaranty”), guaranteeing all of the
obligations of the Borrowers as more fully provided therein.

6.11 Financial Statements; Pro Forma Balance Sheets; Projections. On or prior to
the Closing Date, the Agents and the Lenders shall have received (i) unaudited
consolidated balance sheets and related statements of income and cash flows for
Holdings for each fiscal quarter of Holdings ended after the close of its
June 30, 2012 fiscal quarter and at least 45 days prior to the Closing Date and
(ii) a pro forma consolidated balance sheet of Holdings and its Subsidiaries as
of the last day of the most recently ended fiscal quarter ended at least 45 days
prior to the Closing Date (after giving effect to the Transaction), and related
pro forma consolidated income statement for Holdings and its Subsidiaries for
the most recently ended four fiscal quarter periods ended at least 45 days prior
to the Closing Date prepared as if the Transaction had occurred at the beginning
of such period, which pro forma financial statements need not meet the
requirements of Regulation S-X of the Securities Act.

6.12 Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer of
Holdings substantially in the form of Exhibit I.

6.13 Fees, etc. On the Closing Date, the Lead Borrower shall have paid to the
Agents and each Lender all costs, fees and expenses (including, without
limitation, legal fees and expenses to the extent invoiced at least two Business
Days prior the Closing Date) and other compensation payable to the Agents or
such Lender or otherwise payable in respect of the Transaction to the extent
then due.

6.14 Closing Date Representation and Warranties. All Merger Agreement
Representations shall be true and correct in all material respects on the
Closing Date, and all Specified Representations made by any Credit Party shall
be true and correct in all material respects on the Closing Date (in each case,
any representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Closing Date).

6.15 Patriot Act. The Agents shall have received from the Credit Parties all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent requested in writing at
least 10 days prior to the Closing Date.

6.16 Borrowing Notice. Prior to the making of a Revolving Loan on the Closing
Date, the Administrative Agent shall have received a Notice of Borrowing meeting
the requirements of Section 2.02(c).

6.17 Inventory Appraisal/Borrowing Base Certificate. The Lead Borrower shall
have (a) used commercially reasonable efforts to deliver to the Administrative
Agent a satisfactory (i) field exam and inventory appraisal from an appraiser
reasonably acceptable to the Administrative Agent and (ii) a Borrowing Base
Certificate in form and substance reasonably satisfactory to the Administrative
Agent or (b) delivered to the Administrative Agent an Interim Borrowing Base
Certificate.

Each of the requirements set forth in Sections 6.08 and 6.09 above (except
(i) to the extent that a Lien on such Collateral may under applicable law be
perfected upon closing by the filing of financing statements under the Uniform
Commercial Code and (ii) the delivery of stock certificates of the Lead Borrower
and its Wholly-Owned Domestic Subsidiaries (including Guarantors but other than
Immaterial Subsidiaries) to the extent included in the Collateral, with respect
to which a Lien may be perfected upon closing by the delivery of a stock
certificate) shall not constitute conditions precedent to any Credit Events on
the Closing Date after the Lead Borrower’s use of commercially reasonable
efforts to satisfy such requirements without undue burden or expense, to provide
such items on or prior to the Closing Date if the Lead Borrower agrees to
deliver, or cause to be delivered, such documents and instruments, or take or
cause to be taken such other actions as may be required to perfect such security
interests within ninety (90) days after the Closing Date (subject to extensions
approved by the Administrative Agent in its reasonable discretion).

 

-70-



--------------------------------------------------------------------------------

Section 7. Conditions Precedent to all Credit Events after the Closing Date. The
obligation of each Lender and each Issuing Bank to make any Credit Extension
(including the initial Credit Extension) shall be subject to the satisfaction
(or waiver) of each of the conditions precedent set forth below:

7.01 Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) if Loans are being requested or, in the
case of the issuance, amendment, extension or renewal of a Letter of Credit, the
Issuing Bank and the Administrative Agent shall have received a notice
requesting the issuance, amendment, extension or renewal of such Letter of
Credit as required by Section 2.13(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a notice requesting such Swingline Loan as required by Section 2.12(b).

7.02 Availability. Availability on the proposed date of such Borrowing shall be
adequate to cover the amount of such Borrowing.

7.03 No Default. No Default or Event of Default shall exist at the time of, or
result from, such funding or issuance.

7.04 Representations and Warranties. Each of the representations and warranties
made by any Credit Party set forth in Section 8 hereof or in any other Credit
Document shall be true and correct in all material respects (without duplication
of any materiality standard set forth in any such representation or warranty) on
and as of the date of such Credit Extension with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such date
(without duplication of any materiality standard set forth in any such
representation or warranty).

The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by the each Borrower to the
Administrative Agent and each of the Lenders that all the conditions specified
in this Section 7 and applicable to such Credit Event are satisfied as of that
time (other than such conditions which are subject to the discretion of the
Administrative Agent or the Lenders). All of the Notes, certificates, legal
opinions and other documents and papers referred to in Section 6 and in this
Section 7, unless otherwise specified, shall be delivered to the Administrative
Agent at the Notice Office for the account of each of the Lenders.

Section 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, each of Holdings and
each Borrower, as applicable, makes the following representations, warranties
and agreements, in each case after giving effect to the Transaction.

8.01 Organizational Status. Each of Holdings, the Lead Borrower and each of its
Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in good standing under the laws of the jurisdiction
of its organization, (ii) has the corporate, partnership, limited liability
company or unlimited holding company power and authority, as the case may be, to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
individually and in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

8.02 Power and Authority. Each Credit Party thereof has the corporate,
partnership, limited liability company or unlimited liability company power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party thereof has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

-71-



--------------------------------------------------------------------------------

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any of its
respective Restricted Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party or any of its Restricted Subsidiaries is a party or by which it or any of
its property or assets is bound or to which it may be subject (except, in the
case of preceding clauses (i) and (ii), other than in the case of any
contravention, breach, default and/or conflict, that would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Restricted Subsidiaries.

8.04 Approvals. Except to the extent the failure to obtain or make the same
would not reasonably be expected to have a Material Adverse Effect, no order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings which are necessary to perfect the security
interests created under the Security Documents), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

8.05 Financial Statements; Financial Condition; Projections.

(a) (i) The consolidated balance sheets of Holdings and its consolidated
Subsidiaries for each of the fiscal years ended September 27,
2009, September 30, 2010 and September 30, 2011, respectively, and the related
consolidated statements of income, cash flows and retained earnings of Holdings
and its consolidated Subsidiaries for each such fiscal year present fairly in
all material respects the consolidated financial position of Holdings and its
consolidated Subsidiaries at the dates of such balance sheets and the
consolidated results of the operations of Holdings and its consolidated
Subsidiaries for the periods covered thereby. All of the foregoing historical
financial statements have been audited by Deloitte & Touche LLP and prepared in
accordance with U.S. GAAP consistently applied.

(ii) All unaudited financial statements of Holdings and its Subsidiaries
furnished to the Lenders on or prior to the Closing Date pursuant to clause
(i) of Section 6.11, have been prepared in accordance with U.S. GAAP
consistently applied by Holdings, except as otherwise noted therein, subject to
normal year-end audit adjustments (all of which are of a recurring nature and
none of which, individually or in the aggregate, would be material) and the
absence of footnotes.

(iii) The pro forma consolidated balance sheet of Holdings furnished to the
Lenders pursuant to clause (ii) of Section 6.11 has been prepared as of June 30,
2012 as if the Transaction and the financing therefor had occurred on such date.
Such pro forma consolidated balance sheet presents a good faith estimate of the
pro forma consolidated financial position of Holdings as of June 30, 2012. The
pro forma consolidated income statement of Holdings furnished to the Lenders
pursuant to clause (ii) of Section 6.11 has been prepared for the four fiscal
quarters ended June 30, 2012, as if the Transaction and the financing therefor
had occurred on the first day of such four-quarter period. Such pro forma
consolidated income statement presents a good faith estimate of the pro forma
consolidated income statement of Holdings as if the Transaction and the
financing therefor had occurred on the first day of such four-quarter period.

 

-72-



--------------------------------------------------------------------------------

(b) On and as of the Closing Date, after giving effect to the consummation of
the Transaction and the related financing transactions (including the incurrence
of all Loans), (i) the Fair Value and Present Fair Salable Value of the assets
of Holdings and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) Holdings and its
Subsidiaries taken as a whole Do not Have Unreasonably Small Capital; and
(iii) Holdings and its Subsidiaries taken as a whole Will be Able To Pay their
Stated Liabilities and Identified Contingent Liabilities as they Mature or (in
the case of contingent liabilities) otherwise become payable.

(c) The Projections have been prepared in good faith and are based on
assumptions that were believed by the Lead Borrower to be reasonable at the time
made and at the time delivered to the Administrative Agent.

(d) After giving effect to the Transaction (but for this purpose assuming that
the Transaction and the related financing had occurred prior to September 30,
2011), since September 30, 2011 there has been no Material Adverse Effect, and
there has been no change, event or occurrence that would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of any Credit Party, threatened (i) with respect to the Transaction or
any Credit Document or (ii) that either individually or in the aggregate, have
had, or would reasonably be expected to have, a Material Adverse Effect.

8.07 True and Complete Disclosure.

(a) All written information (taken as a whole) furnished by or on behalf of any
Credit Party in writing to the Administrative Agent or any Lender (including,
without limitation, all such written information contained in the Credit
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein does not, and
all other such written information (taken as a whole) hereafter furnished by or
on behalf of any Credit Party in writing to the Administrative Agent or any
Lender will not, on the date as of which such written information is dated or
certified, contain any material misstatement of fact or omit to state any
material fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such written information was provided.

(b) Notwithstanding anything to the contrary in the foregoing clause (a) of this
Section 8.07, none of the Credit Parties makes any representation, warranty or
covenant with respect to any information consisting of statements, estimates,
forecasts and projections regarding the future performance of the Lead Borrower
or any of its Subsidiaries, or regarding the future condition of the industries
in which they operate other than that such information has been (and in the case
of such information furnished after the Closing Date, will be) prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation thereof.

8.08 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Loans incurred on the Closing Date will be used by the
Lead Borrower to finance, in part, the Merger and the Refinancing and to pay the
Transaction Costs.

(b) All proceeds of the Loans incurred after the Closing Date will be used for
working capital needs and general corporate purposes, including the financing of
capital expenditures, Permitted Acquisitions, and other permitted Investments,
Dividends and any other purpose not prohibited hereunder.

(c) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

8.09 Tax Returns and Payments. Except as would not reasonably be expected to
result in a Material Adverse Effect, (i) the Lead Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all Tax returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, the Lead Borrower and/or any of its Subsidiaries, (ii) the
Returns accurately reflect in all material respects all liability for Taxes of
the Lead Borrower and its Subsidiaries for the periods covered thereby, and
(iii) the Lead Borrower and each of its Subsidiaries have paid all Taxes

 

-73-



--------------------------------------------------------------------------------

payable by them, other than those that are being contested in good faith by
appropriate proceedings and fully provided for as a reserve on the financial
statements of the Lead Borrower and its Subsidiaries in accordance with U.S.
GAAP. There is no material action, suit, proceeding, investigation, audit or
claim now pending or, to the best knowledge of the Lead Borrower or any of its
Subsidiaries, threatened in writing by any authority regarding any Taxes
relating to the Lead Borrower or any of its Subsidiaries. As of the Closing
Date, neither the Lead Borrower nor any of its Subsidiaries has entered into an
agreement or waiver that is still in effect or been requested in writing to
enter into an agreement or waiver extending any statute of limitations relating
to the payment or collection of Taxes of the Lead Borrower or any of its
Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of the Lead Borrower or any of its Subsidiaries
not to be subject to the normally applicable statute of limitations with respect
to a material amount of Tax.

8.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b) There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

(c) If each of the Lead Borrower, each Restricted Subsidiary of the Lead
Borrower and each ERISA Affiliate were to withdraw from all Multiemployer Plans
in a complete withdrawal as of the date this assurance is given, the aggregate
withdrawal liability that would be incurred would not reasonably be expected to
have a Material Adverse Effect.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Lead
Borrower, any Restricted Subsidiary of the Lead Borrower or any ERISA Affiliate,
threatened, which would reasonably be expected to be asserted successfully
against any Plan and, if so asserted successfully, would reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(e) The Lead Borrower, any Restricted Subsidiary of the Lead Borrower and any
ERISA Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(f) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither the Lead Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.

8.11 The Security Documents.

(a) The provisions of the Security Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Credit Parties in the Collateral
(as described in the

 

-74-



--------------------------------------------------------------------------------

Security Agreement), and upon (i) the timely and proper filing of financing
statements listing each applicable Credit Party, as a debtor, and the Collateral
Agent, as secured party, in the secretary of state’s office (or other similar
governmental entity) of the jurisdiction of organization of such Credit Party,
(ii) sufficient identification of commercial tort claims (as applicable),
(iii) execution of a control agreement establishing the Collateral Agent’s
“control” (within the meaning of the New York Uniform Commercial Code) with
respect to any deposit account, (iv) the recordation of the Grant of Security
Interest in U.S. Patents, if applicable, and the Grant of Security Interest in
U.S. Trademarks, if applicable, in the respective form attached to the Security
Agreement, in each case in the United States Patent and Trademark Office and
(v) the Grant of Security Interest in U.S. Copyrights, if applicable, in the
form attached to the Security Agreement with the United States Copyright Office,
the Collateral Agent, for the benefit of the Secured Creditors, has (to the
extent provided in the Security Agreement) a fully perfected security interest
in all right, title and interest in all of the Collateral (as described in the
Security Agreement), subject to no other Liens other than Permitted Liens, in
each case, to the extent perfection can be accomplished under applicable law
through these actions.

(b) The provisions of the Pledge Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Credit Parties in the Collateral
(as described in the Pledge Agreement), upon the timely and proper filing of
financing statements listing each applicable Credit Party, as a debtor, and
Collateral Agent, as secured party, in the secretary of state’s office (or other
similar governmental entity) of the jurisdiction of organization of such Credit
Party, the security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected (to the extent provided in the Pledge Agreement) security
interests in the Collateral (as described in the Pledge Agreement (other than
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction or by the taking of the
foregoing actions), subject to no other Liens other than Permitted Liens, in
each case, to the extent perfection can be accomplished under applicable law
through these actions.

(c) Upon delivery in accordance with Section 9.12 or 9.13 as applicable, each
Mortgage will create, as security for the obligations purported to be secured
thereby, a valid and enforceable (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) and, upon recordation in the appropriate recording office, perfected
security interest in and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons (except as may exist pursuant to the
Permitted Encumbrances related thereto) and subject to no other Liens (other
than Permitted Liens related thereto).

8.12 Properties. All Real Property owned by any Credit Party as of the Closing
Date, and the nature of the interest therein, is correctly set forth in Schedule
8.12, which Schedule 8.12 also indicates each property that constitutes a
Material Real Property as of the Closing Date. Each of the Lead Borrower and
each of its Subsidiaries has good and marketable title or valid leasehold
interest in the case of Real Property, and good and valid title in the case of
tangible personal property, to all material tangible properties owned by it,
including all material property reflected in the most recent historical balance
sheets referred to in Section 8.05(a) (except as sold or otherwise disposed of
since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement (or, to the extent disposed or disposed
of prior to the Closing Date, the Existing Credit Agreement)), free and clear of
all Liens, other than Permitted Liens.

8.13 Capitalization. All outstanding shares of capital stock of the Lead
Borrower have been duly and validly issued and are fully paid and non-assessable
(other than any assessment on the shareholders of the Lead Borrower that may be
imposed as a matter of law) and are owned by Holdings. All outstanding shares of
capital stock of each of the Subsidiary Borrowers are owned directly by the Lead
Borrower or another Credit Party. The Lead Borrower does not have outstanding
any capital stock or other securities convertible into or exchangeable for its
capital stock or any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock.

 

-75-



--------------------------------------------------------------------------------

8.14 Subsidiaries. On and as of the Closing Date and after giving effect to the
consummation of the Transaction, (i) Holdings has no direct Subsidiaries other
than the Lead Borrower and (ii) the Lead Borrower has no Subsidiaries other than
those Subsidiaries listed on Schedule 8.14. Schedule 8.14 correctly sets forth,
as of the Closing Date and after giving effect to the Transaction, the
percentage ownership (direct and indirect) of the Lead Borrower in each class of
capital stock of each of its Subsidiaries and also identifies the direct owner
thereof.

8.15 Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA.

(a) Each of the Lead Borrower and each of its Subsidiaries is in compliance with
all applicable statutes, regulations and orders of (including any laws relating
to terrorism, money laundering, embargoed persons or the Patriot Act), and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such noncompliances as, individually and in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect.

(b) None of the Lead Borrower or any Subsidiary is in violation of any of the
foreign assets control regulations of the Office of Foreign Assets Control
(“OFAC”) of the United States Treasury Department (31 CFR, Subtitle B, Chapter
V, as amended) or any enabling legislation or executive order relating thereto,
and none of the Lead Borrower or any Subsidiary or any Affiliate thereof is in
violation of and shall not violate any of the country or list based economic and
trade sanctions administered and enforced by OFAC.

(c) The Lead Borrower and each Subsidiary is in compliance in all material
respects with the Foreign Corrupt Practices Act, 15 U.S.C.§§ 78dd-1, et seq.
(“FCPA”), and any foreign counterpart thereto applicable to the Lead Borrower or
such Subsidiary. To the knowledge of the Borrowers, none of the Lead Borrower or
any Subsidiary has made a payment, offering, or promise to pay, or authorized
the payment of, money or anything of value (a) in order to assist in obtaining
or retaining business for or with, or directing business to, any foreign
official, foreign political party, party official or candidate for foreign
political office, (b) to a foreign official, foreign political party or party
official or any candidate for foreign political office, and (c) with the intent
to induce the recipient to misuse his or her official position to direct
business wrongfully to the Lead Borrower or any Subsidiary or to any other
Person, in violation of FCPA.

8.16 Investment Company Act. None of Holdings, the Lead Borrower or any of its
Restricted Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.

8.17 [Reserved.]

8.18 Environmental Matters.

(a) The Lead Borrower and each of its Restricted Subsidiaries are in compliance
with all applicable Environmental Laws and the requirements of any permits
issued under such Environmental Laws. There are no pending or, to the knowledge
of any Credit Party, threatened Environmental Claims against the Lead Borrower
or any of its Restricted Subsidiaries or any Real Property owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries (including
any such claim arising out of the ownership, lease or operation by the Lead
Borrower or any of its Restricted Subsidiaries of any Real Property formerly
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries but no longer owned, leased or operated by the Lead Borrower or any
of its Restricted Subsidiaries). There are no facts, circumstances, conditions
or occurrences with respect to the business or operations of the Lead Borrower
or any of its Restricted Subsidiaries, or any Real Property owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries (including
any Real Property formerly owned, leased or operated by the Lead Borrower or any
of its Restricted Subsidiaries but no longer owned, leased or operated by the
Lead Borrower or any of its Restricted Subsidiaries) that would be reasonably
expected (i) to form the basis of an Environmental Claim against the Lead
Borrower or any of its Restricted Subsidiaries or (ii) to cause any Real
Property owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy or transferability of such Real Property by the Lead Borrower or any
of its Restricted Subsidiaries under any applicable Environmental Law.

 

-76-



--------------------------------------------------------------------------------

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries where such generation, use, treatment, storage, transportation or
Release has (i) violated or would be reasonably expected to violate any
applicable Environmental Law, (ii) give rise to an Environmental Claim or
(iii) give rise to liability under any applicable Environmental Law.

(c) Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.19 Labor Relations. Except as set forth in Schedule 8.19 and except to the
extent the same has not, either individually or in the aggregate, had and would
not reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other labor disputes pending against the Lead
Borrower or any of its Restricted Subsidiaries or, to the knowledge of each
Credit Party, threatened against the Lead Borrower or any of its Restricted
Subsidiaries, (b) to the knowledge of each Credit Party, there are no questions
concerning union representation with respect to the Lead Borrower or any of its
Restricted Subsidiaries, (c) the hours worked by and payments made to employees
of the Lead Borrower or any of its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters and (d) to the knowledge
of each Credit Party, no wage and hour department investigation has been made of
the Lead Borrower or any of its Restricted Subsidiaries.

8.20 Intellectual Property. The Lead Borrower and each of its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, inventions, trade secrets,
formulas, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) (collectively, “Intellectual Property”), necessary for the present
conduct of its respective business, without any known conflict with the
Intellectual Property rights of others, except for such failures to own or have
the right to use and/or conflicts as have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

8.21 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc. Schedule 8.21 contains for each Credit Party,
as of the Closing Date, (i) the exact legal name of such Credit Party, (ii) the
type of organization of such Credit Party, (iii) whether or not such Credit
Party is a registered organization, (iv) the jurisdiction of organization of
such Credit Party, (v) such Credit Party’s Location, (vi) the organizational
identification number (if any) of such Credit Party. To the extent that such
Credit Party does not have an organizational identification number on the
Closing Date and later obtains one, such Credit Party shall promptly thereafter
notify the Collateral Agent of such organizational identification number and
shall take all actions reasonably satisfactory to the Collateral Agent to the
extent necessary to maintain the security interest of the Collateral Agent in
the Collateral intended to be granted pursuant to the Security Documents fully
perfected and in full force and effect.

Section 9. Affirmative Covenants. The Lead Borrower and each of its Restricted
Subsidiaries hereby covenants and agrees that on and after the Closing Date and
so long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) any indemnification obligations arising
hereunder which are not then due and payable shall remain unpaid or unsatisfied
and (ii) Secured Bank Product Obligations), or any Letter of Credit shall remain
outstanding (unless Cash Collateralized or backstopped on terms reasonably
satisfactory to the Administrative Agent).

9.01 Information Covenants. The Lead Borrower will furnish to the Administrative
Agent for distribution to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of Holdings (60
days in the case of the fiscal quarters ending December 31, 2012 and March 31,
2013), (i) the consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such quarterly accounting period and the related consolidated
statements of income and retained earnings and statement of cash flows for such
quarterly accounting period and for the elapsed

 

-77-



--------------------------------------------------------------------------------

portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
quarterly accounting period in the prior fiscal year and comparable forecasted
figures for such quarterly accounting period based on the corresponding
forecasts delivered pursuant to Section 9.01(d), all of which shall be certified
by the chief financial officer of Holdings that they fairly present in all
material respects in accordance with U.S. GAAP the financial condition of
Holdings and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period. If Holdings has filed (within the time period
required above) a Form 10-Q with the SEC for any fiscal quarter described above,
then to the extent that such quarterly report on Form 10-Q contains any of the
foregoing items, the Lenders shall accept such Form 10-Q in lieu of such items.

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of Holdings (120 days in the case of Holdings’ fiscal year ending
September 30, 2012), (i) the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
fiscal year setting forth (commencing with Holdings’ fiscal year ending
September 30, 2012) comparative figures for the preceding fiscal year and
comparable forecasted figures for such fiscal year based on the corresponding
forecasts delivered pursuant to Section 9.01(d) or in the case of the fiscal
year ending September 30, 2012, delivered to the Administrative Agent prior to
the Closing Date and certified, in the case of consolidated financial
statements, by PriceWaterhouse Coopers LLP or other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, together with an opinion of such accounting firm (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) which
demonstrates that (I) in the course of its regular audit of the financial
statements of Holdings and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge of any Default or Event of Default relating to financial
or accounting matters which has occurred and is continuing or, if in the opinion
of such accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof, and (II) such statements
fairly present in all material respects in accordance with U.S. GAAP the
financial condition of Holdings and its Subsidiaries as of the date indicated
and the results of their operations and changes in their cash flows for the
periods indicated, and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year. If
Holdings has filed (within the time period required above) a Form 10-K with the
SEC for any fiscal year described above, then to the extent that such annual
report on Form 10-K contains any of the foregoing items, the Lenders shall
accept such Form 10-K in lieu of such items.

(c) [Reserved].

(d) Forecasts. No later than 90 days following the first day of each fiscal year
of Holdings (commencing with Holdings’ fiscal year ended September 30, 2013), a
forecast in form reasonably satisfactory to the Administrative Agent (including
projected statements of income, sources and uses of cash and balance sheets for
Holdings and its Subsidiaries on a consolidated basis) for each of the twelve
months of such fiscal year prepared in detail, with appropriate discussion, the
principal assumptions upon which such forecast is based.

(e) Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of the Lead
Borrower substantially in the form of Exhibit J, certifying on behalf of the
Lead Borrower that, to such Responsible Officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) set forth the reasonably detailed
calculations with respect to the Consolidated Fixed Charge Coverage Ratio for
such period, solely if the Calculation Requirement is then in effect; and
(ii) certify that there have been no changes to Annexes A through D, Annex F and
Annexes H through K, in each case of the Security Agreement and Annexes A
through E of the Pledge Agreement, in each case since the Closing Date or, if
later, since the date of the most recent certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), only
to

 

-78-



--------------------------------------------------------------------------------

the extent that such changes are required to be reported to the Collateral Agent
pursuant to the terms of such Security Documents) and whether the Lead Borrower
and the other Credit Parties have otherwise taken all actions required to be
taken by them pursuant to such Security Documents in connection with any such
changes.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of Holdings or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default or any default or event of default under the Term Loan Credit
Agreement, the Existing OpCo Notes Indenture or any refinancing thereof or any
Permitted Junior Debt or other debt instrument in excess of the Threshold
Amount, (ii) any litigation or governmental investigation or proceeding pending
against Holdings or any of its Subsidiaries (x) which, either individually or in
the aggregate, has had, or would reasonably be expected to have, a Material
Adverse Effect or (y) with respect to any Credit Document, or (iii) any other
event, change or circumstance that has had, or would reasonably be expected to
have, a Material Adverse Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Holdings or any of its Subsidiaries shall publicly file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
(or any trustee, agent or other representative therefor) of the Existing OpCo
Notes pursuant to the terms of the Existing OpCo Notes Documents.

(h) Environmental Matters. Promptly after any officer of the Lead Borrower or
any of its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, would reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Lead Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Lead Borrower or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Lead Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Lead Borrower or any of its Subsidiaries
with any applicable Environmental Law or (b) would reasonably be expected to
form the basis of an Environmental Claim against the Lead Borrower or any of its
Subsidiaries or any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Lead Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Lead Borrower or any
of its Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Lead Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency and all
notices received by the Lead Borrower or any of its Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
the Lead Borrower or any of its Subsidiaries as potentially responsible parties
for remediation costs or which otherwise notify the Lead Borrower or any of its
Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the Lead
Borrower’s or such Subsidiary’s response thereto. Notwithstanding anything to
the contrary contained above, notice shall not be required to be given of the
matters disclosed in the Merger Documents, except that if there are any adverse
developments with respect to matters so disclosed which would rise to the
standards set forth above, then a subsequent notice shall be required.

 

-79-



--------------------------------------------------------------------------------

(i) Notices to Holders of Existing OpCo Notes, Refinancing Notes and Permitted
Junior Debt. Contemporaneously with the sending or filing thereof, the Lead
Borrower will provide to the Administrative Agent for distribution to each of
the Lenders, any notices provided to, or received from, holders of (I) Existing
OpCo Notes, or any refinancing thereof, (II) Refinancing Notes, Permitted Junior
Debt or other Indebtedness, in each case of this clause (II), with a principal
amount in excess of the Threshold Amount or (III) the Term Loan Credit
Agreement.

(j) Financial Statements of Unrestricted Subsidiaries. Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

(k) Consolidated Fixed Charge Coverage Ratio Certificate. Within five
(5) Business Days after the Calculation Requirement comes into effect, a
certificate from a Responsible Officer of the Lead Borrower setting forth the
reasonably detailed calculations with respect to the Consolidated Fixed Charge
Coverage Ratio as of the end of the most recent fiscal quarter for which
Section 9.01 Financials were required to be delivered.

(l) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Holdings or any of its Subsidiaries as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

9.02 Books, Records and Inspections.

(a) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, keep proper books of record and accounts in which full, true and correct
entries in conformity with U.S. GAAP and all Requirements of Law shall be made
of all dealings and transactions in relation to its business and activities.

(b) The Lead Borrower will permit the Administrative Agent, subject to
reasonable advance notice to, and reasonable coordination with, the Lead
Borrower and normal business hours, to visit and inspect the properties of any
Borrower, at the Borrowers’ expense as provided in clause (c) below, inspect,
audit and make extracts from any Borrower’s corporate, financial or operating
records, and discuss with its officers, employees, agents, advisors and
independent accountants (subject to such accountants’ customary policies and
procedures) such Borrower business, financial condition, assets and results of
operations (it being understood that a representative of the Lead Borrower is
allowed to be present in any discussions with officers, employees, agent,
advisors and independent accountants); provided that the Administrative Agent
shall only be permitted to conduct one field examination and one inventory
appraisal with respect to any Collateral comprising the Borrowing Base per
12-month period; provided further, that if at any time Availability is (i) less
than 30% of the Line Cap for a period of 5 consecutive Business Days during such
12-month period, one additional field examination and one additional inventory
appraisal of Revolver Priority Collateral will be permitted in such 12-month
period and (ii) during any Liquidity Period, one additional field examination
and one additional inventory appraisal of Revolver Priority Collateral be
permitted in such 12-month period, except that during the existence and
continuance of an Event of Default, there shall be no limit on the number of
additional field examinations and inventory appraisals of Revolver Priority
Collateral that shall be permitted at the Administrative Agent’s request. No
such inspection or visit shall unduly interfere with the business or operations
of any Borrower, nor result in any damage to the property or other Collateral.
No inspection shall involve invasive testing without the prior written consent
of the Lead Borrower. Neither the Administrative Agent nor any Lender shall have
any duty to any Borrower to make any inspection, nor to share any results of any
inspection, appraisal or report with any Borrower. Each of the Lead Borrowers
acknowledges that all inspections, appraisals and reports are prepared by the
Administrative Agent and Lenders for their purposes, and the Borrowers shall not
be entitled to rely upon them.

 

-80-



--------------------------------------------------------------------------------

(c) Reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses (other than any legal fees or costs and expenses covered under
Section 13.01) of the Administrative Agent in connection with (i) one
examinations per fiscal year of any \ Borrower’s books and records or any other
financial or Collateral matters as the Administrative Agent deems appropriate
and (ii) field examinations and inventory appraisals of Collateral comprising
the Borrowing Base in each case subject to the limitations on such examinations,
audits and appraisals permitted under the preceding paragraph. Subject to and
without limiting the foregoing, the Borrowers specifically agree to pay the
Administrative Agent’s then standard charges for examination activities,
including the standard charges of the Administrative Agent’s internal appraisal
group. This Section shall not be construed to limit the Administrative Agent’s
right to use third parties for such purposes.

9.03 Maintenance of Property; Insurance.

(a) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, (i) keep all tangible property necessary to the business of the Lead
Borrower and its Restricted Subsidiaries in good working order and condition,
ordinary wear and tear, casualty and condemnation excepted, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Lead Borrower and its Restricted
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. The provisions of this
Section 9.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.

(b) If at any time the improvements on a Mortgaged Property are located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Lead Borrower shall, or
shall cause the applicable Credit Party to maintain, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and deliver to the Administrative Agent evidence of such
insurance in form and substance reasonably acceptable to the Administrative
Agent.

(c) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, at all times keep its property insured in favor of the Collateral Agent, and
all policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Lead Borrower and/or such
Restricted Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee and/or
additional insured), (ii) if agreed by the insurer (which agreement the Lead
Borrower shall use commercially reasonable efforts to obtain), shall state that
such insurance policies shall not be canceled without at least 30 days’ prior
written notice thereof (or, with respect to non-payment of premiums, 10 days’
prior written notice) by the respective insurer to the Collateral Agent;
provided that the requirements of this Section 9.03(c) shall not apply to
(x) insurance policies covering (1) directors and officers, fiduciary or other
professional liability, (2) employment practices liability, (3) workers
compensation liability, (4) automobile and aviation liability, (5) health,
medical, dental and life insurance, and (6) such other insurance policies and
programs as the Collateral Agent may approve; and (y) self-insurance programs
and (iii) shall be deposited with the Collateral Agent.

(d) If the Lead Borrower or any of its Restricted Subsidiaries shall fail to
maintain insurance in accordance with this Section 9.03, or the Lead Borrower or
any of its Restricted Subsidiaries shall fail to so endorse and deposit all
policies or certificates with respect thereto, after any applicable grace
period, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Credit Parties jointly and
severally agree to reimburse the Administrative Agent for all reasonable costs
and expenses of procuring such insurance.

9.04 Existence; Franchises. The Lead Borrower will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and, in the case of the
Lead Borrower and its Restricted Subsidiaries, its and their rights, franchises,
licenses, permits, and Intellectual Property, in each case to the extent
material; provided, however, that nothing in this Section 9.04 shall prevent
(i) sales of assets and other transactions by the Lead Borrower or any of its
Restricted Subsidiaries in accordance with Section 10.02, (ii) the abandonment
by the Lead Borrower or any of its Restricted Subsidiaries

 

-81-



--------------------------------------------------------------------------------

of any rights, franchises, licenses, permits, or Intellectual Property that the
Lead Borrower reasonably determines are no longer material to the operations of
the Lead Borrower and its Restricted Subsidiaries taken as a whole or (iii) the
withdrawal by the Lead Borrower or any of its Restricted Subsidiaries of its
qualification as a foreign corporation, partnership, limited liability company
or unlimited liability company, as the case may be, in any jurisdiction if such
withdrawal would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

9.05 Compliance with Statutes, etc. The Lead Borrower will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
noncompliances as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

9.06 Compliance with Environmental Laws.

(a) The Lead Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws and permits applicable to,
or required by, the ownership, lease or use of Real Property now or hereafter
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries, except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
(other than Liens imposed on leased Real Property resulting from the acts or
omissions of the owner of such leased Real Property or of other tenants of such
leased Real Property who are not within the control of the Lead Borrower).
Except as have not had, and would not reasonably be expected to have, a Material
Adverse Effect, neither the Lead Borrower nor any of its Restricted Subsidiaries
will generate, use, treat, store, Release or dispose of, or permit the
generation, use, treatment, storage, Release or disposal of Hazardous Materials
on any Real Property now or hereafter owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
for Hazardous Materials generated, used, treated, stored, Released or disposed
of at any such Real Properties or transported to or from such Real Properties in
compliance with all applicable Environmental Laws.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that the Lead
Borrower or any of its Restricted Subsidiaries are not in compliance with
Section 9.06(a) or (iii) at any time when an Event of Default is in existence,
the Credit Parties will (in each case) jointly and severally provide, at the
written request of the Administrative Agent, an environmental site assessment
report concerning any Mortgaged Property owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries (in the event of (i) or (ii) that
is the subject of or could reasonably be expected to be the subject of such
notice or noncompliance), prepared by an environmental consulting firm
reasonably approved by the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the reasonable worst case cost of any removal
or remedial action in connection with such Hazardous Materials on such Mortgaged
Property. If the Credit Parties fail to provide the same within 30 days after
such request was made, the Administrative Agent may order the same, the
reasonable cost of which shall be borne (jointly and severally) by the Lead
Borrower, and the Credit Parties shall grant and hereby grant to the
Administrative Agent and the Lenders and their respective agents access to such
Mortgaged Property and specifically grant the Administrative Agent and the
Lenders an irrevocable non-exclusive license to undertake such an assessment at
any reasonable time upon reasonable notice to the Lead Borrower, all at the sole
expense of the Credit Parties (who shall be jointly and severally liable
therefor).

9.07 ERISA. As soon as possible and, in any event, within ten (10) Business Days
after the Lead Borrower or any Restricted Subsidiary of the Lead Borrower knows
of the occurrence of any of the following, the Lead Borrower will deliver to the
Administrative Agent a certificate of the chief financial officer of the Lead
Borrower setting forth the full details as to such occurrence and the action, if
any, that the Lead Borrower, such Restricted Subsidiary or an ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given or filed by the Lead Borrower, such Restricted Subsidiary, the Plan
administrator or such ERISA Affiliate to or with the PBGC or any other
Governmental Authority, or a Plan participant and any notices received by the
Lead Borrower, such Restricted Subsidiary or such ERISA Affiliate from the PBGC
or any other Governmental

 

-82-



--------------------------------------------------------------------------------

Authority, or a Plan participant with respect thereto: that (a) an ERISA Event
has occurred that is reasonably expected to result in a Material Adverse Effect;
(b) there has been an increase in Unfunded Pension Liabilities since the date
the representations hereunder are given, or from any prior notice, as
applicable, in either case, which is reasonably expected to result in a Material
Adverse Effect; (c) there has been an increase in the estimated withdrawal
liability under Section 4201 of ERISA, if the Lead Borrower, any Restricted
Subsidiary of the Lead Borrower and the ERISA Affiliates were to withdraw
completely from any and all Multiemployer Plans which is reasonably expected to
result in a Material Adverse Effect, (d) the Lead Borrower, any Restricted
Subsidiary of the Lead Borrower or any ERISA Affiliate adopts, or commences
contributions to, any Plan subject to Section 412 of the Code, or adopts any
amendment to a Plan subject to Section 412 of the Code which is reasonably
expected to result in a Material Adverse Effect, (e) that a contribution
required to be made with respect to a Foreign Pension Plan has not been timely
made which failure is reasonably likely to result in a Material Adverse Effect;
or (f) that a Foreign Pension Plan has been or is reasonably expected to be
terminated, reorganized, partitioned or declared insolvent and such event is
reasonably expected to result in a Material Adverse Effect. The Lead Borrower
will also deliver to the Administrative Agent, upon request by the
Administrative Agent, a complete copy of the most recent annual report (on
Internal Revenue Service Form 5500-series, including, to the extent required,
the related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) filed with the Internal
Revenue Service or other Governmental Authority of each Plan that is maintained
or sponsored by the Lead Borrower or a Restricted Subsidiary.

9.08 End of Fiscal Years; Fiscal Quarters. The Lead Borrower will cause (i) each
of its, and each of its Restricted Subsidiaries’, fiscal years to end on
September 30 (or December 31) of each year and (ii) each of its, and each of its
Restricted Subsidiaries’, fiscal quarters to end on
September 30, December 31, March 31 and June 30 of each year.

9.09 Performance of Obligations. The Lead Borrower will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as, individually and in the aggregate, have not had, and would
not reasonably be expected to have, a Material Adverse Effect.

9.10 Payment of Taxes. The Lead Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material Taxes imposed upon
it or upon its income or profits or upon any properties belonging to it, prior
to the date on which penalties attach thereto, and all material lawful claims
which, if unpaid, might become a Lien or charge upon any properties of the Lead
Borrower or any of its Subsidiaries not otherwise permitted under
Section 10.01(i); provided that neither the Lead Borrower nor any of its
Subsidiaries shall be required to pay any such Tax which is being contested in
good faith and by appropriate proceedings if it has maintained adequate reserves
with respect thereto in accordance with U.S. GAAP.

9.11 Use of Proceeds. Each Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

9.12 Additional Security; Further Assurances; etc.

(a) The Lead Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Lead Borrower to, grant to the Collateral
Agent for the benefit of the Secured Creditors security interests and Mortgages
in such assets and properties (in the case of Real Property, limited to Material
Real Property) of the Lead Borrower and such other Credit Parties that are
Restricted Subsidiaries of the Lead Borrower as are not covered by the original
Security Documents and as may be reasonably requested from time to time by the
Administrative Agent or the Required Lenders (collectively, as may be amended,
modified or supplemented from time to time, the “Additional Security
Documents”); provided that (i) the pledge of the outstanding capital stock of
any FSHCO or Foreign Subsidiary directly owned by the Lead Borrower or a
Domestic Subsidiary shall be limited to (x) no more than sixty-five percent
(65%) of the total combined voting power for all classes of the voting Equity
Interests of such FSHCO or Foreign Subsidiary and (y) one-hundred percent
(100%) of the non-voting Equity Interests of such FSHCO or Foreign Subsidiary,
(ii) security interests and Mortgages shall not be required with respect to any
Real Property that is not Material Real Property and (iii) security interests
and Mortgages shall not be required with respect to any assets or properties to
the extent that such security interests or Mortgages would result in a

 

-83-



--------------------------------------------------------------------------------

material adverse tax consequence to Holdings or its Restricted Subsidiaries, as
reasonably determined by the Lead Borrower and notified in writing to the
Administrative Agent. All such security interests and Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and (subject to exceptions as are reasonably acceptable to
the Administrative Agent) shall constitute, upon taking all necessary perfection
action (which the Credit Parties agree to promptly take) valid and enforceable
perfected security interests and Mortgages (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law), subject to the Intercreditor Agreement, superior to and
prior to the rights of all third Persons and subject to no other Liens except
for Permitted Liens. The Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect (subject to
exceptions as are reasonably acceptable to the Administrative Agent) the Liens
in favor of the Collateral Agent required to be granted pursuant to the
Additional Security Documents and all Taxes, fees and other charges payable in
connection therewith shall be paid in full. Notwithstanding any other provision
in this Agreement or any other Credit Document, no FSHCO or Foreign Subsidiary
shall be required to pledge any of its assets to secure any obligations of the
Borrowers under the Credit Documents or guarantee the obligations of the Lead
Borrower under the Credit Documents.

(b) Subject to the terms of the Intercreditor Agreement, with respect to any
person that is or becomes a Restricted Subsidiary after the Closing Date,
promptly (i) deliver to the Collateral Agent the certificates, if any,
representing all (or such lesser amount as is required) of the Equity Interests
of such Subsidiary, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests, and all intercompany notes
owing from such Subsidiary to any Credit Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Credit Party (to the extent required pursuant to the Security Agreement),
(ii) cause such new Subsidiary (other than an Excluded Subsidiary) (A) to
execute a joinder agreement to the Subsidiaries Guaranty and a joinder agreement
to each applicable Security Document, substantially in the form annexed thereto,
and (B) to take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Security Document to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent and (iii) at the
request of the Administrative Agent, deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Lenders, of counsel to the Credit Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 9.12(b) as the
Administrative Agent may reasonable request.

(c) The Lead Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Lead Borrower to, at the expense of the Lead
Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent, promptly, upon the reasonable request of the Administrative
Agent or the Collateral Agent, at Lead Borrower’s expense, any document or
instrument supplemental to or confirmatory of the Security Documents, including
opinions of counsel, or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby subject to no other
Liens except for Permitted Liens or as otherwise permitted by the applicable
Security Document.

(d) If the Administrative Agent reasonably determines that it or the Lenders are
required by law or regulation to have appraisals prepared in respect of any
Mortgaged Property, the Lead Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(e) the Lead Borrower agrees that each action required by clauses (a) through
(d) of this Section 9.12 shall be completed as soon as reasonably practicable,
but in no event later than 90 days after such action is required to be taken
pursuant to such clauses or requested to be taken by the Administrative Agent or
the Required Lenders (or such longer period as the Administrative Agent shall
otherwise agree), as the case may be; provided that in no event will the Lead
Borrower or any of its Restricted Subsidiaries be required to take any action,
other than using its commercially reasonable efforts, to obtain consents from
third parties with respect to its compliance with this Section 9.12.

 

-84-



--------------------------------------------------------------------------------

9.13 Post-Closing Actions. The Lead Borrower agrees that it will, or will cause
its relevant Subsidiaries to, complete each of the actions described on Schedule
9.13 as soon as commercially reasonable and by no later than the date set forth
in Schedule 9.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree.1

9.14 Permitted Acquisitions.

(a) Subject to the provisions of this Section 9.14 and the requirements
contained in the definition of Permitted Acquisition, the Lead Borrower and its
Restricted Subsidiaries may from time to time after the Closing Date effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) the Payment Conditions shall be satisfied
on a Pro Forma Basis for such Permitted Acquisition; provided that the aggregate
consideration paid by the Lead Borrower and its Restricted Subsidiaries in
connection with Permitted Acquisitions consummated from and after the Closing
Date where the Acquired Entity or Business does not become a Subsidiary
Guarantor (in the case of an Acquired Entity) or owned by a Subsidiary Guarantor
(in the case of a Business) shall not exceed the greater of $75,000,000 and
5.00% of Consolidated Total Assets and (iii) the Lead Borrower shall have
delivered to the Administrative Agent and each Lender a certificate executed by
its chief financial officer or treasurer, certifying to the best of such
officer’s knowledge, compliance with the requirements of the preceding clauses
(i) through (ii), inclusive, and containing the calculations (in reasonable
detail) required by the preceding clause (ii).

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Restricted Subsidiary, or the acquisition of Equity Interests
of any Person, the Equity Interests thereof created or acquired in connection
with such Permitted Acquisition shall be pledged for the benefit of the Secured
Creditors pursuant to (and to the extent required by) the Pledge Agreement;
provided that the pledge of the outstanding capital stock of any FSHCO or
Foreign Subsidiary directly owned by the Lead Borrower or a Domestic Subsidiary
that is a Credit Party shall be limited to (x) no more than sixty-five percent
(65%) of the total combined voting power for all classes of the voting Equity
Interests of such Foreign Subsidiary and (y) one-hundred percent (100%) of the
non-voting Equity Interest of such Foreign Subsidiary; provided that for the
avoidance of doubt, no FSHCO or Foreign Subsidiary shall be required to pledge
any of its assets in connection with any such Permitted Acquisition.

(c) The Lead Borrower shall cause each Restricted Subsidiary (other than an
Excluded Subsidiary) which is formed to effect, or is acquired pursuant to, a
Permitted Acquisition to comply with, and to execute and deliver all of the
documentation as and to the extent required by, Section 9.12, to the reasonable
satisfaction of the Administrative Agent.

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Lead Borrower that the certifications
pursuant to this Section 9.14 are true and correct in all material respects and
that all conditions thereto have been satisfied and that same is permitted in
accordance with the terms of this Agreement, which representation and warranty
shall be deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 8 and 11.

9.15 [Reserved].

 

 

1 

Post-closing schedule to include a field exam and inventory appraisal from an
appraiser acceptable to the Administrative Agent and a Borrowing Base
Certificate in form and substance reasonably satisfactory to the Administrative
Agent.

 

-85-



--------------------------------------------------------------------------------

9.16 Designation of Subsidiaries. The Lead Borrower may at any time after the
Closing Date designate any Restricted Subsidiary of the Lead Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by written notice to the Administrative Agent; provided that
(i) immediately before and after such designation, no Event of Default shall
have occurred and be continuing, (ii) immediately after giving effect to such
designation, (A) the Distribution Conditions shall be satisfied on a Pro Forma
Basis and (B) Consolidated Total Net Leverage Ratio, determined on a Pro Forma
Basis as of the last day of the most recently ended Test Period for which
Section 9.01 Financials were required to have been delivered (or, if no Test
Period has passed, as of the last four quarters of Holdings then ended), does
not exceed 4.25 to 1.00, (iii) in the case of the designation of any Subsidiary
as an Unrestricted Subsidiary, such designation shall constitute an Investment
in such Unrestricted Subsidiary (calculated as an amount equal to the sum of
(x) the net worth of the Subsidiary designated immediately prior to such
designation (such net worth to be calculated without regard to any Obligations
of such Subsidiary under the Subsidiaries Guaranty) and (y) the aggregate
principal amount of any Indebtedness owed by the Subsidiary to the Lead Borrower
or any of its Subsidiaries immediately prior to such designation, all
calculated, except as set forth in the parenthetical to clause (x) above, on a
consolidated basis in accordance with U.S. GAAP), and such Investment shall be
permitted under Section 10.05, (iv) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
(I) the Term Loan Credit Agreement, (II) the Existing OpCo Notes Indenture, or
(III) any Refinancing Notes Indenture, any Permitted Junior Notes Document or
other debt instrument, in each case of this clause (III), with a principal
amount in excess of the Threshold Amount, (v) immediately after giving effect to
the designation of an Unrestricted Subsidiary as a Restricted Subsidiary, the
Lead Borrower shall comply with the provisions of Section 9.12 with respect to
such designated Restricted Subsidiary, (vi) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary, (vii) in the case of the designation
of any Subsidiary as an Unrestricted Subsidiary, no recourse whatsoever (whether
by contract or by operation of law or otherwise) may be had to the Lead Borrower
or any of its Restricted Subsidiaries or any of their respective properties or
assets for any obligations of such Unrestricted Subsidiary, and (viii) the Lead
Borrower shall have delivered to the Administrative Agent and each Lender a
certificate executed by its chief financial officer or treasurer, certifying to
the best of such officer’s knowledge, compliance with the requirements of the
preceding clauses (i) through (vii), inclusive, and containing the calculations
(in reasonable detail) required by the preceding clause (ii). The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Lead Borrower in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Lead Borrower’s Investment in such Subsidiary.

9.17 Collateral Monitoring and Reporting.

(a) Borrowing Base Certificates. By the 20th day of each month, the Lead
Borrower shall deliver to the Administrative Agent (and the Administrative Agent
shall promptly deliver same to the Lenders) a Borrowing Base Certificate
prepared as of the close of business on the last Business Day of the previous
month (provided that, if a Liquidity Event shall have occurred and be
continuing, the Lead Borrower shall deliver to the Administrative Agent weekly
Borrowing Base Certificates by Wednesday of every week prepared as of the close
of business on Friday of the previous week, which weekly Borrowing Base
Certificates shall be in standard form unless otherwise reasonably agreed to by
the Administrative Agent; it being understood that (i) Inventory amounts shown
in the Borrowing Base Certificates delivered on a weekly basis will be based on
the Inventory amount (a) set forth in the most recent weekly report, where
possible, and (b) for the most recently ended month for which such information
is available with regard to locations where it is impracticable to report
Inventory more frequently, and (ii) the amount of Eligible Accounts shown in
such Borrowing Base Certificate will be based on the amount of the gross
Accounts set forth in the most recent weekly report, less the amount of
ineligible Accounts reported for the most recently ended month). All
calculations of Availability in any Borrowing Base Certificate shall be made by
the Lead Borrower and certified by a Responsible Officer, provided that the
Administrative Agent may from time to time review and adjust any such
calculation in consultation with the Lead Borrower to the extent the calculation
is not made in accordance with this Agreement or does not accurately reflect the
Reserves.

(b) Records and Schedules of Accounts. Each Lead Borrower shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent sales, collection,
reconciliation and other reports in form reasonably satisfactory to the
Administrative Agent on a periodic basis (but not more frequently than at the
time of delivery of each of the financials required pursuant to Section 9.01(a)
and (b)). Each Lead Borrower shall also provide to the Administrative Agent, on
or before the 20th day of each month, a detailed aged trial balance of all
Accounts as of the end of the preceding month, specifying each Account’s Account
Debtor name and the amount, invoice date and due date as the Administrative
Agent may reasonably request. If Accounts owing from any single Account Debtor
in an aggregate face amount of $2,500,000 or more cease to be Eligible Accounts,
the Borrowers shall notify the Administrative Agent of such occurrence promptly
(and in any event within three Business Days) after any Responsible Officer of
the Lead Borrower has actual knowledge thereof.

 

-86-



--------------------------------------------------------------------------------

(c) Maintenance of Dominion Account. Within ninety (90) days (or such later date
as Administrative Agent may agree in its reasonable discretion) of the Closing
Date (or, with respect to any Deposit Account other than Excluded Deposit
Accounts opened following the Closing Date, within thirty (30) days (or such
later date as the Administrative Agent may agree in its reasonable discretion)
after the date such Credit Party notifies the Administrative Agent of the
opening of such Deposit Account or the date any Person becomes a Credit Party
hereunder), (i) each Credit Party shall cause each bank or other depository
institution at which any Deposit Account other than any Excluded Deposit Account
is maintained, to enter into a Deposit Account Control Agreement that provides
for such bank or other depository institution to transfer to a Dominion Account,
on a daily basis, all balances in each Deposit Account other than any Excluded
Deposit Account maintained by any Credit Party with such depository institution
for application to the Obligations then outstanding following the receipt by
such bank or other depository institution of a Liquidity Notice (it being
understood that the Administrative Agent shall reasonably promptly deliver a
copy of such Liquidity Notice to the Lead Borrower), (ii) the Borrowers shall
establish the Dominion Account and obtain an agreement (in form reasonably
satisfactory to the Administrative Agent) from the Dominion Account bank,
establishing the Administrative Agent’s control over and Lien in the Dominion
Account, which may be exercised by the Administrative Agent during any Liquidity
Period, requiring immediate deposit of all remittances received to a Dominion
Account, (iii) each Credit Party irrevocably appoints the Administrative Agent
as such Credit Party’s attorney-in-fact to collect such balances during a
Liquidity Period to the extent any such delivery is not so made and (iv) each
Credit Party shall instruct each Account Debtor to make all payments with
respect to Revolver Priority Collateral into Deposit Accounts subject to Deposit
Account Control Agreements, or the Credit Parties shall immediately direct any
such payments into Deposit Accounts subject to Deposit Account Control
Agreements (it being understood that it shall not be a Default or Event of
Default if any such payments are deposited in an Excluded Deposit Account
pursuant to clause (v) of the definition thereof). The Administrative Agent and
the Lenders assume no responsibility to the Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any check, draft or other item of payment payable to
a Borrower (including those constituting proceeds of Collateral) accepted by any
bank.

(d) Proceeds of Collateral. If any Borrower receives cash or any check, draft or
other item of payment payable to a Borrower with respect to any Collateral, it
shall hold the same in trust for the Administrative Agent and promptly deposit
the same into any such Deposit Account or Dominion Account (it being understood
that it shall not be a Default or Event of Default if any such payments are
deposited in an Excluded Deposit Account).

(e) Administration of Deposit Accounts. Schedule 9.17 sets forth all Deposit
Accounts (other than Excluded Deposit Accounts) maintained by the Credit
Parties, including all Dominion Accounts, as of the Closing Date. Subject to
Section 9.17(c), each Credit Party shall take all actions necessary to establish
the Administrative Agent’s control (within the meaning of the UCC) over each
such Deposit Account other than Excluded Deposit Accounts at all times. Each
Credit Party shall be the sole account holder of each Deposit Account and shall
not allow any other Person (other than the Administrative Agent, the Term Agent
and the applicable depositary bank) to have control over a Deposit Account or
any deposits therein. Each Lead Borrower shall promptly notify the
Administrative Agent of any opening or closing of a Deposit Account (other than
any Excluded Deposit Accounts), and shall not open any Deposit Accounts (other
than any Excluded Deposit Accounts) at a bank not reasonably acceptable to the
Administrative Agent.

Section 10. Negative Covenants. The Lead Borrower and each of its Restricted
Subsidiaries (and Holdings in the case of Section 10.09(b)) hereby covenant and
agree that on and after the Closing Date and so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder (other than
(i) any indemnification obligations arising hereunder which are not then due and
payable and shall remain unpaid or unsatisfied and (ii) Secured Bank Product
Obligations) or any Letter of Credit shall remain outstanding (unless Cash
Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent).

10.01 Liens. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of the Lead Borrower or any of its Restricted Subsidiaries, whether
now owned or hereafter acquired, or sell accounts receivable with recourse to
the Lead Borrower or any of its Restricted Subsidiaries) or

 

-87-



--------------------------------------------------------------------------------

authorize the filing of any financing statement under the UCC with respect to
any Lien or any other similar notice of any Lien under any similar recording or
notice statute; provided that the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of, or any filing in
respect of, the following (Liens described below are herein referred to as
“Permitted Liens”):

(i) Liens for Taxes, assessments or governmental charges or levies not overdue
or Liens for Taxes being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with U.S. GAAP
(or, for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(ii) Liens in respect of property or assets of the Lead Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP;

(iii) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 10.01(iii) (or to the extent not listed
on such Schedule 10.01(iii), where the fair market value of all property to
which such Liens under this clause (iii) attach is less than $10,000,000 in the
aggregate), plus modifications, renewals, replacements, refinancings and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension and (y) any
such renewal, replacement or extension does not encumber any additional assets
or properties of the Lead Borrower or any of its Restricted Subsidiaries (other
than after-acquired property that is affixed or incorporated into the property
encumbered by such Lien on the Closing Date and the proceeds and products
thereof) unless such Lien is permitted under the other provisions of this
Section 10.01;

(iv) (x) Liens created pursuant to the Credit Documents (including Liens on
Secured Bank Product Obligations) and (y) Liens securing Obligations (as defined
in the Term Loan Credit Agreement) and the credit documents related thereto and
incurred pursuant to Section 10.04(i)(y); provided that in the case of Liens
securing such Indebtedness under the Term Loan Credit Agreement, the collateral
agent under the Term Loan Credit Agreement (or other applicable representative
thereof on behalf of the holders of such Indebtedness) shall have entered into
with the Administrative Agent and/or the Collateral Agent the Intercreditor
Agreement and (z) Liens securing any Refinancing Term Loans and Refinancing
Notes incurred in accordance with Section 2.18(a) of the Term Loan Credit
Agreement;

(v) Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries;

(vi) Liens upon assets of the Lead Borrower or any of its Restricted
Subsidiaries subject to Capitalized Lease Obligations to the extent such
Capitalized Lease Obligations are permitted by Section 10.04(iii), provided that
(x) such Liens serve only to secure the payment of Indebtedness and/or other
monetary obligations arising under such Capitalized Lease Obligation and (y) the
Lien encumbering the asset or assets giving rise to such Capitalized Lease
Obligation does not encumber any asset of the Lead Borrower or any of its
Restricted Subsidiaries other than the proceeds of the assets giving rise to
such Capitalized Lease Obligations;

(vii) Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Closing Date and used in the ordinary course of business
of the Lead Borrower or any of its Restricted Subsidiaries and placed at the
time of the acquisition or construction thereof by the Lead Borrower or such
Restricted Subsidiary or within 270 days thereafter to secure Indebtedness
incurred to pay all or a

 

-88-



--------------------------------------------------------------------------------

portion of the purchase or construction price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition or construction of
any such equipment, machinery or other fixed assets or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided
that (x) the Indebtedness secured by such Liens is permitted by
Section 10.04(iii) and (y) in all events, the Lien encumbering the equipment,
machinery or other fixed assets so acquired or constructed does not encumber any
other asset of the Lead Borrower or such Restricted Subsidiary; provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender on
customary terms;

(viii) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar charges or encumbrances and minor
title deficiencies, which in the aggregate do not materially interfere with the
conduct of the business of the Lead Borrower or any of its Restricted
Subsidiaries;

(ix) Liens arising from precautionary UCC or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

(xi) statutory and common law landlords’ liens under leases to which the Lead
Borrower or any of its Restricted Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

(xiii) Permitted Encumbrances;

(xiv) Liens on property or assets (other than Accounts or Inventory, unless such
Liens are expressly made junior to the Liens in favor of the Administrative
Agent) acquired pursuant to a Permitted Acquisition, or on property or assets of
a Restricted Subsidiary of the Lead Borrower in existence at the time such
Restricted Subsidiary is acquired pursuant to a Permitted Acquisition, provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04, and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other asset of the Lead Borrower or any of its Restricted
Subsidiaries; and any extensions, renewals and replacements thereof so long as
the aggregate principal amount of the Indebtedness secured by such Liens does
not increase from that amount outstanding at the time of any such extension,
renewal or replacement, plus accrued and unpaid interest and cash fees and
expenses (including premium) incurred in connection with such renewal,
replacement or extension, and such extension, renewal or replacement does not
encumber any asset or properties of the Lead Borrower or any of its Restricted
Subsidiaries other than the proceeds of the assets subject to such Lien;

(xv) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;

(xvi) Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04;

 

-89-



--------------------------------------------------------------------------------

(xvii) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business;

(xviii) Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xiii);

(xix) any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any Joint Venture
expressly permitted by the terms of this Agreement arising pursuant to the
agreement evidencing such Joint Venture;

(xx) Liens on Collateral in favor of any Credit Party securing intercompany
Indebtedness permitted by Section 10.05, provided that any Liens securing
Indebtedness that is required to be subordinated pursuant to Section 10.05 shall
be subordinated to the Liens created pursuant to the Security Documents;

(xxi) Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

(xxii) Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii) Liens that may arise on inventory or equipment of the Lead Borrower or
any of its Restricted Subsidiaries in the ordinary course of business as a
result of such inventory or equipment being located on premises owned by Persons
other than the Lead Borrower and its Restricted Subsidiaries;

(xxiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

(xxvi) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(xxvii) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Lead Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Lead Borrower or any
Restricted Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(xxviii) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

 

-90-



--------------------------------------------------------------------------------

(xxix) Liens not otherwise permitted by the foregoing clauses (i) through
(xxviii), or by following clauses (xxx) through (xxxix), to the extent attaching
to properties and assets with an aggregate fair market value not in excess of,
and securing liabilities not in excess of, the greater of $20,000,000 and 2.50%
of Consolidated Total Assets in the aggregate at any time outstanding and on a
junior basis to the Obligations subject to an Additional Intercreditor
Agreement;

(xxx) Liens on Collateral (as defined in the Security Documents) securing
obligations of Credit Parties under Permitted Junior Loans and Permitted Junior
Notes that are secured as provided in the definitions thereof, or Liens on
assets of non-Credit Parties securing obligations of non-Credit Parties under
Permitted Junior Loans and Permitted Junior Notes to the extent permitted by
Section 10.04 (xxix);

(xxxi) cash deposits with respect to any Existing OpCo Notes, any Refinancing
Notes or any Permitted Junior Debt or any other Indebtedness, in each case to
the extent permitted by Section 10.07;

(xxxii) [reserved];

(xxxiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Lead Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxxiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Lead Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Lead Borrower or any
Restricted Subsidiary;

(xxxvi) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(xxxvii) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii) so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$10,000,000 securing any Swap Contracts permitted hereunder; and

(xxxix) Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, or any Permitted Junior Debt.

In connection with the granting of Liens of the type described in this
Section 10.01 by the Lead Borrower or any of its Restricted Subsidiaries, the
Administrative Agent and the Collateral Agent shall, and shall be authorized to,
take any actions deemed appropriate by it in connection therewith (including,
without limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

10.02 Consolidation, Merger, or Sale of Assets, etc. The Lead Borrower will not,
and will not permit any of its Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions of any Person, except that:

(i) [reserved];

 

-91-



--------------------------------------------------------------------------------

(ii) any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

(iii) the Lead Borrower and its Restricted Subsidiaries may sell assets
comprising Term Priority Collateral (and, so long as a new Borrowing Base
Certificate is delivered in connection with such sale, any Revolver Priority
Collateral) so long as (x) each such sale is on terms and conditions not less
favorable to the Lead Borrower or such Restricted Subsidiary as would reasonably
be obtained by the Lead Borrower or such Restricted Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate and
the Lead Borrower or the respective Restricted Subsidiary receives at least fair
market value (as determined in good faith by the Lead Borrower or such
Restricted Subsidiary, as the case may be) and (y) in the case of any single
transaction that involves assets or Equity Interests having a fair market value
of more than $2,500,000, at least 75% of the consideration received by the Lead
Borrower or such Restricted Subsidiary shall be in the form of cash, Cash
Equivalents or, subject to the proviso below, Designated Non-Cash Consideration
(taking into account the amount of cash and Cash Equivalents, the principal
amount of any promissory notes and the fair market value, as determined by the
Lead Borrower or such Restricted Subsidiary, as the case may be, in good faith,
of any other consideration (including Designated Non-Cash Consideration)) and is
paid at the time of the closing of such sale; provided, however, that for
purposes of this clause (y), the following shall be deemed to be cash: (A) any
liabilities (as shown on such Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of such
Borrower or such Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee with
respect to the applicable disposition and for which the Lead Borrower and the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by such Borrower or such
Restricted Subsidiary from such transferee that are converted by such Borrower
or such Restricted Subsidiary into cash or Cash Equivalents (to the extent of
the cash or Cash Equivalents received in the conversion) within 180 days
following the closing of the applicable asset sale, and (C) any Designated
Non-Cash Consideration received by the Lead Borrower or any of its Restricted
Subsidiaries in such asset sale having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (y) that is at that time outstanding, not to exceed the greater of
(A) $25,000,000 and (B) 3.00% of Consolidated Total Assets at the time of the
receipt of such Designated Non-Cash Consideration (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value);

(iv) each of the Lead Borrower and its Restricted Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property (so long as any such
lease or license does not create a Capitalized Lease Obligation except to the
extent permitted by Section 10.04(iii));

(v) each of the Lead Borrower and its Restricted Subsidiaries may (x) sell or
discount, in each case in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction or
(y) sell or discount, at the request of a customer pursuant to an Eligible
Customer-Sponsored Program, accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
and not as part of any financing transaction for the Lead Borrower or any of its
Restricted Subsidiaries;

(vi) each of the Lead Borrower and its Restricted Subsidiaries may grant
licenses, sublicenses, leases or subleases to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries, including of Intellectual Property;

(vii) (w) any Domestic Subsidiary of the Lead Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into the Lead
Borrower (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any State thereof or the District of Columbia and, if
such surviving Person is not the Lead Borrower, such Person expressly assumes,
in writing, all the obligations of the Lead Borrower under the Credit Documents
pursuant to an assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent) or

 

-92-



--------------------------------------------------------------------------------

any Subsidiary Guarantor (so long as the surviving Person of such merger,
consolidation, dissolution, amalgamation or liquidation is a Wholly-Owned
Domestic Subsidiary of the Lead Borrower, is a corporation, limited liability
company or limited partnership and is or becomes a Subsidiary Guarantor
concurrently with such merger, consolidation or liquidation), (x) any Foreign
Subsidiary of the Lead Borrower may be merged, consolidated, dissolved,
amalgamated or liquidated with or into any Wholly-Owned Foreign Subsidiary of
the Lead Borrower or any Wholly-Owned Domestic Subsidiary of the Lead Borrower
that is an Excluded Subsidiary, so long as such Wholly-Owned Foreign Subsidiary
or such Excluded Subsidiary, as applicable, is the surviving corporation of such
merger, consolidation, dissolution, amalgamation or liquidation and (y) any
Foreign Subsidiary of the Lead Borrower may be merged, consolidated, dissolved,
amalgamated or liquidated with or into any Credit Party (so long as such Credit
Party is the surviving corporation of such merger, consolidation, dissolution,
amalgamation or liquidation); provided that any such merger, consolidation,
dissolution, amalgamation or liquidation shall only be permitted pursuant to
this clause (vii), so long as (I) no Default and no Event of Default then exists
or would exist immediately after giving effect thereto and (II) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors in the assets (and Equity Interests) of any such Person subject to any
such transaction shall remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
merger, consolidation, amalgamation or liquidation);

(viii) [reserved];

(ix) each of the Lead Borrower and its Restricted Subsidiaries may make sales or
leases of (A) inventory, (B) goods held for sale and (C) immaterial assets with
a fair market value, in the case of this clause (C), of less than $7,500,000 in
the ordinary course of business;

(x) each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of (i) outdated, obsolete, surplus or worn out property, in
each case, in the ordinary course of business and (ii) property no longer used
or useful in the conduct of the business of the Lead Borrower and its Restricted
Subsidiaries;

(xi) each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of assets acquired pursuant to a Permitted Acquisition which
assets (w) are not used or useful to the core or principal business of the Lead
Borrower and its Restricted Subsidiaries, (x) have a fair market value not in
excess of $10,000,000, (y) the aggregate proceeds (determined in a manner
consistent with clause (x) above) received by the Lead Borrower or such
Restricted Subsidiary) from all such sales, transfers or dispositions relating
to a given Permitted Acquisition shall not exceed 30% of the aggregate
consideration paid for such Permitted Acquisition, and (z) such assets are sold,
transferred or disposed of on or prior to the first anniversary of the relevant
Permitted Acquisition;

(xii) in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, a Restricted Subsidiary of the Lead Borrower may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;

(xiii) each of the Lead Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions involving real property acquired after the Closing
Date and not more than 180 days prior to such Sale-Leaseback Transaction for
cash in an amount at least equal to the cost of such property;

(xiv) the Lead Borrower and its Subsidiaries may consummate the Transaction and
make any dispositions on the Closing Date to consummate the Transaction;

(xv) each of the Lead Borrower and its Restricted Subsidiaries may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

(xvi) each of the Lead Borrower and its Restricted Subsidiaries may make
transfers of property subject to casualty or condemnation proceedings upon the
occurrence of the related Recovery Event;

 

-93-



--------------------------------------------------------------------------------

(xvii) each of the Lead Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, which in the
reasonable good faith determination of the Lead Borrower or a Restricted
Subsidiary are not material to the conduct of the business of the Lead Borrower
and its Restricted Subsidiaries taken as a whole;

(xviii) each of the Lead Borrower and its Restricted Subsidiaries may make
voluntary terminations of or unwind Swap Contracts;

(xix) each of the Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of the
Lead Borrower or any of its Restricted Subsidiaries and acquisitions by the Lead
Borrower or any of its Restricted Subsidiaries resulting from foreclosures by
such Persons or properties of third parties;

(xx) each of the Lead Borrower and its Restricted Subsidiaries may terminate
leases and subleases;

(xxi) each of the Lead Borrower and its Restricted Subsidiaries may use cash and
Cash Equivalents to make payments that are otherwise permitted under Sections
10.03 and 10.07;

(xxii) each of the Lead Borrower or its Restricted Subsidiaries may sell or
otherwise dispose of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such sale or disposition are promptly applied to the
purchase price of such replacement property;

(xxiii) sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Credit Parties), (C) by Restricted Subsidiaries that are not Credit Parties to
the Credit Parties (other than Holdings) or (D) by Credit Parties to any
Restricted Subsidiary that is not a Credit Party; provided that (1) the portion
(if any) of any such sale, disposition or contribution of property made for less
than fair market value and (2) any noncash consideration received in exchange
for any such sale, disposition or contribution of property, shall in each case
constitute an Investment in such Restricted Subsidiary;

(xxiv) dispositions of Investments (including Equity Interests) in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xxv) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;

(xxvi) any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; and

(xxvii) dispositions permitted by Section 10.03.

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Lead Borrower or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall, and shall be authorized to, take any actions deemed
appropriate in order to effect the foregoing.

 

-94-



--------------------------------------------------------------------------------

10.03 Dividends. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to the Lead Borrower or any of its Restricted Subsidiaries, except that:

(i) any Restricted Subsidiary of the Lead Borrower may pay Dividends or return
capital or make distributions and other similar payments with regard to its
Equity Interests to the Lead Borrower or to other Restricted Subsidiaries of the
Lead Borrower which directly or indirectly own equity therein;

(ii) any non-Wholly-Owned Subsidiary of the Lead Borrower may declare and pay
cash Dividends to its shareholders generally so long as the Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii) so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Lead Borrower may pay cash Dividends to Holdings to
allow Holdings to pay cash dividends to any other Parent Company to redeem or
repurchase, contemporaneously with such Dividend, Equity Interests of such
Parent Company from management, employees, officers and directors (and their
successors and assigns) of the Lead Borrower and its Restricted Subsidiaries;
provided that (A) the aggregate amount of Dividends made by the Lead Borrower to
Holdings pursuant to this clause (iii), and the aggregate amount paid by
Holdings in respect of all such Equity Interests so redeemed or repurchased
shall not (net of any cash proceeds received by Holdings (but in no event from
any Initial Public Offering) from issuances of its Equity Interests and
contributed to the Lead Borrower in connection with such redemption or
repurchase), in either case, exceed either (x) during any fiscal year of the
Lead Borrower, $10,000,000 (provided that subject to the immediately succeeding
clause (y), the amount of cash Dividends permitted to be, but not, paid in any
fiscal year pursuant to this clause (iii) shall increase the amount of cash
Dividends permitted to be paid in any succeeding fiscal year pursuant to this
clause (iii)) or (y) for all periods after the Closing Date (taken as a single
period), $30,000,000; (B) such amount in any calendar year may be increased by
an amount not to exceed: (I) the cash proceeds of key man life insurance
policies received by the Lead Borrower or any of its Restricted Subsidiaries
after the Closing Date; plus (II) the net proceeds from the sale of Equity
Interests of Holdings, in each case to members of management, managers,
directors or consultants of any Parent Company or any of its Subsidiaries that
occurs after the Closing Date, where the net proceeds of such sale are received
by or contributed to the Lead Borrower; less (III) the amount of any Dividends
previously made with the cash proceeds described in the preceding clause (I);
and (C) cancellation of Indebtedness owing to the Lead Borrower from members of
management, officers, directors, employees of the Lead Borrower or any of its
Subsidiaries in connection with a repurchase of Equity Interests of any Parent
Company will not be deemed to constitute a Dividend for purposes of this
Agreement;

(iv) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) to pay expenses incurred by Holdings or any other Parent
Company in connection with offerings, registrations, or exchange listings of
equity or debt securities and maintenance of same (A) where the net proceeds of
such offering are to be received by or contributed to the Lead Borrower, (B) in
a prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed or loaned, or (C) otherwise
on an interim basis prior to completion of such offering so long as Holdings and
any other Parent Company shall cause the amount of such expenses to be repaid to
the Lead Borrower or the relevant Restricted Subsidiary of the Lead Borrower out
of the proceeds of such offering promptly if such offering is completed;

(v) the Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay costs (including all professional fees and expenses) incurred by
Holdings or any other Parent Company in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder;

 

-95-



--------------------------------------------------------------------------------

(vi) the Lead Borrower may pay cash dividends or other distributions, or make
loans or advances to, any Parent Company or the equity interest holders thereof
in amounts required for any Parent Company or the equity interest holders
thereof to pay, in each case without duplication:

(a) franchise Taxes (and other fees and expenses) required to maintain their
corporate existence to the extent such Taxes, fees and expenses are reasonably
attributable to the operations of Holdings, the Lead Borrower and its Restricted
Subsidiaries;

(b) with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which the Lead Borrower (a) is treated as a
corporation for U.S. federal, state, and/or local income tax purposes and (b) is
a member of a consolidated, combined or similar income tax group (a “Tax Group”)
of which any Parent Company is the common parent, federal, state and local
income Taxes (including minimum Taxes) (or franchise and similar Taxes imposed
in lieu of such minimum Taxes) that are attributable to the taxable income of
the Lead Borrower and its Subsidiaries; provided that for each taxable period,
the amount of such payments made in respect of such taxable period in the
aggregate shall not exceed the amount that the Lead Borrower and its
Subsidiaries would have been required to pay as a stand-alone Tax Group;
provided further that the permitted payment pursuant to this clause (b) with
respect to the Taxes of any Unrestricted Subsidiary for any taxable period shall
be limited to the amount actually paid by such Unrestricted Subsidiary to the
Lead Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar Taxes;

(c) customary salary, bonus and other benefits payable to officers and employees
of any Parent Company to the extent such salaries, bonuses and other benefits
are reasonably attributable to the ownership or operations of the Lead Borrower
and its Restricted Subsidiaries;

(d) general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of the Lead Borrower and
its Restricted Subsidiaries;

(e) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Lead Borrower or any Parent Company;

(f) the purchase or other acquisition by any parent of the Lead Borrower of all
or substantially all of the property and assets or business of any Person, or of
assets constituting a business unit, a line of business or division of such
Person, or of all of the Equity Interests in a Person; provided that if such
purchase or other acquisition had been made by the Lead Borrower, it would have
constituted a Permitted Acquisition permitted to be made pursuant to
Section 9.14; provided that (A) such dividend, distribution, loan or advance
shall be made concurrently with the closing of such purchase or other
acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to the Lead Borrower or any
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 10.02) into the Lead Borrower or any Restricted Subsidiary of the Person
formed or acquired in order to consummate such purchaser or other acquisition;

(g) any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of the Lead
Borrower and its Restricted Subsidiaries;

 

-96-



--------------------------------------------------------------------------------

(vii) reasonable and customary indemnities to directors, officers and employees
of any Parent Company in the ordinary course of business, to the extent
reasonably attributable to the ownership or operation of the Lead Borrower and
its Restricted Subsidiaries;

(viii) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) for payment of (x) obligations under or in respect of
director and officer insurance policies to the extent reasonably attributable to
the ownership or operation of the Lead Borrower and its Restricted Subsidiaries
or (y) indemnification obligations owing to the Sponsor and Sponsor Affiliates
under the Sponsor Agreement (as in effect on the Closing Date);

(ix) any Dividend used (i) to fund the Transaction, including Transaction Costs,
and (ii) in order to satisfy indemnity and other similar obligations under the
Merger Agreement as in effect on the Closing Date;

(x) the Lead Borrower may pay cash Dividends to Holdings (who may subsequently
pay cash Dividends to any other Parent Company) so long as the proceeds thereof
are used to pay the Sponsor or Sponsor Affiliate fees, expenses and
indemnification payments that are then permitted to be paid pursuant to Sections
10.06(v) and 10.06(viii);

(xi) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;

(xii) [reserved];

(xiii) the Lead Borrower may pay any Dividends so long as the Distribution
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
such Dividend;

(xiv) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Investments pursuant to
Section 10.05(xvii), shall not exceed $10,000,000;

(xv) the declaration and payment of dividends or the payment of other
distributions by the Lead Borrower in an aggregate amount since the Closing Date
not to exceed the greater of (x) $25,000,000 and (y) 3.00% of Consolidated Total
Assets, less any amounts used under Sections 10.07(a)(B)(ii) and 10.07(b)(ii);

(xvi) the Lead Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person so long as in the case of dividend or other distribution by a
Restricted Subsidiary, the Lead Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution;

(xvii) the Lead Borrower may make payments with the cash proceeds contributed to
its common equity from the net cash proceeds of any equity issuance by any
Parent Company, so long as such payments are made substantially concurrently
with such contribution and, with respect to any such payments, no Event of
Default shall have occurred and be continuing or would result therefrom; and

(xviii) the Lead Borrower and any Restricted Subsidiary may pay dividends and
distributions within 60 days after the date of declaration thereof, if at the
date of declaration of such payment, such payment would have complied with
another provision of this Section 10.03.

In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definition of Consolidated
Net Income), amounts loaned or advanced to Holdings pursuant to
Section 10.05(vi) shall be deemed to be cash Dividends paid to Holdings to the
extent provided in said Section 10.05(vi).

 

-97-



--------------------------------------------------------------------------------

10.04 Indebtedness. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(i) (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents, (y) Indebtedness incurred pursuant to the Term Loan Credit Agreement
in an amount not to exceed (A) $670,000,000, plus (B) Incremental Term Loans
incurred under the Ratio-Based Incremental Facility minus (C) the aggregate
amount of any Revolving Commitment Increases incurred pursuant to
Section 2.15(a) and (z) Indebtedness under Refinancing Notes and Refinancing
Term Loans incurred under the Term Loan Credit Agreement;

(ii) Indebtedness under Swap Contracts entered into with respect to other
Indebtedness permitted under this Section 10.04 so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes;

(iii) Indebtedness of the Lead Borrower and its Restricted Subsidiaries
evidenced by Capitalized Lease Obligations and purchase money Indebtedness
(including obligations in respect of mortgages, industrial revenue bonds,
industrial development bonds and similar financings) described in
Section 10.01(vii); provided that in no event shall the aggregate principal
amount of Capitalized Lease Obligations and the principal amount of all such
Indebtedness incurred or assumed in each case after the Closing Date permitted
by this clause (iii) exceed the greater of $30,000,000 and 3.50% of Consolidated
Total Assets at any one time outstanding;

(iv) [reserved];

(v) Indebtedness of a Restricted Subsidiary of the Lead Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness), provided that
(x) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) in no event shall the
aggregate principal amount of Indebtedness incurred or assumed in each case
after the Closing Date permitted by this clause (v) exceed the greater of
$25,000,000 and 3.00% of Consolidated Total Assets;

(vi) intercompany Indebtedness among the Lead Borrower and its Restricted
Subsidiaries to the extent permitted by Section 10.05(vi);

(vii) Indebtedness outstanding on the Closing Date (including the Existing OpCo
Notes) and listed on Schedule 10.04(vii) (“Existing Indebtedness”) and any
subsequent extension, renewal or refinancing thereof; provided that the
aggregate principal amount of the Indebtedness to be extended, renewed or
refinanced does not increase from that amount outstanding at the time of any
such extension, renewal or refinancing, plus accrued and unpaid interest and
cash fees and expenses (including premium) incurred in connection with such
renewal, replacement or extension; provided, however, that such refinancing
Indebtedness: (x) has a Weighted Average Life to Maturity at the time such
refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness being extended, renewed or
refinanced; (y) to the extent such refinancing Indebtedness extends, renews or
refinances Indebtedness subordinated or pari passu to the Loans, such
refinancing Indebtedness is subordinated or pari passu to the Loans at least to
the same extent as the Indebtedness being extended, renewed or refinanced; and
(z) shall not include Indebtedness of a Subsidiary of the Lead Borrower that is
not a Subsidiary Guarantor that refunds, refinances, replaces, renews, extends
or defeases Indebtedness of the Lead Borrower or a Subsidiary Guarantor;

(viii) Indebtedness of Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding pursuant to this clause
(viii) shall not at any time exceed the greater of $50,000,000 and 7.50% of
Consolidated Total Assets (with, for purposes of this clause (viii),
Consolidated Total Assets being calculated excluding all assets other than those
owned by Foreign Subsidiaries);

(ix) [reserved];

 

-98-



--------------------------------------------------------------------------------

(x) Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;

(xi) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including, in each case, Bank Product Debt;

(xii) [reserved];

(xiii) [reserved];

(xiv) refinancings, renewals or extensions of any Indebtedness incurred pursuant
to clause (v) above, provided that the aggregate principal amount of the
Indebtedness to be refinanced, renewed or extended does not increase from that
amount outstanding at the time of any such refinancing, renewal or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and is on
terms not less favorable in any material respect to the Lenders;

(xv) unsecured Indebtedness of the Lead Borrower and its Restricted
Subsidiaries;

(xvi) Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

(xvii) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries permitted to be outstanding under this Section 10.04; provided that
such guarantees are permitted by Section 10.05;

(xix) guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;

(xx) guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with Section 10.04, or any refinancing thereof pursuant to Section 10.04;
provided that such guarantees may only be made by Restricted Subsidiaries who
were guarantors of the Indebtedness originally acquired or assumed pursuant to
Section 10.04 at the time of the consummation of the Permitted Acquisition to
which such Indebtedness relates;

(xxi) customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(xxii) guarantees of Indebtedness of directors, officers and employees of the
Lead Borrower or any of its Restricted Subsidiaries in respect of expenses of
such Persons in connection with relocations and other ordinary course of
business purposes;

(xxiii) guarantees of Indebtedness of a Person in connection with a Joint
Venture, provided that the aggregate principal amount of any Indebtedness so
guaranteed shall not exceed the greater of $40,000,000 and 3.00% of Consolidated
Total Assets, less any amounts used under Section 10.05(xix);

 

-99-



--------------------------------------------------------------------------------

(xxiv) [reserved];

(xxv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xxvi) (x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of the Lead Borrower or its
Restricted Subsidiaries incurred in the ordinary course of business,
(y)Indebtedness representing deferred compensation or stock-based compensation
to employees of the Lead Borrower and the Restricted Subsidiaries and
(z) Indebtedness consisting of promissory notes issued by any Credit Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of any Parent Company permitted by Section 10.03;

(xxvii) [reserved];

(xxviii) (x) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of the
Lead Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers
and other third parties incurred in the ordinary course of business and
(y) Indebtedness of any Credit Party (other than Holdings) as an account party
in respect of trade letters of credit issued in the ordinary course of business;

(xxix) Permitted Junior Debt of the Lead Borrower and its Restricted
Subsidiaries incurred under Permitted Junior Debt Documents so long as (i) all
such Indebtedness is incurred in accordance with the requirements of the
definition of Permitted Junior Notes or Permitted Junior Loans, as the case may
be, (ii) no Default or Event of Default then exists or would result therefrom,
(iii) 100% of the net proceeds therefrom shall be used for working capital or
other general corporate purchases (including without limitation, to finance one
or more Permitted Acquisitions and to pay fees in connection therewith, (iv) the
aggregate principal amount of secured Permitted Junior Debt issued or incurred
after the Closing Date shall not cause the Consolidated Senior Secured Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered (or, if no Test Period has passed, as of the last four
quarters of Holdings then ended), to exceed 3.75 to 1.00, (v) the aggregate
principal amount of unsecured Permitted Junior Debt issued or incurred after the
Closing Date shall not cause the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which Section 9.01 Financials were required to have been
delivered (or, if no Test Period has passed, as of the last four quarters of
Holdings then ended), to exceed 4.25 to 1.00 and (vi) the Lead Borrower shall
have furnished to the Administrative Agent a certificate from a responsible
Officer certifying as to compliance with the requirements of preceding clauses
(i), (ii), (iii), (iv) and (v) and containing the calculations required by
preceding clauses (iv) and (v); provided that the amount of Permitted Junior
Debt which may be incurred pursuant to this clause (xxix) by non-Credit Parties
shall not exceed the greater of $50,000,000 and 3.00% of Consolidated Total
Assets;

(xxx) Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);

(xxxi) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxx) above.

10.05 Advances, Investments and Loans. The Lead Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents or designate a Subsidiary as an Unrestricted Subsidiary
(each of the foregoing, an “Investment” and, collectively, “Investments” and
with the value of each Investment being measured at the time made and without
giving effect to subsequent changes in value or any write-ups, write-downs or
write-offs thereof but giving effect to any cash return or cash distributions
received by the Lead Borrower and its Restricted Subsidiaries with respect
thereto), except that the following shall be permitted:

 

-100-



--------------------------------------------------------------------------------

(i) the Lead Borrower and its Restricted Subsidiaries may acquire and hold
accounts receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Lead Borrower or such Restricted Subsidiary;

(ii) the Lead Borrower and its Restricted Subsidiaries may acquire and hold cash
and Cash Equivalents;

(iii) the Lead Borrower and its Restricted Subsidiaries may hold the Investments
held by them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

(iv) the Lead Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(v) the Lead Borrower and its Restricted Subsidiaries may enter into Swap
Contracts to the extent permitted by Section 10.04(ii);

(vi)(a) the Lead Borrower and any Restricted Subsidiary may make intercompany
loans to and other investments in Credit Parties (other than Holdings, unless
otherwise permitted by Section 10.03)), (b) any Foreign Subsidiary may make
intercompany loans to and other investments in any the Lead Borrower or any of
its Restricted Subsidiaries so long as in the case of such intercompany loans to
Credit Parties (other than Holdings), all payment obligations of the respective
Credit Parties are subordinated to their obligations under the Credit Documents
on terms reasonably satisfactory to the Administrative Agent, (c) the Credit
Parties may make intercompany loans to, guarantees on behalf of, and other
investments in, Subsidiaries that are not Credit Parties so long as the
aggregate amount of outstanding loans, guarantees and other Indebtedness made
pursuant to this subclause (c) does not exceed the greater of $75,000,000 and
5.00% of Consolidated Total Assets, (d) any Restricted Subsidiary that is not a
Credit Party may make intercompany loans to, and other investments in, any other
Restricted Subsidiary that is also not a Credit Party and (e) Credit Parties may
make intercompany loans and other investments in any Restricted Subsidiary that
is not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that results in the proceeds of the initial Investment being
invested in one or more Credit Parties (other than Holdings, unless otherwise
permitted by Section 10.03);

(vii) Permitted Acquisitions shall be permitted in accordance with Section 9.14;

(viii) loans and advances by the Lead Borrower and its Restricted Subsidiaries
to officers, directors and employees of the Lead Borrower and its Restricted
Subsidiaries in connection with (i) relocations and other ordinary course of
business purposes (including travel and entertainment expenses) shall be
permitted and (ii) any such Person’s purchase of Equity Interests of Holdings or
any Parent Company; provided that no cash is actually advanced pursuant to this
clause (ii) unless immediately repaid;

(ix) advances of payroll payments to employees of the Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(x) non-cash consideration may be received in connection with any sale of assets
permitted pursuant to Section 10.02(iii) or (xi);

 

-101-



--------------------------------------------------------------------------------

(xi) additional Restricted Subsidiaries of the Lead Borrower may be established
or created if the Lead Borrower and such Subsidiary comply with the requirements
of Section 9.12, if applicable; provided that to the extent any such new
Subsidiary is created solely for the purpose of consummating a transaction
pursuant to an acquisition permitted by this Section 10.05, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
transaction, such new Subsidiary shall not be required to take the actions set
forth in Section 9.12, as applicable, until the respective acquisition is
consummated (at which time the surviving or transferee entity of the respective
transaction and its Subsidiaries shall be required to so comply in accordance
with the provisions thereof);

(xii) extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(xiii) earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv) Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(xv) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit;

(xvii) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Dividends pursuant to
Section 10.03(xiv), shall not exceed $10,000,000;

(xviii) Investments (other than Permitted Acquisitions) so long as the Payment
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
such Investments;

(xix) in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxvii) of this Section 10.05, the Lead Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a Joint Venture), in an aggregate amount for all loans,
advances and other Investments made pursuant to this clause (xix), not to exceed
the greater of $40,000,000 and 5.00% of Consolidated Total Assets, less any
amounts used under Section10.04(xxiii);

(xx) the licensing, sublicensing or contribution of intellectual property rights
pursuant to arrangements with Persons other than the Lead Borrower and the
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by the Lead Borrower or such Restricted Subsidiary, as the
case may be, in good faith;

(xxi) loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Dividend thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount);

 

-102-



--------------------------------------------------------------------------------

(xxii) Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests constituting common stock or
Qualified Preferred Stock of Holdings (or any Equity Interests of any other
Parent Company) to the seller of such Investments;

(xxiii) Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxiv) Investments in a Restricted Subsidiary that is not a Credit Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;

(xxv) Investments made on or prior to the Closing Date to consummate the
Transaction; and

(xxvi) to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of intellectual property, in each case, in
the ordinary course of business.

10.06 Transactions with Affiliates. The Lead Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of the Lead Borrower or any of
its Subsidiaries, other than on terms and conditions not less favorable to the
Lead Borrower or such Restricted Subsidiary as would reasonably be obtained by
the Lead Borrower or such Restricted Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except:

(i) Dividends may be paid to the extent provided in Section 10.03;

(ii) loans and other transactions among Holdings, the Lead Borrower and its
Restricted Subsidiaries (and any Parent Company) may be made to the extent
otherwise expressly permitted under Section 10;

(iii) customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, the Lead Borrower
and its Restricted Subsidiaries (and, to the extent directly attributable to the
operations of the Lead Borrower and the other Restricted Subsidiaries, to any
other Parent Company);

(iv) the Lead Borrower and its Restricted Subsidiaries may enter into, and may
make payments under, employment agreements, employee benefits plans, stock
option plans, indemnification provisions, stay bonuses, severance and other
similar compensatory arrangements with officers, employees and directors of
Holdings, the Lead Borrower and its Restricted Subsidiaries in the ordinary
course of business;

(v) so long as no Event of Default shall exist (both before and immediately
after giving effect thereto) under Sections 11.01 or 11.05, Holdings and/or the
Lead Borrower may pay fees to the Sponsor or the Sponsor Affiliates (or dividend
such funds to any Parent Company to be paid to the Sponsor or the Sponsor
Affiliates) in an amount not to exceed $5,000,000 in any fiscal year and perform
its other obligations pursuant to the terms of the Sponsor Agreement as in
effect on the Closing Date;

(vi) the Transaction (including Transaction Costs) shall be permitted;

(vii) to the extent not otherwise prohibited by this Agreement, transactions
between or among the Lead Borrower and any of its Restricted Subsidiaries shall
be permitted (including equity issuances);

 

-103-



--------------------------------------------------------------------------------

(viii) the Lead Borrower may make payments (or make dividends to a Parent
Company to make payments) to reimburse the Sponsor or the Sponsor Affiliates for
its reasonable out-of-pocket expenses, and to indemnify it, pursuant to the
terms of the Sponsor Agreement and the registration rights agreement and
subscription agreement entered into in connection with the Transaction, in each
case as in effect on the Closing Date, subject to amendments not adverse to the
Lenders in any material respect;

(ix) transactions described on Schedule 10.06(x) or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect;

(x) Investments in the Lead Borrower’s Subsidiaries and Joint Ventures (to the
extent any such Subsidiary that is not a Restricted Subsidiary or any such Joint
Venture is only an Affiliate as a result of Investments by Holdings and the
Restricted Subsidiaries in such Subsidiary or Joint Venture) to the extent
otherwise permitted under Section 10.05;

(xi) any payments required to be made pursuant to the Merger Agreement;

(xii) transactions between the Lead Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of the
Lead Borrower or any Parent Company; provided, however, that such director
abstains from voting as a director of the Lead Borrower or such Parent Company,
as the case may be, on any matter involving such other Person; and

(xiii) the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock to the Sponsor or any Parent Company, or to any director,
officer, employee or consultant thereof.

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the Lead Borrower or any of its Restricted Subsidiaries pay
any management, consulting or similar fee to the Sponsor or any Affiliate of the
Sponsor except as specifically provided in clauses (v) and (viii) of this
Section 10.06.

10.07 Limitations on Payments of Existing OpCo Notes; Modifications of Existing
OpCo Note Documents, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to:

(a) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Existing OpCo Notes or Refinancing Notes (other than Refinancing
Notes secured by Liens ranking pari passu with the Liens securing the
Indebtedness under the Term Loan Credit Agreement), except that (A) the Lead
Borrower may consummate the Transaction and (B) so long as no Default under
Section 11.01 or 11.05 and no Event of Default then exists or would exist
immediately after giving effect to the respective repayment, redemption or
repurchase, Existing OpCo Notes and Refinancing Notes may be repaid, redeemed,
repurchased or defeased (so long as then retired or the required deposit under
the applicable indenture is then made) or the applicable indenture is discharged
(so long as the Existing OpCo Notes or any such Refinancing Notes will be paid
in full within the time period set forth in the applicable indenture), (i) so
long as the Payment Conditions are satisfied on a Pro Forma Basis immediately
after giving effect to the consummation of the proposed repayment or prepayment
and (ii) with amounts not otherwise used under Sections 10.03(xv) or
10.07(b)(ii); provided that nothing herein shall otherwise prevent the Lead
Borrower and its Subsidiaries from refinancing the Existing OpCo Notes;

(b) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change

 

-104-



--------------------------------------------------------------------------------

of Control or similar event of (including, in each case without limitation, by
way of depositing with the trustee with respect thereto or any other Person
money or securities before due for the purpose of paying when due), any
Permitted Junior Debt, except that so long as no Default under Section 11.01 or
11.05 and no Event of Default then exists or would exist immediately after
giving effect to the respective repayment, redemption or repurchase, Permitted
Junior Debt may be repaid, redeemed, repurchased or defeased (so long as then
retired or the required deposit under the applicable indenture is then made) or
the applicable indenture is discharged (so long as the Permitted Junior Debt
will be paid in full within the time period set forth in the applicable
indenture), (i) so long as the Payment Conditions are satisfied on a Pro Forma
Basis immediately after giving effect to the consummation of the proposed
repayment or prepayment, (ii) with amounts not otherwise used Sections 10.03(xv)
or 10.07(a)(B)(ii) and (iii) an aggregate amount since the Closing Date not to
exceed $25,000,000;

(c) amend or modify, or permit the amendment or modification of any provision
of, any Existing OpCo Notes Indenture or Refinancing Note Document (after the
entering into thereof) other than any amendment or modification that is not
adverse to the interests of the Lenders in any material respect;

(d) amend or modify, or permit the amendment or modification of any provision
of, any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount other than any amendment or
modification that is not adverse to the interests of the Lenders in any material
respect; or

(e) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Equity
Interests, or enter into any new agreement with respect to its Equity Interests,
unless such amendment, modification, change or other action contemplated by this
clause (e) could not reasonably be expected to be adverse in any material
respect to the interests of the Lenders.

10.08 Limitation on Certain Restrictions on Subsidiaries. The Lead Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by the Lead
Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed to
the Lead Borrower or any of its Restricted Subsidiaries, (b) make loans or
advances to the Lead Borrower or any of its Restricted Subsidiaries or
(c) transfer any of its properties or assets to the Lead Borrower or any of its
Restricted Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of:

(i) applicable law;

(ii) this Agreement and the other Credit Documents and the Term Loan Credit
Agreement;

(iii) the Existing OpCo Note Documents and any Refinancing Term Loans and
Refinancing Note Documents;

(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Lead Borrower or any of its Restricted
Subsidiaries;

(v) customary provisions restricting assignment of any licensing agreement (in
which the Lead Borrower or any of its Restricted Subsidiaries is the licensee)
or other contract entered into by the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset;

 

-105-



--------------------------------------------------------------------------------

(vii) any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to the Lead Borrower
or any Restricted Subsidiary of the Lead Borrower, or the properties of any such
Person, other than the Persons or the properties acquired in such Permitted
Acquisition;

(viii) encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix) any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;

(x) an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the Lead Borrower or the Lenders
in any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);

(xi) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Lead Borrower that
is not a Credit Party, which Indebtedness is permitted by Section 10.04;

(xiii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

(xiv) on or after the execution and delivery thereof, the Permitted Junior Debt
Documents; and

(xv) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Parties with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.

10.09 Business.

(a) The Lead Borrower will not permit at any time the business activities taken
as a whole conducted by the Lead Borrower and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
the Lead Borrower and its Restricted Subsidiaries on the Closing Date (after
giving effect to the Transaction) and Similar Business.

(b) Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Lead Borrower and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
corporate existence in compliance with applicable law, (ii) legal, tax and
accounting matters in connection with any of the foregoing or following
activities, (iii) the entering into, and performing its obligations under, this
Agreement and the Sponsor Agreement, (iv) the issuance, sale or repurchase of
its Equity Interests and the receipt of capital contributions, (v) the making of
dividends or distributions on its Equity Interests, (vi) the filing of
registration statements, and compliance with applicable reporting and other
obligations, under federal, state or other securities laws, (vii) the listing of
its equity securities and compliance with applicable reporting and other
obligations in connection therewith, (viii) the retention of (and the entry
into, and exercise of rights and performance of obligations in respect of,
contracts and

 

-106-



--------------------------------------------------------------------------------

agreements with) transfer agents, private placement agents, underwriters,
counsel, accountants and other advisors and consultants, (ix) the performance of
obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including, without limitation, as a result of or in connection
with the activities of its Subsidiaries, (x) the incurrence and payment of its
operating and business expenses and any taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(xi) the consummation of the Transaction, and (xii) the making of loans to or
other Investments in, or incurrence of Indebtedness from, the Lead Borrower (or
in the case of incurrence of Indebtedness, from any Wholly-Owned Domestic
Subsidiary which is a Subsidiary Guarantor) as and to the extent not prohibited
by this Agreement.

10.10 Negative Pledges. The Lead Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, agree or covenant with any Person to restrict in
any way its ability to grant any Lien on its assets in favor of the Lenders,
other than pursuant to the Intercreditor Agreement or any other intercreditor
agreement contemplated by this agreement, and except that this Section 10.10
shall not apply to

(i) any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii) covenants existing under the Term Loan Credit Agreement as in effect on the
Closing Date and the other credit documents pursuant thereto;

(iii) the covenants contained in the Existing OpCo Note Documents, any
Refinancing Term Loans, any Refinancing Note Documents or any Permitted Junior
Debt (in each case so long as same do not restrict the granting of Liens to
secure Indebtedness pursuant to this Agreement);

(iv) covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v) customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii) restrictions imposed by law;

(viii) customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale, provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Parties with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi) restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

 

-107-



--------------------------------------------------------------------------------

(xii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(xiii) any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii) (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Lead
Borrower, no more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

10.11 Financial Covenant.

(a) The Lead Borrower and its Restricted Subsidiaries shall, on any date when
the sum of Availability is less than the greater of (a) 10% of the Aggregate
Commitments, and (b) $14,000,000 (the “FCCR Test Amount”), have a Consolidated
Fixed Charge Coverage Ratio of at least 1.0 to 1.0, tested for the four fiscal
quarter period ending on the last day of the most recently ended fiscal quarter
for which the Lead Borrowers were required to deliver Section 9.01 Financials,
and at the end of each succeeding fiscal quarter thereafter until the date on
which Availability has exceeded the FCCR Test Amount for 30 consecutive days.

(b) For purposes of determining compliance with the financial covenant set forth
in Section 10.11(a) above, cash equity contributions (which equity shall be
common equity or Qualified Preferred Stock) made to the Lead Borrower after the
beginning of the relevant fiscal quarter and on or prior to the day that is 10
Business Days after the Lead Borrower and its Restricted Subsidiaries become
subject to testing the financial covenant under clause (a) of this Section 10.11
for such fiscal quarter and subsequently on or prior to the day that is 10
Business Days after the end of the subsequent financial quarter (such
10-Business Day periods being referred to herein as the “Interim Period”) will,
at the request of the Lead Borrower, be included in the calculation of
Consolidated EBITDA solely for the purposes of determining compliance with such
financial covenant at the end of such fiscal quarter and applicable subsequent
periods which include such fiscal quarter (any such equity contribution so
included in the calculation of Consolidated EBITDA, a “Specified Equity
Contribution”); provided that (a) Specified Equity Contributions may be made no
more than two times in any twelve fiscal month period and no more than five
times during the term of this Agreement, (b) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrowers
to be in pro forma compliance with such financial covenant, (c) the Borrowers
shall not be permitted to borrow hereunder during the Interim Period until the
relevant Specified Equity Contribution has been made, (d) all Specified Equity
Contributions shall be disregarded for purposes of determining any baskets
calculated on the basis of Consolidated EBITDA contained herein and in the other
Credit Documents and (e) there shall be no pro forma or other reduction in
Indebtedness with the proceeds of any Specified Equity Contribution for
determining compliance with the financial covenant for the fiscal quarter in
which such Specified Equity Contribution is made or any applicable subsequent
periods which include such fiscal quarter.

Section 11. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01 Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

 

-108-



--------------------------------------------------------------------------------

11.03 Covenants. Holdings, the Lead Borrower or any of its Restricted
Subsidiaries shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 9.01(f)(i), 9.02(b), 9.04 (as
to the Lead Borrower), 9.08, 9.11, 9.14(a), 9.17(c) (other than any such default
which is not directly caused by the action or inaction of Holdings, the Lead
Borrower or any of its Restricted Subsidiaries, which such default shall be
subject to clause (iii) below), or Section 10, (ii) fail to deliver a Borrowing
Base Certificate required to be delivered pursuant to Section 9.17(a) within
five (5) Business Days of the date such Borrowing Base Certificate is required
to be delivered (other than during the occurrence of a Liquidity Event, in which
case such period shall be three (3) Business Days), (iii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 11.01 and 11.02), and such default shall continue
unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or

11.04 Default Under Other Agreements. (i) Holdings, the Lead Borrower or any of
its Restricted Subsidiaries shall (x) default in any payment of any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in an
instrument or agreement under which such Indebtedness was created or (y) default
in the observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of Holdings, the Lead Borrower or any of its Restricted
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof, provided that (A) it shall not be a
Default or an Event of Default under this Section 11.04 unless the aggregate
principal amount of all Indebtedness as described in preceding clauses (i) and
(ii) is at least equal to the Threshold Amount and (B) the preceding clause
(ii) shall not apply to Indebtedness that becomes due as a result of a voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is otherwise permitted hereunder; or

11.05 Bankruptcy, etc. Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall commence a voluntary
case concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against Holdings, the
Lead Borrower or any of its Restricted Subsidiaries, and the petition is not
controverted within 21 days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver-manager, trustee, monitor is appointed for, or takes charge
of, all or substantially all of the property of Holdings, the Lead Borrower or
any of its Restricted Subsidiaries, or Holdings, the Lead Borrower or any of its
Restricted Subsidiaries commences any other proceeding under any reorganization,
bankruptcy, insolvency, arrangement, winding-up, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Holdings, the Lead
Borrower or any of its Restricted Subsidiaries, or there is commenced against
Holdings, the Lead Borrower or any of its Restricted Subsidiaries any such
proceeding which remains undismissed for a period of 60 days, or Holdings, the
Lead Borrower or any of its Restricted Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings or any of its Restricted Subsidiaries suffers
any appointment of any custodian, receiver, receiver-manager, trustee, monitor
or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or Holdings, the Lead Borrower
or any of its Restricted Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate, limited liability company or similar action is
taken by the Lead Borrower or any of its Restricted Subsidiaries for the purpose
of effecting any of the foregoing; or

11.06 ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect; (b) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (c) there is or arises any potential withdrawal liability under
Section 4201 of ERISA, if the Lead Borrower, any Restricted Subsidiary of the
Lead Borrower or the ERISA Affiliates were to withdraw completely from any and
all Multiemployer Plans which has resulted or would reasonably be expected to
result in a Material Adverse Effect, (d) a Foreign Pension Plan has failed to
comply with, or be funded in accordance with, applicable law which has resulted
or would reasonably be expected to result in a Material Adverse Effect, or
(e) the Lead Borrower or any of its Restricted Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan that, in each case, has resulted or would reasonably be
expected to result in a Material Adverse Effect; or

 

-109-



--------------------------------------------------------------------------------

11.07 Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation (to the extent
provided therein), a perfected security interest in, and Lien on, all of the
Collateral (other than Collateral with an aggregate fair market value not in
excess of $20,000,000), in favor of the Collateral Agent, superior to and prior
to the rights of all third Persons (except as permitted by Section 10.01), and
subject to no other Liens (except as permitted by Section 10.01)); or

11.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor, or any Guarantor or any Person acting
for or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under the Guaranty to which it is a party or any Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Guaranty to which it is
a party; or

11.09 Judgments. One or more judgments or decrees shall be entered against
Holdings, the Lead Borrower or any Restricted Subsidiary of the Lead Borrower
involving in the aggregate for Holdings, the Lead Borrower and its Restricted
Subsidiaries a liability or liabilities (not paid or fully covered by a
reputable and solvent insurance company with respect to judgments for the
payment of money) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 60 consecutive days, and (i) the aggregate amount of
all such judgments and decrees (to the extent not paid or fully covered by such
insurance company) equals or exceeds the Threshold Amount or (ii) such
judgments, individually and in the aggregate, have had, or would reasonably be
expected to have, a Material Adverse Effect; or

11.10 Change of Control. A Change of Control shall occur;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Lead Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 11.05 shall occur with respect to any Credit Party, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Aggregate Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents; (iv) enforce each
Guaranty, (v) terminate, reduce or condition any Revolving Commitment, or make
any adjustment to the Borrowing Base and (vi) require the Credit Parties to Cash
Collateralize LC Obligations, and, if the Credit Parties fail promptly to
deposit such Cash Collateral, the Administrative Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Revolving
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 7.01 are satisfied)

11.11 Application of Funds. After the exercise of remedies provided for above
(or after the Loans have automatically become immediately due and payable and
the LC Exposure has automatically been required to be Cash Collateralized as set
forth above), any amounts received on account of the Obligations (including
without limitation, proceeds received by the Administrative Agent in respect of
any sale of, collection from, or other realization upon, all or any part of the
Collateral (including, without limitation, pursuant to the exercise by the
Administrative Agent of its remedies during the continuance of an Event of
Default) or otherwise received on account of the Obligations) shall, subject to
the provisions of Sections 2.11 and 2.13(j), be applied in the following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations);

 

-110-



--------------------------------------------------------------------------------

Third, to interest then due and payable on the Lead Borrower’s Swingline Loan;

Fourth, to the principal balance of the Swingline Loan outstanding until the
same has been prepaid in full;

Fifth, to interest then due and payable on Revolving Loans and other amounts due
pursuant to Sections 3.01, 3.02 and 5.01;

Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Noticed Hedges with Secured Creditors, pro rata;

Eighth, to all other Obligations pro rata; and

Ninth, the balance, if any, as required by the Intercreditor Agreement or any
Additional Intercreditor Agreement or, in the absence of any such requirement,
to the Person lawfully entitled thereto (including the applicable Credit Party
or its successors or assigns).

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Creditor. If a Secured
Creditor fails to deliver such calculation within five days following request by
the Administrative Agent, the Administrative Agent may assume the amount to be
distributed is zero.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Eighth of this Section 11.11, the Credit
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.11 is subject to the provisions of the Intercreditor
Agreement and any Additional Intercreditor Agreement.

Section 12. The Administrative Agent.

12.01 Appointment and Authorization.

(a) Each Lender hereby irrevocably designates and appoints (i) Bank of America,
N.A. as Administrative Agent and Collateral Agent for such Lender, (ii) Deutsche
Bank Trust Companies America as Co-Collateral Agent for such Lender,
(iii) Merrill Lynch, Pierce, Fenner & Smith Incorporated, Deutsche Bank
Securities Inc. and Goldman Sachs Bank USA, as Joint Lead Arrangers for such
Lender and (iv) Deutsche Bank Securities Inc. as Syndication Agent for such
Lender, each to act as specified herein and in the other Credit Documents. Each
Lender hereby irrevocably authorizes the Administrative Agent, the Collateral
Agent and the Co-Collateral Agent to take such action on its behalf under the
provisions of this Agreement and each other Credit Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent, the Collateral Agent, and the Co-Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth

 

-111-



--------------------------------------------------------------------------------

herein. None of the Agents (other than the Administrative Agent, the Collateral
Agent and the Co-Collateral Agent) shall have any rights, powers, obligations,
liabilities, responsibilities or duties under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as a Lender, a
Swingline Lender or an Issuing Bank hereunder. The Agents shall not have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Agents. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Agents is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each of the Lenders (including in its capacity as a Secured Bank Product
Provider) hereby further authorizes the Administrative Agent to enter into the
Intercreditor Agreement, any Additional Intercreditor Agreement and any
respective amendments thereto on behalf of such Lender. Without limiting the
generality of the foregoing, each of the Lenders hereby authorizes and directs
the Administrative Agent to bind each Lender to the actions required by such
Lender under the terms of the Intercreditor Agreement and any Additional
Intercreditor Agreement.

(c) The provisions of this Article (other than Sections 12.09 and 12.11) are
solely for the benefit of the Agents, the Lenders and the Issuing Bank, and the
Borrowers shall not have rights as a third party beneficiary of any of such
provisions.

12.02 Delegation of Duties. The Administrative Agent, the Collateral Agent and
the Co-Collateral Agent may execute any of their duties under this Agreement or
any other Credit Document by or through agents, employees or attorneys-in-fact
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent, the
Collateral Agent and the Co-Collateral Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of such Administrative Agent’s, the Collateral Agent’s or Co-Collateral
Agent’s gross negligence or willful misconduct as determined in a final
nonappealable judgment by a court of competent jurisdiction.

12.03 Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by it under or in connection with this
Agreement or any other Credit Document or the transactions contemplated hereby
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such
Agent-Related Person shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11) or (ii) in the absence of its own gross
negligence or willful misconduct as determined in a final nonappealable judgment
by a court of competent jurisdiction in connection with its duties expressly set
forth herein, (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Credit Party or
any officer thereof, contained herein or in any other Credit Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or for any failure of any Credit Party or any other party to any
Credit Document to perform its obligations hereunder or thereunder, or (c) have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Credit Documents that such Agent-Related Person is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Credit
Documents), provided that each of the Administrative Agent, the Collateral Agent
and the Co-Collateral Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose such Administrative Agent,
Collateral Agent or Co-Collateral Agent to liability or that is contrary to any
Credit Document or applicable law. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party or any Affiliate thereof.

 

-112-



--------------------------------------------------------------------------------

12.04 Reliance by the Agents.

(a) Each of the Administrative Agent, the Collateral Agent and the Co-Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Credit Party), independent accountants and other
experts selected by such Administrative Agent, Collateral Agent or Co-Collateral
Agent. Each of the Administrative Agent, the Collateral Agent and the
Co-Collateral Agent shall be fully justified in failing or refusing to take any
action under any Credit Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Administrative
Agent, the Collateral Agent and the Co-Collateral Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Credit Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 6, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

12.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Lead Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” The Administrative Agent will notify
the Lenders of its receipt of any such notice. The Administrative Agent shall
take such action with respect to such Default as may be directed by the Required
Lenders in accordance with Section 11; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Lenders.

12.06 Credit Decision; Disclosure of Information by the Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Agents that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrowers
and the other Credit Parties hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

-113-



--------------------------------------------------------------------------------

12.07 Indemnification of the Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
each Agent (and its officers, directors, employees, agents and attorneys in fact
which are acting on behalf of the such Agent) (to the extent not reimbursed by
or on behalf of any Credit Party and without limiting the obligation of any
Credit Party to do so), pro rata, and hold harmless each Agent (and its
officers, directors, employees, agents and attorneys in fact which are acting on
behalf of such Agent) from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent (and its officers, directors, employees, agents and
attorneys in fact which are acting on behalf of such Agent) of any portion of
such Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such Agent’s
(and its officers, directors, employees, agents and attorneys in fact which are
acting on behalf such Agent) own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the each Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including, without limitation, the
reasonable fees and disbursements of counsel) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the such
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Agents.

12.08 Administrative Agent in Its Individual Capacity. Bank of America, N.A. and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Credit Parties and their respective Affiliates as though Bank of
America, N.A. was not the Administrative Agent hereunder and without notice to
or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America, N.A. or its Affiliates may receive information
regarding any Credit Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Credit Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of America, N.A. shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
an Administrative Agent, and the terms “Lender” and “Lenders” include Bank of
America, N.A.in its individual capacity.

12.09 Successor Administrative Agent.

(a) The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders. If the Administrative Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, which successor administrative agent shall
be consented to by the Lead Borrower at all times other than during the
existence of an Event of Default under Sections 11.01 or 11.05 (which consent of
the Lead Borrower shall not be unreasonably withheld or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and with the consent of the Lead Borrower at
all times other than during the existence of an Event of Default under Sections
11.01 or 11.05, a successor administrative agent from among the Lenders;
provided that any such successor administrative agent shall be either a domestic
office of a commercial bank organized under the laws of the United States or any
State thereof, or a United States branch of a bank that is organized under the
laws of another jurisdiction, in either case which has a combined capital and
surplus of at least $500,000,000. Upon the acceptance of its appointment as
successor administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 12 and Section 13.01 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

 

-114-



--------------------------------------------------------------------------------

(b) Any resignation by Bank of America, N.A. as administrative agent pursuant to
this Section 12.09 shall also constitute its resignation as lender of the
Swingline Loans to the extent that Bank of America, N.A. is acting in such
capacity at such time. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
lender of the Swingline Loans and (ii) the retiring lender of the Swingline
Loans shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents.

12.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 2.05 and 13.01) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the Issuing
Bank to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Bank, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.05 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

12.11 Collateral and Guaranty Matters. (a) The Lenders and the Issuing Bank
irrevocably authorize the Administrative Agent, the Collateral Agent and the
Co-Collateral Agent, as applicable (and subject to the provisions of the
Intercreditor Agreement and any Additional Intercreditor Agreement),

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (A) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (i) contingent
indemnification obligations and expense reimbursement obligations not yet due
and payable and (ii) Secured Bank Product Obligations) and the expiration or
termination of all Letters of Credit (unless Cash Collateralized or backstopped
on terms reasonably satisfactory to the Administrative Agent), (B) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Credit Document, or (C) subject to Section 13.12, if approved,
authorized or ratified in writing by the Required Lenders;

(ii) at the request of the Lead Borrower, to subordinate any Lien on any
property granted to or held by the Collateral Agent or Administrative Agent
under any Credit Document to the holder of any Lien on such property that is
permitted by Section 10.01(iv)(y), (iv)(z), (vi), (vii), (xiv) and (xxxix). but
only to the extent such sections permit such Lien to be prior to the Liens held
by the Collateral Agent and the Administrative Agent under the Credit Documents;
and

(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

-115-



--------------------------------------------------------------------------------

Upon request by the Administrative Agent, the Collateral Agent or the
Co-Collateral Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s, the Collateral Agent’s or the Co-Collateral Agent’s,
as applicable, authority to release or subordinate its interest in particular
types or items of property, or to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 12.11.

12.12 Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to the Administrative Agent of such agreement, agrees to be bound by
this Section 12. Each such Secured Bank Product Provider shall indemnify and
hold harmless Agent-Related Persons, to the extent not reimbursed by the Credit
Parties, against all claims that may be incurred by or asserted against any
Agent-Related Person in connection with such provider’s Secured Bank Product
Obligations.

12.13 Administrative Agent and the Collateral Agent. The Administrative Agent
shall also act as the “collateral agent” under the Credit Documents, and each of
the Lenders (in its capacities as a Lender) and the Co-Collateral Agent hereby
irrevocably appoint and authorize the Administrative Agent to act as the agent
of such Lender and the Co-Collateral Agent for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Credit
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this capacity, the
Administrative Agent, as “collateral agent” and any agent, employee or
attorney-in-fact appointed by the “collateral agent” pursuant to Section 12.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the “collateral agent”), shall be
entitled to the benefits of all provisions of this Section 12 and Section 13 as
though such agent, employee or attorney-in-fact were the “collateral agent”
under the Credit Documents, as if set forth in full herein with respect thereto.

Section 13. Miscellaneous

13.01 Payment of Expenses, etc.

(a) The Credit Parties hereby jointly and severally agree to: (i) if the Closing
Date occurs, pay all reasonable invoiced out-of-pocket costs and expenses of the
Agents and Issuing Banks (including, without limitation, the reasonable fees and
disbursements of Cahill Gordon & Reindel LLP and, if reasonably necessary, one
local counsel in any relevant jurisdiction and an additional counsel in the case
of conflicts) in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein, the administration hereof and thereof and any
amendment, waiver or consent relating hereto or thereto (whether or not
effective), of the Agents in connection with their syndication efforts with
respect to this Agreement and of the Agents and each Lender in connection with
the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings; (ii) pay and hold each Agent, each Lender and each
Issuing Bank harmless from and against any and all Other Taxes with respect to
the foregoing matters and save each Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to such Agent, such Lender or
Joint Lead Arranger) to pay such Other Taxes; and (iii) indemnify each Agent,
each Lender, each Issuing Bank and their respective Affiliates, and the
officers, directors, employees, agents, and investment advisors of each of the
foregoing (each, an “Indemnified Person”) from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) (but excluding Taxes other than Taxes that represent
liabilities, obligations, losses, damages, penalties, actions, costs, expenses
and disbursements arising from a non-Tax claim) incurred by, imposed on or
assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not any Agent or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the proceeds of
any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (b) the actual or alleged presence of Hazardous Materials in the
Environment relating in any way to any Real Property owned, leased or operated,
at any time, by the Lead Borrower or any of its Subsidiaries;

 

-116-



--------------------------------------------------------------------------------

the generation, storage, transportation, handling, Release or threat of Release
of Hazardous Materials by the Lead Borrower or any of its Subsidiaries at any
location, whether or not owned, leased or operated by the Lead Borrower or any
of its Subsidiaries; the non-compliance by the Lead Borrower or any of its
Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property; or any Environmental Claim asserted
against the Lead Borrower, any of its Subsidiaries or relating in any way to any
Real Property at any time owned, leased or operated by the Lead Borrower or any
of its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding in
each case any losses, liabilities, claims, damages or expenses (i) to the extent
incurred by reason of the gross negligence, bad faith or willful misconduct of
the applicable Indemnified Person, any Affiliate of such Indemnified Person or
any of their respective directors, officers, employees, representatives, agents,
Affiliates, trustees or investment advisors, (ii) to the extent incurred by
reason of any material breach of the obligations of such Indemnified Person
under this Agreement or the other Credit Documents (in the case of each of
preceding clauses (i) and (ii), as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iii) that do not
involve or arise from an act or omission by the Lead Borrower or Guarantors or
any of their respective affiliates and is brought by an Indemnified Person
(other than claims against any Agent in its capacity as such or in its
fulfilling such role) (collectively, the “Indemnified Liabilities”). To the
extent that the undertaking to indemnify, pay or hold harmless any Agent or any
Lender or other Indemnified Person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Credit
Parties shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.

(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems or (z) any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit
Document or the financing contemplated hereby.

13.02 Right of Setoff.

(a) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent and
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) (other
than accounts used exclusively for payroll, payroll taxes, fiduciary and trust
purposes, and employee benefits) and any other Indebtedness at any time held or
owing by the Administrative Agent or such Lender (including, without limitation,
by branches and agencies of the Administrative Agent or such Lender wherever
located) to or for the credit or the account of the Lead Borrower or any of its
Subsidiaries against and on account of the Obligations and liabilities of the
Credit Parties to the Administrative Agent or such Lender under this Agreement
or under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL

 

-117-



--------------------------------------------------------------------------------

PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

13.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, c/o BWAY
Holding Company, 8607 Roberts Drive, Suite 250, Atlanta, GA 30350, Attention:
Michael B. Clauer, Telephone No.: (770) 645-4800; Telecopier No.:
(770) 645-4810; if to any Lender, at its address specified in writing to the
Administrative Agent, at the Notice Office; or, as to any Credit Party or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Lead Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to the
Administrative Agent and the Borrowers shall not be effective until received by
the Administrative Agent or the Lead Borrower, as the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the Lead Borrower or
Holdings may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

13.04 Benefit of Agreement; Assignments; Participations, etc.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided however that no Borrower may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and, provided further that, although any Lender may transfer, assign or
grant participation in its rights hereunder, such Lender shall remain a “Lender”
for all purposes hereunder (and may not transfer or assign all or any portion of
its Commitments hereunder except as provided in Sections 3.04 and 13.04(b)) and
the transferee, assignee or participant, as the case may be, shall not
constitute a “Lender” hereunder and, provided, further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Revolving Loan or Note in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory repayment of any Revolving Loan shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment (or the available portion thereof) or Revolving Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement, (iii) modify any of the voting percentages set forth in
Section 13.12 or the underlying definitions, (iv) except as otherwise expressly
provided in the Security Documents, release all or substantially all of the
Collateral under all the Security Documents supporting the Revolving Loans in
which such participant is participating or (v) except as otherwise provided in
the Credit Documents, release all or substantially all of the value of the
Guaranty supporting the Loans in which such participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such

 

-118-



--------------------------------------------------------------------------------

Lender in favor of the participant relating thereto). Each Borrower agrees that
each participant shall be entitled to the benefits of Sections 3.01 and 5.01
(subject to the limitations and requirements of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided, however, that a participant shall not be entitled to receive any
greater payment under Section 3.01 or Section 5.01 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such participant except to the extent such entitlement to a greater payment
results from a change in law after the sale of the participation takes place.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Lead Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and interest amounts)
of each participant’s interest in the Loans or other obligations under the
Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loan, or its other obligations under
any Credit Document) to any Person except to the extent that such disclosure is
necessary in connection with a Tax audit or other proceeding to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations hereunder to (i)(A) its parent company and/or
any affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an affiliate of such
other Lender for the purposes of this subclause (x)(i)(B)); provided that no
such assignment may be made to any such Person that is, or would at such time
constitute, a Defaulting Lender, or (ii) in the case of any Lender that is a
fund that invests in loans, any other fund that invests in loans and is managed
or advised by the same investment advisor of any Lender or by an Affiliate of
such investment advisor or (y) assign all, or if less than all, a portion equal
to at least $5,000,000 (or such lesser amount as may be agreed to by the
Administrative Agent and, so long as no Event of Default then exists under
Section 11.01 or 11.05, the Lead Borrower, which consent shall not be
unreasonably withheld or delayed) in the aggregate for the assigning Lender or
assigning Lenders, of such Commitments and related outstanding Obligations
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement (which Assignment and Assumption Agreement shall contain an
acknowledgement and agreement by the respective assignee that, as a Lender, it
shall be subject to, and bound by the terms of the Intercreditor Agreement),
provided that (i) at such time, Schedule 2.01 shall be deemed modified to
reflect the Commitments of such new Lender and of the existing Lenders,
(ii) upon the surrender of the relevant Notes by the assigning Lender (or, upon
such assigning Lender’s indemnifying the Borrowers for any lost Note pursuant to
a customary indemnification agreement) new Notes will be issued, at the
Borrowers’ expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.04 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the
(A) Administrative Agent (B) the Issuing Bank and the Swingline Lender and
(C) so long as no Event of Default then exists under Section 11.01 or 11.05, the
consent of the Lead Borrower shall (in either case) be required in connection
with any such assignment pursuant to clause (y) above (other than any such
assignment by any Agent or any of its Affiliates prior to the Syndication Date)
(which consents, in any such case, shall not be unreasonably withheld or
delayed); provided that the Lead Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof, (iv) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and (v) no such transfer or assignment
shall be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Revolving
Loans. At the time of each assignment pursuant to this Section 13.04(b) to a
Person that is not already a Lender hereunder, such assignee shall provide to
the Administrative Agent and the Borrowers such Tax forms as are required to be
provided under clauses (b) and (c) of Section 5.01. To the extent that an
assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 3.04 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 3.01 or
5.01 from those being charged by the assigning Lender prior to such assignment,
then the Borrowers shall not be obligated to pay such increased costs (although
the Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

-119-



--------------------------------------------------------------------------------

(c) [Reserved.]

(d) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrowers), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

(e) Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06 [Reserved.]

13.07 Calculations; Computations.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that (i) except as otherwise specifically provided herein, all
computations of the Applicable Margin, and all computations and all definitions
(including accounting terms) used in determining compliance with Section 9.14,
shall utilize U.S. GAAP and policies in conformity with those used to prepare
the audited financial statements of Holdings referred to in Section 8.05(a)(i)
for the fiscal year of Holdings ended September 27, 2011 and, (ii) to the extent
expressly provided herein, certain calculations shall be made on a Pro Forma
Basis; provided further that if the Lead Borrower notifies the Administrative
Agent that the Lead Borrower wishes to amend any leverage calculation or any
financial definition used therein to implement the effect of any change in U.S.
GAAP or the application thereof occurring after the Closing Date on the
operation thereof (or if the Administrative Agent notifies the Lead Borrower
that the Required Lenders wish to amend any leverage test or any financial
definition used therein for such purpose), then the Lead Borrower and the
Administrative Agent shall negotiate in good faith to amend such leverage test
or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
U.S. GAAP; provided further that all determinations made pursuant to any
applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
Statement of Financial Accounting Standards 141R or ASC 805 (or any other
financial accounting standard having a similar result or effect).

 

-120-



--------------------------------------------------------------------------------

(b) All computations of interest (other than interest based on the Prime Rate)
and other Fees hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or Fees are payable. All
computations of interest based determined by reference to the Prime Rate shall
be based on a 365-day or 366-day year, as the case may be.

(c) The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN (i) THE INTERPRETATION OF A COMPANY MATERIAL
ADVERSE EFFECT AND WHETHER A COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED,
(ii) THE ACCURACY OF ANY MERGER AGREEMENT REPRESENTATION AND WHETHER AS A RESULT
OF ANY INACCURACY THEREOF HOLDINGS HAS THE RIGHT (WITHOUT REGARD TO ANY NOTICE
REQUIREMENT) TO TERMINATE ITS OBLIGATIONS (OR TO REFUSE TO CONSUMMATE THE
ACQUISITION) UNDER THE ACQUISITION AGREEMENT AND (iii) WHETHER THE ACQUISITION
HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT
(IN THE CASE OF EACH OF CLAUSES (i), (ii) AND (iii), WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN THE CASE OF ANY
MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH THE RELEVANT
MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION
AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH
RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF
THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE
CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.

 

-121-



--------------------------------------------------------------------------------

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Lead Borrower and the Administrative
Agent.

13.10 [Reserved].

13.11 Headings Descriptive. The headings of the several Sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc.

(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Credit Parties
party hereto or thereto and the Required Lenders (although additional parties
may be added to (and annexes may be modified to reflect such additions) the
Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders), provided that no such change, waiver,
discharge or termination shall (i) without the prior written consent of each
Lender (and Issuing Bank, if applicable) directly and adversely affected
thereby, extend the final scheduled maturity of any Revolving Commitment, or
reduce the rate or extend the time of payment of interest or Fees thereon or
reduce or forgive the principal amount thereof, (ii) except as otherwise
expressly provided in the Security Documents, release all or substantially all
of the Collateral under all the Security Documents without the prior written
consent of each Lender, (iii) except as otherwise provided in the Credit
Documents, release all or substantially all of the value of the Guaranty without
the prior written consent of each Lender, (iv) amend, modify or waive any pro
rata sharing provision of Section 2.10, the payment waterfall provision of
Section 11.11, or any provision of this Section 13.12(a) (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Revolving Commitments on the Closing Date), in each
case, without the prior written consent of each Lender directly and adversely
affected thereby, (v) reduce the percentage specified in the definitions of
Required Lenders or Supermajority Lenders without the prior written consent of
each Lender directly and adversely affected thereby (it being understood that,
with the prior written consent of the Required Lenders or Supermajority Lenders,
as applicable, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders or Supermajority Lenders,
as applicable, on substantially the same basis as the extensions of Revolving
Commitments are included on the Closing Date), (vi) consent to the assignment or
transfer by any Borrower of any of its rights and obligations under this
Agreement without the consent of each Lender; provided further that no such
change, waiver, discharge or termination shall (1) increase the Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Aggregate Commitments shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of

 

-122-



--------------------------------------------------------------------------------

any Commitment of any Lender shall not constitute an increase of the Commitment
of such Lender), (2) without the consent of each Agent adversely affected
thereby, amend, modify or waive any provision of Section 12 or any other
provision as same relates to the rights or obligations of such Agent,
(3) without the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent,
(4) without the consent of an Issuing Bank or the Swingline Lender, amend,
modify or waive any provision relating to the rights or obligations of the such
Issuing Bank or Swingline Lender, (5) without the prior written consent of the
Supermajority Lenders, change the definition of the terms “Availability” or
“Borrowing Base” or any component definition used therein (including, without
limitation, the definitions of “Eligible Accounts” and “Eligible Inventory”) if,
as a result thereof, the amounts available to be borrowed by the Borrowers would
be increased; provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves or to add
Accounts and Inventory acquired in a Permitted Acquisition to the Borrowing Base
as provided herein or (6) without the prior written consent of the Supermajority
Lenders, increase the percentages set forth in the term “Borrowing Base” or add
any new classes of eligible assets thereto; and provided further that only the
consent of the Administrative Agent shall be necessary for amendments described
in clause (x) of the proviso contained in clause (vi) of the definition of
“Permitted Junior Loans”.

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Lead
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 3.04 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Revolving Loans of such Lender
in accordance with Section 3.04, provided that, unless the Commitments that are
terminated, and Revolving Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto, provided further that in
any event the Lead Borrower shall not have the right to replace a Lender,
terminate its Commitments or repay its Revolving Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase may (i), in accordance with the
provisions of Section 2.15, enter into an Incremental Revolving Commitment
Agreement, and (ii) in accordance with the provisions of Section 2.19, enter
into an Extension Amendment, provided that after the execution and delivery by
the Borrowers, the Administrative Agent and each such Lender may thereafter only
be modified in accordance with the requirements of clause (a) above of this
Section 13.12.

(d) [Reserved.]

(e) Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definitions of
“Supermajority” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

 

-123-



--------------------------------------------------------------------------------

(g) Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14 Domicile of Loans. Each Lender may transfer and carry its Revolving Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 3.01 or 5.01 from those being
charged by the respective Lender prior to such transfer, then the Borrowers
shall not be obligated to pay such increased costs (although the Borrowers shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

13.15 Register. The Borrowers hereby designate the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record the Commitments from time to time of
each of the Lenders, the Revolving Commitments and principal amount of Revolving
Loans and LC Obligations by each of the Lenders and each repayment in respect of
the principal amount of the Loans of each Lender. Holdings, the Lead Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement (and the entries in the Register shall be
conclusive for such purposes), notwithstanding notice to the contrary. With
respect to any Lender, the transfer of the Commitments of, and the principal
(and interest) amounts of the Revolving Loans owing to, such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitments and Revolving Loans and prior to such recordation all amounts
owing to the transferor with respect to such Commitments and Revolving Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Commitments and Revolving Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Revolving Loan, and thereupon one or
more new Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender at the request of any such
Lender. The registration of any provision of Revolving Commitment Increases
pursuant to Section 2.15 shall be recorded by the Administrative Agent on the
Register only upon the acceptance of the Administrative Agent of a properly
executed and delivered Incremental Revolving Commitment Agreement. Coincident
with the delivery of such Incremental Revolving Commitment Agreement for
acceptance and registration of the provision of Revolving Commitment Increases,
as the case may be, or as soon thereafter as practicable, to the extent
requested by such Lenders and Notes shall be issued, at the Borrowers’ expense,
to such Lender of a Revolving Commitment Increase, to be in conformity with
Section 2.04 (with appropriate modification) to the extent needed to reflect
Revolving Commitment Increases, and outstanding Revolving Loans made by such
Lender of a Revolving Commitment Increase.

13.16 Confidentiality.

(a) Subject to the provisions of clause (b) of this Section 13.16, each Agent,
Joint Lead Arranger, Documentation Agent and Lender agrees that it will use its
commercially reasonable efforts not to disclose without the prior consent of the
Lead Borrower (other than to its employees, auditors, advisors or counsel or to
another Lender if such Lender or such Lender’s holding or parent company in its
sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the

 

-124-



--------------------------------------------------------------------------------

same extent as such Lender (or language substantially similar to this
Section 13.16(a)) any information with respect to the Lead Borrower or any of
its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 13.16(a) by such Lender, (ii) as may
be required or appropriate in any report, statement or testimony submitted to
any municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any prospective or actual direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 13.16 (or language substantially similar to this Section 13.16(a)), and
(vii) to any prospective or actual transferee, pledgee or participant in
connection with any contemplated transfer, pledge or participation of any of the
Notes or Commitments or any interest therein by such Lender, provided that such
prospective transferee, pledge or participant agrees to be bound by the
confidentiality provisions contained in this Section 13.16 (or language
substantially similar to this Section 13.16(a)); provided further that, to the
extent permitted pursuant to any applicable law, order, regulation or ruling,
and other than in connection with credit and other bank examinations conducted
in the ordinary course with respect to such Lender, in the case of any
disclosure pursuant to the foregoing clauses (ii), (iii) or (iv), such Lender
will use its commercially reasonable efforts to notify the Lead Borrower in
advance of such disclosure so as to afford the Lead Borrower the opportunity to
protect the confidentiality of the information proposed to be so disclosed.

(b) The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, the Lead Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, the Lead Borrower and its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.

13.17 USA Patriot Act Notice. Each Lender hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA PATRIOT Act Title III of
Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009) (the
“Patriot Act”), it is required to obtain, verify, and record information that
identifies Holdings, the Borrowers and each Subsidiary Guarantor, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify the Credit Party in accordance with the
Patriot Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

13.18 Special Provisions Regarding Pledges of Equity Interests in Persons Not
Organized in Qualified Jurisdictions. The parties hereto acknowledge and agree
that the provisions of the various Security Documents executed and delivered by
the Credit Parties require that, among other things, all Equity Interests in
various Persons owned by the respective Credit Party be pledged, and delivered
for pledge, pursuant to the Security Documents. The parties hereto further
acknowledge and agree that each Credit Party shall be required to take all
actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States to perfect the security interests in the Equity Interests of any Person
organized under the laws of said jurisdictions (to the extent said Equity
Interests are owned by any Credit Party).

13.19 Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that Holdings, the Borrowers, or
any of their respective Subsidiaries or any of its properties has or may
hereafter acquire any right of immunity, whether characterized as sovereign
immunity or otherwise, from any legal proceedings, whether in the United States
or elsewhere, to enforce or collect upon the Loans or any Credit Document or any
other liability or obligation of Holdings, the Borrowers, or any of their
respective Subsidiaries related to or arising from the transactions contemplated
by any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, Holdings and the Borrowers, for themselves and
on behalf of their respective Subsidiaries,

 

-125-



--------------------------------------------------------------------------------

hereby expressly waive, to the fullest extent permissible under applicable law,
any such immunity, and agree not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere. Without limiting the
generality of the foregoing, Holdings and the Lead Borrower further agree that
the waivers set forth in this Section 13.19 shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.

13.20 [Reserved.]

13.21 INTERCREDITOR AGREEMENT.

(a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT, WHICH IN
CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF
CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.

(b) THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

(c) THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND
THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY
OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF.

13.22 Absence of Fiduciary Relationship. Notwithstanding any other provision of
this Agreement or any provision of any other Credit Document, (i) none of the
Joint Lead Arrangers, the Documentation Agent or any Lender shall, solely by
reason of this Agreement or any other Credit Document, have any fiduciary,
advisory or agency relationship or duty in respect of any Lender or any other
Person and (ii) Holdings and the Borrowers hereby waive, to the fullest extent
permitted by law, any claims they may have against any Joint Lead Arranger, the
Documentation Agent or any Lender for breach of fiduciary duty or alleged breach
of fiduciary duty.

Section 14. Credit Agreement Party Guaranty.

14.01 The Guaranty. In order to induce the Agents, the Collateral Agent and the
Lenders to enter into this Agreement and to extend credit hereunder, and to
induce the other Guaranteed Creditors to enter into Secured Bank Product
Obligations in recognition of the direct benefits to be received by each Credit
Agreement Party from the proceeds of the Revolving Loans and the entering into
of such Secured Bank Product Obligations, each Credit Agreement Party hereby
agrees with the Guaranteed Creditors as follows: each Credit Agreement Party
hereby unconditionally and irrevocably guarantees as primary obligor and not
merely as surety the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of any and all of its Relevant Guaranteed Obligations
to the Guaranteed Creditors. If any or all of the Relevant Guaranteed
Obligations of any Credit Agreement Party to the Guaranteed Creditors becomes
due and payable hereunder, such Credit Agreement Party, unconditionally and
irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Administrative Agent and the other
Guaranteed Creditors in collecting any of the Relevant Guaranteed Obligations.
This Credit Agreement Party Guaranty is a guaranty of payment and not of
collection. This Credit Agreement Party Guaranty is a continuing one

 

-126-



--------------------------------------------------------------------------------

and all liabilities to which it applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon. If claim
is ever made upon any Guaranteed Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Relevant
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including any Relevant Guaranteed Party), then and in
such event the respective Credit Agreement Party agrees that any such judgment,
decree, order, settlement or compromise shall be binding upon such Credit
Agreement Party, notwithstanding any revocation of this Credit Agreement Party
Guaranty or any other instrument evidencing any liability of any Relevant
Guaranteed Party, and each Credit Agreement Party shall be and remain liable to
the aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

14.02 Bankruptcy. Additionally, each Credit Agreement Party unconditionally and
irrevocably guarantees the payment of any and all of its Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Relevant Guaranteed Party upon the occurrence of any of the events specified in
Section 11.05, and irrevocably and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in lawful money
of the United States.

14.03 Nature of Liability. The liability of each Credit Agreement Party
hereunder is primary, absolute and unconditional, exclusive and independent of
any security for or other guaranty of the Relevant Guaranteed Obligations,
whether executed by any other guarantor or by any other party, and each Credit
Agreement Party understands and agrees, to the fullest extent permitted under
law, that the liability of such Credit Agreement Party hereunder shall not be
affected or impaired by (a) any direction as to application of payment by any
Relevant Guaranteed Party or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Relevant Guaranteed Obligations, or (c) any payment on or in
reduction of any such other guaranty or undertaking (other than payment in cash
of the Relevant Guaranteed Obligations), or (d) any dissolution, termination or
increase, decrease or change in personnel by any Relevant Guaranteed Party, or
(e) any payment made to any Guaranteed Creditor on the Relevant Guaranteed
Obligations which any such Guaranteed Creditor repays to any Relevant Guaranteed
Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Credit Agreement Party
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction by the Guaranteed
Creditors as contemplated in Section 14.05, or (g) any invalidity, irregularity
or enforceability of all or any part of the Relevant Guaranteed Obligations or
of any security therefor.

14.04 Independent Obligation. The obligations of each Credit Agreement Party
hereunder are independent of the obligations of any other guarantor, any other
party or any Relevant Guaranteed Party, and a separate action or actions may be
brought and prosecuted against any Credit Agreement Party whether or not action
is brought against any other guarantor, any other party or any Relevant
Guaranteed Party and whether or not any other guarantor, any other party or any
Relevant Guaranteed Party be joined in any such action or actions. Each Credit
Agreement Party waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Relevant Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to such Relevant Guaranteed
Party shall operate to toll the statute of limitations as to the relevant Credit
Agreement Party.

14.05 Authorization. To the fullest extent permitted under law, each Credit
Agreement Party authorizes the Guaranteed Creditors without notice or demand,
and without affecting or impairing its liability hereunder, from time to time
to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Credit Agreement Party Guaranty shall apply to the Relevant Guaranteed
Obligations as so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

 

-127-



--------------------------------------------------------------------------------

(c) exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;

(d) release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;

(e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to its creditors other than the
Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Secured Bank Product Obligation
or any of the instruments or agreements referred to herein or therein, or
otherwise amend, modify or supplement this Agreement, any other Credit Document,
any Secured Bank Product Obligation or any of such other instruments or
agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Credit Agreement
Party from its liabilities under this Credit Agreement Party Guaranty.

14.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any Relevant Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

14.07 Subordination. Any indebtedness of any Relevant Guaranteed Party now or
hereafter owing to any Credit Agreement Party is hereby subordinated to the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of such Relevant Guaranteed
Party to such Credit Agreement Party shall be collected, enforced and received
by such Credit Agreement Party for the benefit of the Guaranteed Creditors and
be paid over to the Administrative Agent on behalf of the Guaranteed Creditors
on account of the Relevant Guaranteed Obligations of such Relevant Guaranteed
Party to the Guaranteed Creditors, but without affecting or impairing in any
manner the liability of any Credit Agreement Party under the other provisions of
this Credit Agreement Party Guaranty. Without limiting the generality of the
foregoing, each Credit Agreement Party hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Credit Agreement Party Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Relevant Guaranteed Obligations have been irrevocably paid in full in cash.

14.08 Waiver.

(a) Each Credit Agreement Party waives any right (except as shall be required by
applicable law and cannot be waived) any right to require any Guaranteed
Creditor to (i) proceed against any Relevant Guaranteed Party, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from any Relevant Guaranteed Party, any other guarantor or any other party or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
Each Credit Agreement Party waives any defense (except as shall be required by
applicable statute and cannot be waived) based on or arising out of any defense
of any Relevant Guaranteed Party, any other guarantor or any other party, other
than payment of the Relevant Guaranteed Obligations to the extent of such
payment, based on or arising out of the disability of any Relevant Guaranteed
Party, any other guarantor or

 

-128-



--------------------------------------------------------------------------------

any other party, or the validity, legality or unenforceability of the Relevant
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Relevant Guaranteed Party other than payment
of the Relevant Guaranteed Obligations to the extent of such payment. The
Guaranteed Creditors may, at their election, foreclose on any security held by
the Administrative Agent, the Collateral Agent or any other Guaranteed Creditor
by one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against any Relevant Guaranteed Party or any other party, or any
security, without affecting or impairing in any way the liability of any Credit
Agreement Party hereunder except to the extent the Relevant Guaranteed
Obligations have been paid. Each Credit Agreement Party waives, to the fullest
extent permitted under law, any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of such
Credit Agreement Party against any Relevant Guaranteed Party or any other party
or any security.

(b) Each Credit Agreement Party waives, to the fullest extent permitted under
law, all presentments, demands for performance, protests and notices, including,
without limitation, notices of nonperformance, notices of protest, notices of
dishonor, notices of acceptance of this Credit Agreement Party Guaranty, and
notices of the existence, creation or incurring of new or additional Relevant
Guaranteed Obligations. Each Credit Agreement Party assumes all responsibility
for being and keeping itself informed of each Relevant Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Relevant Guaranteed Obligations and the nature, scope
and extent of the risks which such Credit Agreement Party assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any of the other
Guaranteed Creditors shall have any duty to advise any Credit Agreement Party of
information known to them regarding such circumstances or risks.

14.09 Maximum Liability. It is the desire and intent of each Credit Agreement
Party and the Guaranteed Creditors that this Credit Agreement Party Guaranty
shall be enforced against such Credit Agreement Party to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If, however, and to the extent that, the
obligations of any Credit Agreement Party under this Credit Agreement Party
Guaranty shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), then the amount of such Credit
Agreement Party’s obligations under this Credit Agreement Party Guaranty shall
be deemed to be reduced and such Credit Agreement Party shall pay the maximum
amount of the Relevant Guaranteed Obligations which would be permissible under
applicable law.

14.10 Payments. All payments made by a Credit Agreement Party pursuant to this
Section 14 will be made without setoff, counterclaim or other defense, and shall
be subject to the provisions of Sections 2.06.

*        *        *

 

-129-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

BWAY INTERMEDIATE COMPANY, INC. BWAY CORPORATION BWAY HOLDING COMPANY BWAY
INTERMEDIATE COMPANY, INC. CENTRAL CAN COMPANY, INC.
NORTH AMERICA PACKAGING CORPORATION NORTH AMERICA PACKAGING OF PUERTO RICO, INC.
PHOENIX CONTAINER, INC. By:   /s/ Mary Ann Sigler   Name: Mary Ann Sigler  
Title: Vice President

[Signature Page 2012 BWAY ABL Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender, Issuing Bank and a Lender By:   /s/ James Foley   Name: James Foley  
Title: Vice President By:   /s/ James Foley   Name: James Foley   Title: Vice
President

[Signature Page 2012 BWAY ABL Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as Syndication Agent By:   /s/ Philip Saliba  
Name: Philip Saliba   Title: Director DEUTSCHE BANK SECURITIES INC.,as
Syndication Agent By:   /s/ Stephen Lapidus   Name: Stephen Lapidus   Title:
Director DEUTSCHE BANK TRUST COMPANIES AMERICA,as Co-Collateral Agent and a
Lender By:   /s/ Erin Morrissey   Name: Erin Morrissey   Title:
DEUTSCHE BANK TRUST COMPANIES AMERICA,as Co-Collateral Agent and a Lender By:  
/s/ Scottye Lindsay   Name: Scottye Lindsay   Title: Director

[Signature Page 2012 BWAY ABL Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Documentation Agent and a Lender By:   /s/ Robert
Ehudin   Name: Robert Ehudin   Title: Authorized Signatory

[Signature Page 2012 BWAY ABL Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Kevin Cox   Name:
Kevin Cox   Title: Director

[Signature Page 2012 BWAY ABL Agreement]